



Exhibit 10.1
EXECUTION COPY




--------------------------------------------------------------------------------



CREDIT AGREEMENT


dated as of December 28, 2011


among

VERIFONE INTERMEDIATE HOLDINGS, INC.,

VERIFONE, INC.,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender,

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED AND WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Co-Syndication Agents

and

BARCLAYS BANK PLC AND RBC CAPITAL MARKETS1,
as Co-Documentation Agents


_____________________________


J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC , BARCLAYS CAPITAL AND RBC CAPITAL MARKETS
as Joint Lead Arrangers and Joint Book Runners





--------------------------------------------------------------------------------

_________________________
1    RBC Capital Markets is a marketing name for the investment banking
activities of Royal Bank of Canada.


--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms    1
Section 1.02    Other Interpretative Provisions    54
Section 1.03    Accounting Terms and Determinations    54
Section 1.04    Rounding    55
Section 1.05    References to Agreements and Laws    55
Section 1.06    Times of Day    55
Section 1.07    Letter of Credit Amounts    55
Section 1.08    Classes and Types of Borrowings    55
Section 1.09    Exchange Rates    56
ARTICLE II
THE CREDIT FACILITIES
Section 2.01    Commitments to Lend    56
Section 2.02    Notice of Borrowings    60
Section 2.03    Notice to Lenders; Funding of Loans    61
Section 2.04    Evidence of Loans    62
Section 2.05    Letters of Credit    63
Section 2.06    Interest    74
Section 2.07    Extension and Conversion    75
Section 2.08    Maturity of Loans    77
Section 2.09    Prepayments    78
Section 2.10    Revolving Commitments    85
Section 2.11    Fees    87
Section 2.12    Pro-rata Treatment    88
Section 2.13    Sharing of Payments    89
Section 2.14    Payments; Computations    90
Section 2.15    Incremental and Refinancing Facilities    91
Section 2.16    Extensions of Term Loans and Revolving Commitments    94
Section 2.17    Defaulting Lenders    97
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes    99
Section 3.02    Illegality    100
Section 3.03    Inability to Determine Rates    101
Section 3.04    Increased Costs and Reduced Return; Capital Adequacy    103
Section 3.05    Funding Losses    105
Section 3.06    Base Rate Loans Substituted for Affected Eurodollar Loans    105


--------------------------------------------------------------------------------


Section 3.07    Survival    106
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions to Initial Credit Extension    106
Section 4.02    Conditions to All Credit Extensions    109
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01    Existence, Qualification and Power; Compliance with Laws    110
Section 5.02    Authorization; No Contravention    110
Section 5.03    Governmental Authorization; Other Consents    111
Section 5.04    Binding Effect    111
Section 5.05    Financial Condition; No Material Adverse Effect    111
Section 5.06    Litigation    112
Section 5.07    No Default    112
Section 5.08    Ownership of Property; Liens    112
Section 5.09    Environmental Compliance    112
Section 5.10    Insurance.    113
Section 5.11    Taxes    113
Section 5.12    ERISA; Foreign Pension Plans; Employee Benefit
Arrangements    113
Section 5.13    Subsidiaries    114
Section 5.14    Margin Regulations; Investment Company Act    115
Section 5.15    Disclosure    115
Section 5.16    Compliance with Law    115
Section 5.17    Intellectual Property    116
Section 5.18    Purpose of Loans and Letters of Credit    116
Section 5.19    Labor Matters    116
Section 5.20    Solvency    116
Section 5.21    Collateral Documents    116
Section 5.22    Ownership    117
Section 5.23    Anti-Terrorism Law    117
ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01    Financial Statements    117
Section 6.02    Certificates; Other Information    118
Section 6.03    Notices    121
Section 6.04    Payment of Obligations    122
Section 6.05    Preservation of Existence Etc.; Compliance    122
Section 6.06    Maintenance of Properties    122
Section 6.07    Insurance    122
Section 6.08    Compliance with Laws    123
Section 6.09    Books and Records; Lender Meeting    123
Section 6.10    Inspection Rights    123


--------------------------------------------------------------------------------


Section 6.11    Use of Proceeds    124
Section 6.12    Additional Loan Parties; Additional Security    124
Section 6.13    Maintenance of Ratings    126
Section 6.14    Designation of Subsidiaries    126
Section 6.15    Post-Closing Matters    127
Section 6.16    Covenants relating to the Acquisition    127
ARTICLE VII
NEGATIVE COVENANTS
Section 7.01    Limitation on Indebtedness    127
Section 7.02    Restriction on Liens    131
Section 7.03    Restrictions with Respect to Intercorporate Transfers    134
Section 7.04    Consolidation, Merger and Dissolution    134
Section 7.05    Asset Dispositions    136
Section 7.06    Investments    138
Section 7.07    Restricted Payments, etc.    141
Section 7.08    Payments of Indebtedness, etc.    143
Section 7.09    Transactions with Affiliates    143
Section 7.10    Sale and Leaseback Transactions    144
Section 7.11    Additional Negative Pledges    144
Section 7.12    Financial Covenants    144
Section 7.13    Independence of Covenants    144
ARTICLE VIII
DEFAULTS
Section 8.01    Events of Default    145
Section 8.02    Acceleration; Remedies    147
Section 8.03    Application of Funds    148
Section 8.04    Rescission of Event of Default    149
ARTICLE IX
AGENCY PROVISIONS
Section 9.01    Appointment and Authorization of the Agents    149
Section 9.02    Delegation of Duties    151
Section 9.03    Exculpatory Provisions    151
Section 9.04    Reliance on Communications    151
Section 9.05    Notice of Default    151
Section 9.06    Credit Decision; Disclosure of Information by Administrative
Agent; No Reliance on Arrangers’ or Agents’ Customer
Identification Program    152
Section 9.07    Indemnification    152
Section 9.08    Agents in Their Individual Capacity    153
Section 9.09    Successor Agents    153
Section 9.10    Administrative Agent May File Proofs of Claim    154
Section 9.11    Collateral and Guaranty Matters    155


--------------------------------------------------------------------------------


Section 9.12    Related Obligations    156
Section 9.13    Other Agents; Arrangers and Managers    157
Section 9.14    Agents’ Fees; Arranger Fee    157
ARTICLE X
MISCELLANEOUS
Section 10.01    Amendments, Etc.    157
Section 10.02    Notices and Other Communications; Facsimile Copies    159
Section 10.03    No Waiver; Cumulative Remedies    160
Section 10.04    Attorney Costs, Expenses and Taxes    160
Section 10.05    Indemnification    161
Section 10.06    Payments Set Aside    162
Section 10.07    Successors and Assigns    162
Section 10.08    Confidentiality    167
Section 10.09    Set-off    168
Section 10.10    Interest Rate Limitation    168
Section 10.11    Counterparts    169
Section 10.12    Integration    169
Section 10.13    Survival of Representations and Warranties    169
Section 10.14    Severability    169
Section 10.15    Tax Forms    169
Section 10.16    Headings    171
Section 10.17    Governing Law; Submission to Jurisdiction    171
Section 10.18    Waiver of Right to Trial by Jury    172
Section 10.19    U.S. Patriot Act Notice; Lenders’ Compliance
Certification    172
Section 10.20    Defaulting Lenders    172
Section 10.21    Binding Effect    172
Section 10.22    Judgment Currency    173
Section 10.23    Conflict    173
Section 10.24    No Fiduciary Relationship    173




Schedules:
Schedule 1.01A    -    Consolidated EBITDA
Schedule 1.01B    -    Refinanced Agreements
Schedule 2.01        Lenders and Commitments
Schedule 5.06    -    Litigation
Schedule 5.12    -    ERISA
Schedule 5.13    -    Subsidiaries
Schedule 5.16    -    Compliance with Law
Schedule 5.17    -    Intellectual Property
Schedule 5.22    -    Ownership
Schedule 6.15        Post-Closing Matters
Schedule 7.01    -    Indebtedness
Schedule 7.02    -    Existing Liens


--------------------------------------------------------------------------------


Schedule 7.06    -    Existing Investments
Schedule 10.02    -    Administrative Agent’s Office, Certain Addresses for
Notices
Exhibits:
Exhibit A-1    -    Form of Notice of Borrowing
Exhibit A-2    -    Form of Notice of Extension/Conversion
Exhibit A-3    -    Form of Letter of Credit Request
Exhibit A-4    -    Form of Swing Line Loan Request
Exhibit B-1    -    Form of Revolving Note
Exhibit B-2    -    Form of Term A Note
Exhibit B-3    -    Form of Term B Note
Exhibit B-4    -    Form of Swing Line Note
Exhibit C    -    Form of Assignment and Assumption
Exhibit D    -    Form of Compliance Certificate
Exhibit E    -    Form of Guaranty
Exhibit F-1    -    Form of Security Agreement
Exhibit F-2    -    Form of Pledge Agreement
Exhibit F-3    -    Form of Perfection Certificate
Exhibit G    -    Form of Intercompany Note
Exhibit H    -    Form of Intercompany Note Subordination Provisions
Exhibit I    -    Form of Loan Party Accession Agreement
Exhibit J    -    Form of Discounted Prepayment Option Notice
Exhibit K    -    Form of Lender Participation Notice
Exhibit L    -    Form of Discounted Voluntary Prepayment Notice
Exhibit M-1
-    Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit M-2
-    Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit M-3
-    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit M-4
-    Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit N-1    -    Form of Opinion of Counsel
Exhibit N-2     -    Form of General Counsel Opinion
Exhibit O    -    Form of Solvency Certificate






--------------------------------------------------------------------------------


CREDIT AGREEMENT
This Credit Agreement is entered into as of December 28, 2011 among VERIFONE
INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), VERIFONE,
INC., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and, individually, a “Lender”) and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent for the Lenders, as
Swing Line Lender and as an L/C Issuer.
Holdings and the Borrower have requested that the Lenders extend credit in the
form of (i) Term A Loans (such term and each other capitalized term used but not
defined in this introductory statement having the meaning assigned thereto in
Article I) in an aggregate principal amount of $918,500,000, (ii) Term B Loans
in an aggregate principal amount of $231,500,000 and (iii) Revolving Loans in an
aggregate principal amount at any time outstanding not in excess of $350,000,000
(including Swing Line Loans in an aggregate principal amount at any time
outstanding not in excess of $75,000,000 and Letters of Credit in an aggregate
face amount at any time outstanding not in excess of $50,000,000).
The Term Loans will be advanced in a single drawing on the Closing Date, the
proceeds of which will be used, together with the proceeds of Revolving Loans on
the Closing Date to (i) repay the outstanding principal and all other amounts
due pursuant to the Credit Agreement dated as of October 31, 2006, among the
Borrower, Holdings, the Lenders (as defined therein) from time to time party
thereto, JPMCB, as Administrative Agent, L/C Issuer and Swing Line Lender,
Lehman Commercial Paper Inc., as Syndication Agent, and Bank Leumi USA and Wells
Fargo Bank, N.A., as Co-Documentation Agents (as amended to the date hereof, the
“Existing Credit Agreement”), (ii) to pay or provide for the payment of
Transaction costs, (iii) to fund the cash consideration payable in connection
with the acquisition (the “Acquisition”) of Electronic Transaction Group Nordic
Holding AB, a limited liability company organized under the laws of Sweden with
corporate registration number 556632-991 (“Point”) by a Wholly-Owned Restricted
Subsidiary of the Borrower, pursuant to the Acquisition Agreement through which
the Borrower intends to acquire Point as a Wholly-Owned Subsidiary of the
Borrower, and to repay outstanding indebtedness of Point under the Refinanced
Agreements and (iv) to fund, following consummation of the Acquisition, an
escrow account (the “Escrow Funding”) to be used to repay at maturity in June
2012, the $277,250,000 in outstanding principal amount of 1.375% Senior
Convertible Notes due 2012 of VeriFone Systems, Inc. (the “Parent Holdings’
Notes”).
The Lenders and the L/C Issuers are willing to make the requested credit
facilities available on the terms and conditions set forth herein. Accordingly,
in consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acceptable Discount” has the meaning specified in Section 2.09(c)(iii).
“Acceptance Date” has the meaning specified in Section 2.09(c)(ii).


--------------------------------------------------------------------------------


“Accession Agreement” means a Loan Party Accession Agreement, substantially in
the form of Exhibit I hereto, executed and delivered by an Additional Subsidiary
Guarantor after the Closing Date in accordance with Section 6.12(a) or (d).
“Accounting Change” has the meaning specified in Section 1.03.
“Acquisition” has the meaning specified in the introductory paragraph hereto.
“Acquisition Agreement” means the Sale and Purchase Agreement dated as of
November 12, 2011 among VeriFone Nordic AB, a Wholly-Owned Restricted Subsidiary
of Borrower (“Acquisition Sub”), Point Luxembourg Holdings S.À. R.L and
Electronic Transactions Group Limited, and including the Disclosure Letter
referred to therein and all schedules and exhibits thereto, as amended from time
to time as permitted hereunder.
“Acquisition Sub” has the meaning specified in the definition of “Acquisition
Agreement”.
“Additional Credit Extension Amendment” means an amendment (or, if agreed by the
Borrower and the Administrative Agent, an amendment and restatement) of this
Agreement and, if applicable, the other Finance Documents entered into pursuant
to Section 2.15 or 2.16.
“Additional Collateral Documents” has the meaning specified in Section 6.12(b).
“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any Incremental Term Loan, Incremental
Revolving Commitment Increase or New Revolving Commitment pursuant to an
Additional Credit Extension Amendment in accordance with Section 2.15.
“Additional Notes” has the meaning specified in Section 7.01(xv).
“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.
“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan, the quotient obtained (rounded upward, if necessary, to the next higher
1/100th of 1%) by dividing (i) the applicable Eurodollar Rate, in the case of
any Eurodollar Loan other than a Foreign Currency Loan, or applicable EURIBOR,
in the case of any Foreign Currency Loan, for such Interest Period by (ii) 1.00
minus the Eurodollar Reserve Percentage; provided that with respect to Term B
Loans the Adjusted Eurodollar Rate shall not be less than 1.00% per annum.
“Adjusted Total New Revolving Commitment” means, at any time, with respect to
any Class of New Revolving Commitments, the aggregate New Revolving Commitment
of all Lenders in respect of such Class less the aggregate New Revolving
Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Revolving Commitment” means, at any time, the aggregate


--------------------------------------------------------------------------------


Revolving Commitments of all Lenders less the aggregate Revolving Commitments of
all Defaulting Lenders in such Class.
“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means the Administrative Agent, a Co-Documentation Agent, the
Co-Syndication Agents or the Collateral Agent and any successors and assigns in
such capacity appointed in accordance with Section 9.09, and “Agents” means any
two or more of them.
“Agent-Related Persons” means the Administrative Agent and the Collateral Agent,
together with their respective Affiliates (including, in the case of JPMCB in
its capacity as the Administrative Agent, J.P. Morgan Securities LLC), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Agreement” means this Credit Agreement, as amended, modified or supplemented
from time to time.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money-laundering,
including, without limitation, (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, (ii) the U.S. Patriot Act, (iii) the International Emergency Economic
Power Act, 50 U.S.C. §1701 et seq., (iv) the Bank Secrecy Act, (v) the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq. and (vi) any related rules and
regulations of the U.S. Treasury Department’s Office of Foreign Assets Control
or any other Governmental Authority, in each case as the same may be amended,
supplemented, modified, replaced or otherwise in effect from time to time.
“Applicable Discount” has the meaning specified in Section 2.09(c)(iii).
“Applicable Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to


--------------------------------------------------------------------------------


time specify to the Administrative Agent and the Borrower as the office by which
its Loans of such Type are to be made and maintained and (ii) with respect to
any L/C Issuer and for each Letter of Credit, the “Lending Office” of such L/C
Issuer (or of an Affiliate of such L/C Issuer) designated on the signature pages
hereto or such other office of such L/C Issuer (or of an Affiliate of such L/C
Issuer) as such L/C Issuer may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Letters of Credit are to be
issued and maintained.
“Applicable Margin” means a percentage per annum equal to:
(a)    With respect to Term A Loans and Revolving Loans, (i) until delivery of
the Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) for the first fiscal quarter of Parent Holdings ending after the
Closing Date, 2.75% if such Loans are Eurodollar Loans and 1.75% if such Loans
are Base Rate Loans and (ii) thereafter, the following percentages based upon
the Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Margin for Term A Loans and Revolving Loans
Pricing Level
Total Leverage Ratio
Eurodollar Loans
Base Rate Loans
1
> 3.75:1.00
3.00%
2.00%
2
<3.75:1.00 but > 3.00:1.00
2.75%
1.75%
3
< 3.00:1.00 but > 2.50:1.00
2.50%
1.50%
4
< 2.50:1.00 but > 2.00:1.00
2.25%
1.25%
5
< 2.00:1.00
2.00%
1.00%





(b)    With respect to Term B Loans, (i) until delivery of the Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) for
the first fiscal quarter of Parent Holdings ending after the Closing Date, 3.25%
if such Loans are Eurodollar Loans and 2.25% if such Loans are Base Rate Loans
and (ii) thereafter, if the Total Leverage Ratio is less than 2.25 to 1.0, as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a), 3.00% if such Loans are
Eurodollar Loans and 2.00% if such Loans are Base Rate Loans.
(c)    With respect to (i) the Commitment Fee to be paid pursuant to Section
2.11(a) and (ii) the Standby Letter of Credit Fee and the Trade Letter of Credit
Fee (each an “L/C Fee”) to be paid pursuant to Section 2.11(b), in each case (A)
until delivery of the Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) for the first fiscal quarter of Parent
Holdings ending after the Closing Date, the Commitment Fee shall be 0.50% per
annum and each L/C Fee shall be 2.75% per annum and (ii) thereafter, the
following percentages per annum based upon the Total Leverage Ratio as set forth
below:


--------------------------------------------------------------------------------


Commitment Fee and L/C Fee
Pricing Level
Total Leverage Ratio
Commitment Fee
L/C Fee
1
> 3.75:1.00
0.50%
3.00%
2
<3.75:1.00 but > 3.00:1.00
0.50%
2.75%
3
< 3.00:1.00 but > 2.50:1.00
0.38%
2.50%
4
< 2.50:1.00 but > 2.00:1.00
0.38%
2.25%
5
< 2.00:1.00
0.25%
2.25%



Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that (i) at the option of the Administrative Agent or
the Required Revolving Lenders, Pricing Level 2 (with respect to Revolving
Loans, the Commitment Fee and the L/C Fee), the Required Term A Lenders (with
respect to Term A Loans) or the Required Term B Lenders (with respect to Term B
Loans), in each case shall apply as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing
otherwise determined in accordance with this definition shall apply) and (ii) if
the Total Leverage Ratio as set forth in a Compliance Certificate delivered
pursuant to Section 6.02(a) is determined to have been incorrect, then the
Applicable Margin for the relevant period shall be adjusted retroactively to
reflect the pricing which would have been applied in accordance with this
definition for such period based on the corrected Total Leverage Ratio for the
relevant period, and any additional interest or fees owing as a result of such
readjustment shall be payable on demand.
“Applicable Percentage” has the meaning specified in Section 2.09(b)(ii).
“Approved Currency” means each of Dollars and Euro.


“Approved Fund” has the meaning specified in Section 10.07(g).
“Approved Lender” has the meaning specified in the definition of “Cash
Equivalents”.
“Asset Disposition” means any sale, (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease, transfer or other disposition
(including any such transaction involving a transfer of assets effected by way
of merger or consolidation and including any sale or other disposition by any
Group Company of Equity Interests in one or more of its Subsidiaries, but
excluding any sale or other disposition by way of Casualty or Condemnation) by
any Group Company of any asset. For avoidance of doubt, an Equity Issuance by
the Borrower shall not constitute an Asset Disposition.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit C hereto.


--------------------------------------------------------------------------------


“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP, (ii) in respect of any Synthetic Lease Obligation of any
Person, the capitalized or principal amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet as Indebtedness of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement were accounted for as a Capital Lease and (iii) in respect of
any Sale/Leaseback Transaction, the lesser of (A) the present value, discounted
in accordance with GAAP at the interest rate implicit in the related lease, of
the obligations of the lessee for net rental payments over the remaining term of
such lease (including any period for which such lease has been extended or may,
at the option of the lessor be extended) and (B) the fair market value of the
assets subject to such transaction.
“Audited Financial Statements” means (i) the audited consolidated balance sheet
of Parent Holdings and its Consolidated Subsidiaries for the fiscal year ended
October 31, 2011 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Parent
Holdings and its Consolidated Subsidiaries, including the notes thereto,
included in the Parent Holdings’ Annual Report on Form 10-K for the year ended
October 31, 2011, filed with the SEC (the “Parent Audited Financial Statement”)
and (ii) with respect to Point and its Subsidiaries, consolidated audited annual
accounts for each of the financial years ended December 31, 2008, 2009 and 2010
(the “Point Audited Financial Statements”).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.05(c)(iii).
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount equal to the sum of:
(a)    $25,000,000; plus
(b)    the amount (which amount shall not be less than zero) equal to 50% of the
Cumulative Consolidated Net Income as of the Available Amount Reference Time;
plus
(c)    the amount of (i) any Debt Issuance or (ii) issuance of Debt Equivalents
in each case of clauses (i) and (ii) that have been converted into or exchanged
for Qualified Capital Stock (other than any debt issuances to the extent
utilized in connection with other transactions permitted pursuant to
Section 7.06, 7.07 or 7.08) received or made by the Borrower (or any direct or
indirect parent thereof and contributed by such parent to the Borrower as cash
equity) during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time; plus
(d)    without duplication and to the extent not already included in the
calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries, the Net Cash Proceeds


--------------------------------------------------------------------------------


received by the Borrower or any Restricted Subsidiary from the sale transfer or
other disposition of any Investment made pursuant to Section 7.06(a)(xv) with
the Available Amount to the extent received during the period from the Business
Day immediately following the Closing Date through the Available Amount
Reference Time; plus
(e)     without duplication and to the extent not already included in the
calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries, returns, profits, distributions and other similar amounts or
payments made to or received by the Borrower or any Restricted Subsidiary on
account of any Investment made pursuant to Section 7.06(a)(xv) with the
Available Amount to the extent of such payments in cash and Cash Equivalents
received during the period from the Business Day immediately following the
Closing Date through the Available Amount Reference Time; plus
(f)    without duplication and to the extent not already included in the
Consolidated Net Income, the amount of any Investment in any Unrestricted
Subsidiary by the Borrower or any Restricted Subsidiary pursuant to Section
7.06(a)(xv) made with the Available Amount upon the designation of such
Unrestricted Subsidiary as a Restricted Subsidiary or the merger or
consolidation of such Unrestricted Subsidiary into the Borrower or any
Restricted Subsidiary, in each case to the extent such designation, merger or
consolidation occurs during the period from the Business Day immediately
following the Closing Date through the Available Amount Reference Time; minus
(g)    the aggregate amount of (i) any Investments made pursuant to
Section 7.06(a)(xv)(B), (ii) any Restricted Payment made pursuant to
Section 7.07(vi)(B) and (iii) any payments made pursuant to
Section 7.08(b)(x)(iv)(B), in each case, during the period commencing on the
Closing Date and ending on prior to the Available Amount Reference Time (and,
for purposes of this clause (g), without taking account of the intended usage of
the Available Amount at such Available Amount Reference Time).
“Availability Period” means in respect of the Revolving Commitments, the period
from and including the Closing Date to the earliest of (A) the Revolving
Termination Date, (B) the time of the termination of the Revolving Commitments
pursuant to Section 2.10 and (C) the time of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers issue, extend
or increase Letters of Credit pursuant to Section 8.02.
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
and any successor statute thereto.
“Bank Secrecy Act” means the Financial Recordkeeping and Reporting of Currency
and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et seq., as the same may
be amended, supplemented, modified, replaced or otherwise in effect from time to
time.
“Base Rate” means, (a) for Dollar denominated Loans, for any day, a rate per
annum equal to the highest of (i) the Federal Funds Rate plus ½ of 1%, (ii) the
rate of interest in effect for such day as publicly announced from time to time
by JPMCB as its “prime rate” in effect at its office located at 383 Madison
Avenue, New York, New York and (iii) the Adjusted Eurodollar Rate plus 1.00% and
(b) for Foreign Currency Loans (in accordance with the terms of this Agreement,
including Section 3.03), the


--------------------------------------------------------------------------------


EuroForeign Currency. The “prime rate” is a rate set by JPMCB based upon various
factors including JPMCB’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate. Any change in such
rate announced by JPMCB shall be effective from and including the date such
change is publicly announced as being effective.


“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans and
identified as such in the Notice of Borrowing with respect thereto.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board of Directors” means:
(a)    with respect to a corporation, the board of directors of the corporation;
and
(b)    with respect to any other Person, the board of directors or other similar
body and (except if used in the definition of “Change of Control”) committee or
Person of such Person serving a similar function.
“Borrower” means VeriFone, Inc., a Delaware corporation, and its successors.
“Borrowing” has the meaning specified in Section 1.08.
“Business Acquisition” means the acquisition by the Borrower or one or more of
its Restricted Subsidiaries of (i) all of the Equity Interests of another
Person, (ii) all or substantially all the assets or property of another Person
or (iii) any division or line of business (or substantial part thereof) of
another Person.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that (i) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Applicable Lending Office is
located, (ii) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, a Eurodollar Loan, or a
notice by the Borrower with respect to any such borrowing, payment, prepayment
or Interest Period, such day shall also be a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market and (iii) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, or the Interest Period for a Foreign Currency
Loan, or a notice by the Borrower with respect to any such borrowing, payment,
prepayment or Interest Period, such day shall not include any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not operating (as determined in good faith by the
Administrative Agent).


“Calculation Date” means (a) the last Business Day of each calendar month and


--------------------------------------------------------------------------------


(b) solely with respect to any Foreign Currency Borrowing, the second Business
Day immediately preceding the date on which such Borrowing is to be made.
“Capital Expenditures” means expenditures that would in accordance with GAAP, be
included as additions to property, plant and equipment and other capital
expenditures, in each case, as would be set forth on a consolidated statement of
cash flows of such Person.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Lenders,
as collateral for the L/C Obligations, cash or deposit balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers.
“Cash Equivalents” means:
(i)    securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;
(ii)    Dollar-denominated certificates of deposit of (A) any Lender, (B) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (C) any bank whose short-term commercial paper rating
from (x) S&P is at least A-1 or the equivalent thereof, or (y) Moody’s is at
least P-1 or the equivalent thereof (“Approved Lender”), in each case with
maturities of not more than one year from the date of acquisition;
(iii)    commercial paper and variable or fixed rate notes issued by any
Approved Lender (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation not an Affiliate of the
Borrower rated (x) A-1 (or the equivalent thereof) or better by S&P, or (y) P-1
(or the equivalent thereof) or better by Moody’s, and maturing within one year
of the date of acquisition;
(iv)    repurchase agreements with a term of not more than one year with a bank
or trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which the
Borrower or one or more of its Restricted Subsidiaries shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;


--------------------------------------------------------------------------------


(v)    investments, classified in accordance with GAAP as current assets, in
money market investment programs registered under the Investment Company Act of
1940, as amended, which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing clauses (i) through
(iv); and
(vi)    auction rate securities, corporate bonds, taxable municipal bonds,
tax-exempt municipal bonds and money market funds, in each case, having a
maturity within one year of the date of acquisition thereof, so long as such
investments are rated at least AAA or the functional equivalent by S&P and
Moody’s.
“Cash Management Agreement” means any agreement or other instrument governing
Cash Management Obligations.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or Agent or an Affiliate of a Lender or Agent,
in its capacity as a party to such Cash Management Agreement.
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by any Cash Management Bank to any Loan Party, including obligations for the
payment of agreed interest and reasonable, fees, charges, expenses, Attorney
Costs and disbursements in connection therewith.
“Cash on Hand” means, at any date, the amount in excess of $200,000,000 of cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries on such
date, it being understood that “Cash on Hand” shall exclude in any event any
cash and Cash Equivalents which are “restricted” for purposes of GAAP or are
subject to a consensual Lien in favor of any other Person (other than security
interests under the Collateral Documents or a statutory right of set-off at any
depository institution where held); provided that Cash on Hand shall not exceed
$150,000,000 and in no event shall include amounts associated with the Escrow
Funding.
“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.
“Casualty Proceeds” means all cash insurance proceeds (other than business
interruption insurance proceeds) with respect to any Casualty.
“Change of Control” means the occurrence of any of the following events:
(i)    (A) Holdings shall cease to own, directly or indirectly, 100% of the
Equity Interests in the Borrower on a fully-diluted basis assuming the
conversion and exercise of all outstanding Equity Equivalents (whether or not
such securities are then currently convertible or exercisable), or (B) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all


--------------------------------------------------------------------------------


securities that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), by way of merger,
consolidation or otherwise, of 50% or more of the Equity Interests of Holdings
or any of its direct or indirect parent companies (including Parent Holdings) on
a fully-diluted basis after giving effect to the conversion and exercise of all
outstanding Equity Equivalents (whether or not such securities are then
currently convertible or exercisable); or
(ii)    during any period of two consecutive calendar years, individuals who at
the beginning of such period constituted the Board of Directors (or persons
performing similar functions) of Parent Holdings together with any new members
of such Board of Directors whose elections by such Board of Directors or whose
nominations for election by the stockholders of Parent Holdings was approved by
a vote of a majority of the members of such Board of Directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved (excluding any
individual whose initial nomination for, or assumption of office as, a member of
such Board of Directors occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of such Board of Directors) cease for any
reason to constitute a majority of the directors of Parent Holdings still in
office.
“Charges” has the meaning specified in Section 10.10.
“CIP Regulations” has the meaning specified in Section 9.06(b).
“Class” has the meaning specified in Section 1.08.
“Closing Date” means the date when the first Credit Extension occurs in
accordance with Section 4.01.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.
“Co-Documentation Agent” means each of Barclays Bank PLC and RBC Capital
Markets, in its capacity as a Co-Documentation Agent under this Agreement, and
“Co-Documentation Agents” means all of them, collectively.
“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.
“Collateral Agent” means JPMCB, as Collateral Agent for the Lenders under this
Agreement and the Collateral Documents, and its permitted successor or
successors in such capacity and, if there is no acting Collateral Agent under
this Agreement and the Collateral Documents, the Required Lenders.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Additional Collateral Documents, any additional pledges, security
agreements,


--------------------------------------------------------------------------------


patent, trademark or copyright filings or mortgages required to be delivered
pursuant to the Loan Documents and any instruments of assignment, control
agreements or other instruments or agreements executed pursuant to the
foregoing.
“Commitment” means (i) with respect to each Lender, its Revolving Commitment,
Term A Commitment, Term B Commitment, Incremental Term Loan Commitment, New
Revolving Commitment and Extended Revolving Commitment as and to the extent
applicable, (ii) with respect to each L/C Issuer, its L/C Commitment and (iii)
with respect to the Swing Line Lender, the Swing Line Commitment, in each case
as set forth on Schedule 2.01 or in the applicable Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as its
Commitment of the applicable Class, as any such amount may be adjusted from time
to time in accordance with this Agreement.
“Commitment Fee” has the meaning specified in Section 2.11(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.
“Condemnation Award” means all proceeds of any Condemnation.
“Consolidated Adjusted Working Capital” means at any date the excess of (i)
Consolidated Current Assets (excluding cash and Cash Equivalents classified as
such in accordance with GAAP) over (ii) Consolidated Current Liabilities
(excluding the current portion of any Consolidated Funded Indebtedness).
“Consolidated Capital Expenditures” means for any period the aggregate amount of
all Capital Expenditures (including the amount of assets leased under any
Capital Lease), but excluding (to the extent that they would otherwise be
included) any such expenditures financed with the proceeds of Excluded Sources.
“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid or is payable in cash for such period other than (to
the extent, but only to the extent, included in the determination of
Consolidated Interest Expense for such period in accordance with GAAP and paid
in cash for such period): (i) amortization of debt discount and debt issuance
fees, (ii) any fees, expenses, discounts or commissions (including underwriting,
legal, accounting and advisory fees, discounts, commissions and expenses) paid
in connection with the consummation of the Transaction or any Permitted Business
Acquisitions (whether or not successful), (iii) any payments made or expenses
incurred to obtain Swap Agreements, (iv) any fees paid or required to be paid
pursuant to any Loan Document (including any fees or expenses related to any
amendment to any Loan Document) and (v) annual agency fees, unused line fees and
letter of credit fees and expenses paid hereunder; provided that Consolidated
Cash Interest Expense for any period of four fiscal quarters ending on the last
day of the first, second or third fiscal quarters of the Borrower first ending
after the Closing Date shall be deemed equal to the


--------------------------------------------------------------------------------


product of (i) Consolidated Cash Interest Expense computed in accordance with
the requirements of this definition for such one, two or three quarter period
multiplied by (ii) a fraction, the numerator of which is four and the
denominator of which is the number of such fiscal quarters ended after the
Closing Date.
“Consolidated Cash Taxes” means, for any period, the aggregate amount of all
taxes of the Group Companies for such period to the extent the same are paid in
cash by any of the Group Companies during such period; provided that
Consolidated Cash Taxes for any period of four fiscal quarters ending on the
last day of the first, second or third fiscal quarters of Parent Holdings first
ending after the Closing Date shall be deemed equal to the product of (i)
Consolidated Cash Taxes computed in accordance with the requirements of this
definition for such one, two or three quarter period multiplied by (ii) a
fraction, the numerator of which is four and the denominator of which is the
number of such fiscal quarters ended after the Closing Date.
“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Restricted Subsidiaries determined as of such date in
accordance with GAAP.
“Consolidated Current Liabilities” means at any date, without duplication, (i)
the consolidated current liabilities of the Borrower and its Restricted
Subsidiaries plus (ii) all Guaranty Obligations of the Borrower or any
Restricted Subsidiary of the Borrower in respect of the current liabilities of
any Person (other than the Borrower or a Restricted Subsidiary of the Borrower),
determined as of such date in accordance with GAAP.
“Consolidated EBITDA” means for any period the sum of:
(i)    Consolidated Net Income for such period (excluding therefrom (x) any
unusual or non-recurring items of gain or loss and (y) any gain or loss from
discontinued operations); plus
(ii)    to the extent not otherwise included in the determination of
Consolidated Net Income for such period, all net cash proceeds of business
interruption insurance policies, if any, received during such period; plus
(iii)    without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for (A) Consolidated
Interest Expense, (B) the principal component of Synthetic Lease Obligations
paid or payable in cash under leases accounted for as Operating Leases during
such period but which constitute Synthetic Lease Obligations hereunder, (C)
Federal, state, local and foreign income tax, franchise taxes and state single
business unitary and similar taxes imposed in lieu of income tax, (D)
depreciation, amortization (including, without limitation, amortization of
goodwill and other intangible assets), impairment of goodwill and all other
non-cash charges, write-downs, expenses, losses, accruals, provisions or
reserves (excluding any such non-cash charge, expense, accrual, provision or
reserve to the extent that it represents amortization of a prepaid cash expense
that was paid after November 1, 2011 or an accrual of, or a reserve for, cash
charges or expenses in any future period), (E) [reserved], (F) [reserved],
(G) [reserved], (H) the amount of “run rate” cost savings, operating expense
reductions and cost-saving synergies projected by the Borrower in good faith to
be realized as a result of specified actions taken or expected to be taken
within 18 months after


--------------------------------------------------------------------------------


the Closing Date (to the extent the Borrower reasonably expects to realize such
cost savings, reductions or synergies within 30 months of the Closing Date)
(which cost savings, reductions and synergies shall be added to Consolidated
EBITDA until fully realized and calculated on a Pro-Forma Basis as though such
cost savings had been realized on the first day of the relevant period), net of
the amount of actual benefits realized from such actions; provided that (A) such
cost savings, reductions and synergies are reasonably identifiable and factually
supportable, (B) no cost savings, reductions or synergies shall be added
pursuant to this clause (H) to the extent duplicative of any expenses or charges
relating to such cost savings, reductions and synergies that are included in
clauses (I), (L) and (M) below or in accordance with the penultimate paragraph
of this definition of “Consolidated EBITDA” or otherwise given pro forma effect
and (C) the aggregate amount of cost savings, reductions and synergies added
pursuant to this clause (H) shall not exceed $20,000,000 in any four quarter
period (it being understood and agreed that “run rate” shall mean the full
recurring net benefit that is associated with any action taken), (I) the amount
of “run rate” cost savings, operating expense reductions and cost-saving
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken or expected to be taken in connection with the Hypercom
Acquisition within three months following the Closing Date (to the extent the
Borrower reasonably expects to realize such cost savings, reductions or
synergies within twelve months of the Closing Date) (which cost savings,
reductions and synergies shall be added to Consolidated EBITDA until fully
realized and calculated on a Pro-Forma Basis as though such cost savings had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized from such actions; provided that (A) such cost savings,
reductions and synergies are reasonably identifiable and factually supportable,
(B) no cost savings, reductions or synergies shall be added pursuant to this
clause (I) to the extent duplicative of any expenses or charges relating to such
cost savings, reductions and synergies that are included in clauses (H), (L) and
(M) below or in accordance with the penultimate paragraph of this definition of
“Consolidated EBITDA” or otherwise given pro forma effect and (it being
understood and agreed that “run rate” shall mean the full recurring net benefit
that is associated with any action taken) and (C) the aggregate amount of cost
savings, reductions and synergies added pursuant to this clause (I) shall not
exceed $15,000,000, (J) the amount of (x) any expense to the extent that a
corresponding amount is received in cash by a Group Company from a Person other
than the Borrower or any Restricted Subsidiary of the Borrower under any
agreement providing for reimbursement of such expense or (y) any expenses with
respect to liability or casualty events, business interruption or product
recalls, to the extent covered by insurance (it being understood that if the
amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period such excess amounts received may be
carried forward and applied against expenses in future periods), (K) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees and related out-of-pocket expenses, and underwriting fees,
discounts and commissions of the Borrower and its Restricted Subsidiaries
incurred as a result of Permitted Business Acquisitions, any equity offering or
incurrence of Indebtedness (whether or not successful), (L) the amount of any
restructuring charge or reserve, integration cost or any expense or cost
associated with consolidating facilities, establishing new facilities or closing
facilities or any cost or expense associated with realigning, consolidating or
terminating personnel or any cost or expense associated with contract
termination or information technology integration or establishment, including
any one-time costs incurred in connection with acquisitions and (1) with respect
to the Point Acquisition and the Hypercom Acquisition, (i) up to $22,000,000 for
the fiscal quarter ended January 31, 2012, (ii) up to $13,000,000 for the fiscal
quarter ended April 30, 2012 and (iii) up to $15,000,000 in the aggregate for
all fiscal quarters after the fiscal quarter ended April 30, 2012 and (2) other
than in respect of charges added back pursuant to clause (1), not in excess of


--------------------------------------------------------------------------------


7.5% of Consolidated EBITDA in the aggregate for any four quarter period
beginning on or after the Closing Date, (M) the amount of “run rate” cost
savings, operating expense reductions and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
expected in good faith to be taken within 12 months following the end of such
period (to the extent the Borrower reasonably expects to realize such cost
savings, reductions or synergies within 12 months of taking such action) (which
cost savings, reductions and synergies shall be added to Consolidated EBITDA
until fully realized and calculated on a Pro-Forma Basis as though such cost
savings had been realized on the first day of the relevant period), net of the
amount of actual benefits realized from such actions; provided that (1) no cost
savings, reductions or synergies shall be added pursuant to this clause (M) to
the extent duplicative of any expenses or charges relating to such cost savings,
reductions and synergies that are included in clauses (H), (I) and (L) above or
in accordance with the penultimate paragraph of this definition of “Consolidated
EBITDA” or otherwise given pro forma effect and (2) the aggregate amount of cost
savings, reductions and synergies added pursuant to this clause (M) shall not
exceed 5% of Consolidated EBITDA (prior to giving effect to clauses (H), (I) and
(L) above or any pro forma adjustments in accordance with the penultimate
paragraph of this definition of “Consolidated EBITDA”) for such four fiscal
quarter period (it being understood and agreed that “run rate” shall mean the
full recurring net benefit that is associated with any action taken); minus
(iv)    any amount which, in the determination of Consolidated Net Income for
such period, has been added for (A) interest income and (B) any non-cash income
or non-cash gains, all as determined in accordance with GAAP;
provided that Consolidated EBITDA for any fiscal period ending prior to the
Closing Date which is identified on Schedule 1.01A hereto shall be deemed to
equal the amount set forth on Schedule 1.01A opposite such period. For purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the Total
Leverage Ratio or the Interest Coverage Ratio and without limiting in any way
clauses (H), (K) and (L) above, if during such Reference Period (or in the case
of pro-forma calculations, during the period from the last day of such Reference
Period to and including the date as of which such calculation is made) any Group
Company shall have made an Asset Disposition or a Permitted Business
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro-Forma Basis giving effect, without
duplication, to projected or anticipated cost savings and synergies permitted or
required by Regulations S-K or S-X under the Securities Act and to operating
expense reductions to the extent factually supportable and such reductions have
been realized or for which all steps necessary for realization have been taken
or are reasonably expected to be taken within twelve months, in each case as
certified by a Responsible Officer of the Borrower.
“Consolidated Funded Indebtedness” means at any date the Funded Indebtedness of
the Borrower and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued, (including, without limitation, amortization
of debt issuance costs and original issue discount, interest capitalized during
construction, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments under Capital Leases
and the implied interest component of Synthetic Lease Obligations


--------------------------------------------------------------------------------


(regardless of whether accounted for as interest expense under GAAP), all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs in respect of Swap Obligations
constituting interest rate swaps, collars, caps or other arrangements requiring
payments contingent upon interest rates of the Borrower and its Restricted
Subsidiaries), net of interest income, in each case determined on a consolidated
basis for such period; provided that any interest on Indebtedness of another
Person that is guaranteed by the Borrower or any of its Restricted Subsidiaries
or secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on, or payable out of
the proceeds of the sale of or production from, assets of the Borrower or any of
its Restricted Subsidiaries (whether or not such guarantee or Lien is called
upon) shall be included (but for purposes of calculating the Interest Coverage
Ratio for any period only to the extent paid by the Borrower or any Restricted
Subsidiary).
“Consolidated Net Income” shall mean, for any period, the net income (or net
loss) attributable to the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, excluding,
without duplication, (a) any after tax extraordinary items of gain or loss, (b)
the cumulative effect of a change in accounting principles during such period to
the extent included in Consolidated Net Income, (c) any financial advisory fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket expenses and underwriting fees, discounts and commissions
of the Borrower or any of its Affiliates incurred by October 31, 2012 as a
result of the Transaction, (d) any income (loss) for such period attributable to
the early extinguishment of Indebtedness, hedging agreements or other derivative
instruments, (e) accruals and reserves (and any adjustments in such accruals or
reserves) that are established or adjusted as a result of the Transaction, the
Hypercom Acquisition or Permitted Business Acquisitions in accordance with GAAP
or changes as a result of the adoption or modification of accounting policies
during such period, (f) non-cash charges, write-downs, expenses and losses,
including non-cash compensation expense, or other non-cash expenses or charges,
in each case, arising from the issuance or sale of stock, the granting of stock
options, restricted stock units, stock appreciation rights or other similar
instruments (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, restricted stock unit, stock
appreciation rights or similar instruments), (g) any non-cash impairment charge
or asset write-off or write-down including impairment charges, or asset
write-offs or write-downs related to intangible assets, goodwill or long-lived
assets, and the amortization of intangibles arising pursuant to ASC 805
(formerly Financial Accounting Standards Board Statement No. 141) and (h) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees and related out-of-pocket expenses and underwriting fees,
discounts and commissions of the Borrower or any of its Affiliates incurred in
connection with a Permitted Business Acquisition or Permitted Joint Venture;
provided, that, there shall be excluded from the calculation of Consolidated Net
Income for any period (i) the income (or loss) of any Person (other than any
Restricted Subsidiary) in which any other Person (other than the Borrower or any
of its Restricted Subsidiaries) has an ownership interest, except to the extent
that any such income is actually distributed in cash to the Borrower or such
Restricted Subsidiary during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged with or into or consolidated with the Borrower or any of
its Restricted Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Restricted Subsidiaries, except as provided in the definitions of
“Consolidated EBITDA” and “Pro-Forma Basis” herein and (iii) the income of any
Restricted Subsidiary of the Borrower (other than a Subsidiary Guarantor) to the
extent that the declaration or payment of Restricted Payments or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary. There shall be excluded from Consolidated Net Income
for any period the effects from


--------------------------------------------------------------------------------


applying purchase accounting, including applying purchase accounting to
inventory, property and equipment, software and other intangible assets and
deferred revenue required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of the Transactions, any
acquisition consummated prior to the Closing Date and any Permitted Business
Acquisition or the amortization or write-off of any amounts thereof.


“Consolidated Net Tangible Assets” means as of the last day of any fiscal
quarter of the Borrower, the Consolidated Total Assets after deducting
therefrom, (x) Consolidated Current Liabilities and (y) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expenses and other
like intangible assets, all as set forth on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries most recently delivered pursuant to
Section 6.01(a) or (b).
“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on the Loans and all other Consolidated Funded
Indebtedness (including, without limitation, the principal component of Capital
Lease Obligations and Synthetic Lease Obligations (regardless of whether
accounted for as indebtedness under GAAP) paid or payable during such period),
but excluding payments due on Revolving Loans and Swing Line Loans during such
period; provided that Consolidated Scheduled Debt Payments for any period shall
not include voluntary prepayments of Consolidated Funded Indebtedness, mandatory
prepayments of the Term B Loans pursuant to Section 2.09(b) or other mandatory
prepayments (other than by virtue of scheduled amortization) of Consolidated
Funded Indebtedness (but Consolidated Scheduled Debt Payments for a period shall
be adjusted to reflect the effect on scheduled payments of principal for such
period of the application of any prepayments of Consolidated Funded Indebtedness
during or preceding such period).
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or their equivalent, by contract
or otherwise or (ii) with respect to any Person having voting shares or their
equivalent, the possession, directly or indirectly, of the power to vote 15% or
more of the Voting Securities of such Person.
“Co-Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Bank, National Association.


--------------------------------------------------------------------------------


“Credit Extension” means a Borrowing or the issuance, renewal, extension or
increase of a Letter of Credit.
“Credit Facility” means any of the Initial Term Loans, any Incremental Term Loan
Facility, the Revolving Facility, any Extended Term Loan Facility, any Extended
Revolving Facility or any New Revolving Facility, as applicable.
“Cumulative Amount Reference Time” has the meaning specified in the definition
of “Cumulative Equity Amount”.
“Cumulative Consolidated Net Income” shall mean, as at any date of
determination, the cumulative amount of Consolidated Net Income for the period
(taken as one accounting period) commencing on November 1, 2011 and ending on
the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01(a) or (b).
“Cumulative Equity Amount” means, at any time (the “Cumulative Amount Reference
Time”), an amount equal to the sum of:
(a)
the amount of Net Cash Proceeds of any capital contributions or other Qualifying
Equity Issuances received or made by the Borrower (or any direct or indirect
parent thereof and contributed by such parent to the Borrower as cash equity)
during the period from and including the Business Day immediately following the
Closing Date through and including the Cumulative Amount Reference Time; minus

(b)
the aggregate amount of (i) any Investments made pursuant to Section
7.06(a)(xx), (ii) any Restricted Payment made pursuant to Section 7.07(viii) and
(iii) any payments made pursuant to Section 7.08(b)(x)(v), in each case, during
the period from and including the Business Day immediately following the Closing
Date through and including the Cumulative Amount Reference Time.



“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Indebtedness or Debt Equivalents or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, in each case on or prior to the date which
is six months after the Latest Maturity Date and (ii) if such Person is a
Subsidiary of the Borrower but not a Loan Party, any Preferred Stock of such
Person.
“Debt Issuance” means the issuance by any Group Company of any Indebtedness.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other


--------------------------------------------------------------------------------


applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of applicable grace periods or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Revolving Lender whose acts or failure to act,
whether directly or indirectly, cause it to meet any part of the definition of
“Lender Default.”
“Default Rate” means, for any day and with respect to any amount owing under any
Loan Document, an interest rate equal to the applicable rate specified in
Section 2.06(e).
“Designated Non-Cash Consideration” mean the fair market value (as determined by
the Board of Directors of the Borrower in good faith) of non-cash consideration
received by the Borrower or its Restricted Subsidiaries in connection with an
Asset Disposition pursuant to Section 7.05(xvii) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an authorized
officer of the Borrower delivered to the Administrative Agent, setting forth the
basis of such valuation (which amount will be reduced by the fair market value
(as determined by the Board of Directors of the Borrower in good faith) of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Asset Disposition).
“Discount Range” has the meaning specified in Section 2.09(c)(ii).
“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.09(c)(ii).
“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.09(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.09(c)(v).
“Disqualified Lenders” means those Persons that were identified in writing by
Parent Holdings to the Joint Lead Arrangers on November 16, 2011.
“Distressed Person” has the meaning specified in the definition of
“Lender-Related Distress Event”.
“Dollars” and the sign “$” means lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in Euro, the
equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.09 using the Exchange Rate with respect to Euro at the
time in effect under the provisions of such Section.
“Dollar Letter of Credit” means a letter of credit issued by an L/C Issuer on or


--------------------------------------------------------------------------------


after the Closing Date denominated in Dollars.
“Dollar Revolving Loans” means the Loans made by the Revolving Lenders
denominated in Dollars pursuant to Section 2.01(a)(i).
“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any political
subdivision or any territory thereof, and “Domestic Subsidiaries” means any two
or more of them.
“Eligible Assignee” has the meaning specified in Section 10.07(g).
“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated
by any Group Company or in which any Group Company participates and which
provide benefits on retirement, ill-health, injury, death or voluntary
withdrawal from or termination of employment, including termination indemnity
payments and life assurance and post-retirement medical benefits, other than
Plans and Foreign Pension Plans.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and wastewater discharges.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities


--------------------------------------------------------------------------------


convertible into such Equity Interests.
“Equity Issuance” means (i) any sale or issuance by any Group Company to any
Person other than a Group Company of any Equity Interests or any Equity
Equivalents (other than any such Equity Equivalents that constitute
Indebtedness) and (ii) the receipt by any Group Company of any cash capital
contributions, whether or not paid in connection with any issuance of Equity
Interests of any Group Company, from any Person other than a Group Company.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.
“ERISA Affiliate” means each business or entity which is under “common control”
with a Group Company within the meaning of Section 4001(a)(14) of ERISA or, for
purposes of subsection (viii) of the definition of “ERISA Event,” the definition
of “Plan” and Section 6.08, each business or entity which is a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” with a Group Company within the meaning of Section 414(b), (c) or
(m) of the Code or required to be aggregated with a Group Company under Section
414(o) of the Code.
“ERISA Event” means:
(i)    a reportable event as defined in Section 4043 of ERISA and the
regulations issued under such Section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event;
(ii)    the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days;
(iii)    the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with Section
412(c) of the Code), the application for a minimum funding waiver under Section
302(c) of ERISA with respect to any Plan, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(iv)    (A) the incurrence of any material liability by a Group Company pursuant
to Title I of ERISA or to the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in Section 3 of ERISA), or the
occurrence or existence of any event, transaction or condition that could
reasonably be expected to result in the incurrence of any such material
liability by a Group Company pursuant to Title I of ERISA or to such penalty or
excise tax provisions of the Code; or (B) the incurrence of any material
liability by a Group Company or an ERISA Affiliate pursuant to Title IV of ERISA
or the occurrence or existence of any event, transaction or condition that could
reasonably be expected to result in the incurrence of any such


--------------------------------------------------------------------------------


material liability or imposition of any lien on any of the rights, properties or
assets of a Group Company or any ERISA Affiliate pursuant to Title IV of ERISA
or to Section 436(f) or 412 of the Code;
(v)    the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of a Plan by the PBGC, or the
appointment of a trustee by the PBGC to administer any Plan;
(vi)    the withdrawal of a Group Company or ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential material liability therefor, or
the receipt by a Group Company or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA) or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(vii)    the imposition of material liability (or the reasonable expectation
thereof) on a Group Company or ERISA Affiliate pursuant to Section 4062, 4063,
4064 or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA;
(viii)    the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against a Group Company or ERISA Affiliate in connection with any
Plan;
(ix)    the receipt from the United States Internal Revenue Service of notice of
the failure of any Plan (or any Employee Benefit Arrangement intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to qualify for
exemption from taxation under Section 501(a) of the Code, and, with respect to
Multiemployer Plans, notice thereof to any Group Company; and
(x)    the establishment or amendment by a Group Company of any Welfare Plan
that provides post-employment welfare benefits in a manner that would reasonably
be expected to result in a Material Adverse Effect.    
“Escrow Agent” means Union Bank N.A.
“Escrow Funding” has the meaning specified in the introductory paragraph
hereto.    
“EURIBOR” shall mean for any Interest Period of any Foreign Currency Loan or
overdue amount with respect to any Foreign Currency Loan, (a) the percentage
rate per annum determined by the Banking Federation of the European Union for
the relevant period; or (b) if such rate is not available at such time for any
reason, then “EURIBOR” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate offered by JPMCB to
leading banks in the European interbank market, in each case, as of 11:00 A.M.
(Brussels time) two Business Days prior to the


--------------------------------------------------------------------------------


first day of such Interest Period for the offering of deposits in Euro for a
period comparable to that Interest Period.
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Euro Equivalent” means, on any date of determination, (a) with respect to any
amount in Euro, such amount and (b) with respect to any amount in Dollars, the
equivalent in Euro of such amount, determined by the Administrative Agent
pursuant to Section 1.09 using the Exchange Rate with respect to Dollars at the
time in effect under the provisions of such Section.
“Euro L/C Sublimit” means the Euro Equivalent of $25,000,000, as may be adjusted
from time to time in accordance with this Agreement.
“Euro Letter of Credit” means any Letter of Credit issued by an L/C Issuer
hereunder on or after the Closing Date denominated in Euro.
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans and
identified as such in the Notice of Borrowing with respect thereto.
“Eurodollar Loan” means at any date (x) with respect to any Loan, other than a
Foreign Currency Loan, a Loan which bears interest at a rate based on the
Eurodollar Rate and (y) with respect to a Foreign Currency Loan, a Loan that
bears interest at a rate based on EURIBOR.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan (other than a Foreign Currency Loan):
(i)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate appearing on the Reuters “LIBORO1” screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period; or
(ii)    if the rate referred to in clause (i) above does not appear on such page
or service or such page or service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. two Business Days prior to the
first day of such Interest Period; or
(iii)    if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upwards to the next 1 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by JPMCB and with a term equivalent to such Interest Period as would
be


--------------------------------------------------------------------------------


offered by JPMCB’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period.
“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means for any period an amount equal to:
(i)    Consolidated EBITDA for such period; plus
(ii)    all cash extraordinary, unusual or non-recurring gains and cash gains
from discontinued operations, if any, during such period (whether or not accrued
in such period) of the Borrower and its Restricted Subsidiaries during such
period, in each case to the extent not otherwise included in Consolidated EBITDA
for such period and not required to be utilized in connection with a repayment
or prepayment of the Loans made or to be made pursuant to Section 2.09(b)(iii);
minus
(iii)    all cash extraordinary, unusual or non-recurring losses and cash losses
from discontinued operations, if any, during such period (whether or not accrued
in such period); plus
(iv)    (x) the decrease, if any, in Consolidated Adjusted Working Capital less
(y) the decrease, if any, in the principal amount of Revolving Loans and Swing
Line Loans, in each case from the first day to the last day of such period;
minus
(v)    the amount, if any, in which the determination of Consolidated EBITDA for
such period has been increased for income or cash gains from Casualty Proceeds
or Condemnation Awards to any Group Company provided that the Group Companies
are in compliance with Section 2.09(b)(iii), minus
(vi)    the amount, if any, which, in the determination of Consolidated EBITDA
for such period, has been included in respect of income or cash gains from Asset
Dispositions of the Borrower and its Restricted Subsidiaries to the extent
utilized to repay or prepay Loans pursuant to Section 2.09(b)(iii); minus
(vii)    the aggregate amount (without duplication and in each case except to
the extent financed with the proceeds of Excluded Sources or with any amount
referred to in clause (iii)(I) of the definition of “Consolidated EBITDA” by any
Group Company) of (A) the sum of (x) cash


--------------------------------------------------------------------------------


payments during such period in respect of Consolidated Capital Expenditures plus
(y) the aggregate amounts of all cash payments in respect of such Consolidated
Capital Expenditures made during such next succeeding periods as planned and
pursuant to commitments entered into during such period or prior to the date the
Excess Cash Flow certificate is required to be delivered for such period
pursuant to Section 6.02(d) (it being understood and agreed that any cash
payments in respect of Consolidated Capital Expenditures deducted from Excess
Cash Flow pursuant to this clause (v)(A)(y) shall not thereafter be deducted
pursuant to clause (v)(A)(x) above in the determination of Excess Cash Flow for
the period during which such payments were actually paid), (B) Investments
during such period allowed under Section 7.06 (other than Investments pursuant
to Section 7.06(ii), (iii), (ix) and (x)), (C) at the option of the Borrower,
optional prepayments of Indebtedness (other than Subordinated Indebtedness);
provided that (x) such prepayments are otherwise permitted hereunder, (y) if
such Indebtedness consists of a revolving line of credit, the commitments under
such line of credit are permanently reduced by the amount of such prepayment
during such period and (z) with respect to any prepayment of Term Loans pursuant
to Section 2.09(c), in an amount equal to the aggregate prepayment made by the
Borrower (as opposed to the aggregate principal amount of Term Loans prepaid),
(D) to the extent not included in clause (iv) above, repayments or prepayments
of the Revolving Loans and Swing Line Loans to the extent the Revolving
Commitments and the Swing Line Commitment are permanently reduced at the time of
such payment, (E) Consolidated Scheduled Debt Payments actually paid by Holdings
and its Restricted Subsidiaries during such period, (F) Consolidated Cash
Interest Expense actually paid by Holdings and its Restricted Subsidiaries
during such period, (G) Consolidated Cash Taxes for such period (exclusive of
any taxes referred to in clauses (ix) below and deducted in respect of the
determination of Excess Cash Flow for a prior period), (H) the aggregate amount
of all Restricted Payments allowed under Section 7.07(iii), (iv) and
(v) actually paid in cash during such period or committed on or prior to the
date the Compliance Certificate for such period is delivered pursuant to Section
6.02(a) to be paid in cash with respect to such period, (I) the aggregate amount
of all financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses incurred as a
result of the Transaction, any Permitted Business Acquisition or Permitted Joint
Venture, any equity offering or incurrence of Indebtedness and actually paid in
cash by the Borrower and its Restricted Subsidiaries during such period, in each
case to the extent reflected in Consolidated Net Income and in the determination
of Consolidated EBITDA for such period, (J) without duplication, Transaction
related expenditures (including cash charges in respect of strategic market
reviews, management bonuses, early retirement of Indebtedness, restructuring,
consolidation, severance of discontinuance of any portion of operations,
employees and/or management) which are actually paid in cash by the Borrower and
its Restricted Subsidiaries during such period, in each case to the extent
reflected in Consolidated Net Income and in the determination of Consolidated
EBITDA for such period, and (K) to the extent reflected in Consolidated Net
Income and in the determination of Consolidated EBITDA for such period, earn-out
obligations incurred in connection with Permitted Business Acquisitions; minus
(viii)    all cash extraordinary or non-recurring losses and losses from
discontinued operations, if any, during such period (whether or not accrued in
such period); minus
(ix)    (x) the increase, if any, in Consolidated Adjusted Working Capital less
(y) the increase, if any, in the principal amount of Revolving Loans and Swing
Line Loans, in each case from the first day to the last day of such period;
minus
(x)    an amount equal to the income and withholding taxes (as estimated in good
faith


--------------------------------------------------------------------------------


by a senior financial or senior accounting officer of the Borrower giving effect
to the overall tax position of Parent Holdings and its Subsidiaries) payable in
the period following the period for which Excess Cash Flow is determined in
respect of that amount of Excess Cash Flow as is attributable to the actual
repatriation to the Borrower of undistributed earnings of those Subsidiaries of
the Borrower that are “controlled foreign corporations” under Section 957 of the
Code to enable it to prepay the Term B Loans as required under Section
2.09(b)(ii) in respect of Excess Cash Flow for such period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of Euro, the rate at which Euro may be exchanged into Dollars, as set
forth at approximately 11:00 A.M., London time, on such day on the Reuters World
Currency Page for Euro. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct in the
absence of facts or circumstances indicating that it has been made in error.
“Excluded Asset Disposition” means an Asset Disposition permitted pursuant to
any one or more of clauses (i) through (xv) of Section 7.05.
“Excluded Sources” means the (a) proceeds of any incurrence or issuance of
Long-Term Indebtedness, (b) proceeds of any issuance or sale of Equity Interests
in, or a contribution to the equity capital of, the Borrower and (c) proceeds of
any Asset Disposition.
“Excluded Subsidiary” means:
(a)    any Subsidiary that is not a Wholly-Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Subsidiary Guarantor pursuant
to the requirements of Section 6.12 (for so long as such Subsidiary remains a
non-Wholly-Owned Subsidiary),
(b)    any Subsidiary that is prohibited by applicable Law or Contractual
Obligation existing on the Closing Date or, with respect to any Subsidiary
acquired by the Borrower or a Restricted Subsidiary after the Closing Date (so
long as such prohibition is not incurred in contemplation of such prohibition),
on the date such Subsidiary is so acquired, in each case from guaranteeing the
Finance Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(and for so long as such restrictions or any replacement or renewal thereof is
in effect),


--------------------------------------------------------------------------------


(c)    any Subsidiary which would require governmental (including regulatory)
consent, approval, license or authorization to incur a Guaranty Obligation
unless such consent, approval, license or authorization has been received, or is
received after commercially reasonable efforts by such Subsidiary to obtain the
same, which efforts may be requested by the Administrative Agent,
(d)    any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code,
(e)    any Immaterial Subsidiary (provided that the Borrower shall not be
permitted to exclude Immaterial Subsidiaries from incurring a Guaranty
Obligation to the extent that (i) the aggregate amount of consolidated gross
revenue for all Immaterial Subsidiaries excluded by this clause (e) exceeds 10%
of the consolidated gross revenues of the Borrower and the Subsidiary Guarantors
for the most recently ended four full fiscal quarters ended on or prior to the
date of determination for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) or (ii) the aggregate amount of total assets
for all Immaterial Subsidiaries excluded by this clause (e) exceeds 10% of the
Consolidated Total Assets of the Borrower and the Subsidiary Guarantors as at
the end of the most recent four fiscal quarter period ended on or prior to the
date of determination for which financial statements have been delivered
pursuant to Section 6.01(a) or (b)),
(f)    any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent in consultation with the Borrower (confirmed in writing
by notice to the Borrower and the Collateral Agent), the cost or other
consequences (including any material adverse tax consequences) of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Finance Parties therefrom,
(g)    any Foreign Subsidiary,
(h)    any other Domestic Subsidiary acquired pursuant to a Permitted Business
Acquisition financed with secured Indebtedness incurred pursuant to Section
7.01(v) and each Restricted Subsidiary acquired in such Permitted Business
Acquisition that guarantees such Indebtedness to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing the Finance Obligations (so long as such prohibition is not
incurred in contemplation of such acquisition), and
(i)    any Subsidiary to the extent that Guaranty Obligations would result in
material adverse tax consequences to Holdings, the Borrower or any Subsidiary as
reasonably determined by the Borrower in consultation with the Administrative
Agent and notified in writing to the Collateral Agent.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
“Existing Indebtedness” has the meaning specified in Section 7.01(i).


--------------------------------------------------------------------------------


“Extended Repayment Date” has the meaning specified in Section 2.08(d).
“Extended Revolving Commitment” has the meaning specified in Section 2.16(a).
“Extended Revolving Facility” means each Class of Extended Revolving Commitments
established pursuant to Section 2.16(a).
“Extended Term Loan Facility” means each tranche of Extended Term Loans made
pursuant to Section 2.16.
“Extended Term Loan Repayment Amount” has the meaning specified in Section
2.08(d).
“Extended Term Loans” has the meaning provided in Section 2.16(a).
“Extension” has the meaning specified in Section 2.16(a).
“Extension Offer” has the meaning specified in Section 2.16(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including any amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof.
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) quoted to JPMCB on such day on such
transactions as determined by the Administrative Agent.
“Fee Letter” means the letter dated November 12, 2011 addressed to the Borrower
from the Administrative Agent and the Joint Lead Arrangers (and certain of their
Affiliates) and accepted by the Borrower on the date thereof, with respect to,
among other things, certain fees to be paid from time to time to the
Administrative Agent and the other Joint Lead Arrangers.
“Finance Document” means (i) each Loan Document, (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement, and “Finance
Documents” means all of them, collectively.
“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all


--------------------------------------------------------------------------------


Swap Obligations of a Loan Party permitted hereunder owed or owing to any Swap
Creditor and (iii) all Cash Management Obligations.
“Finance Party” means each Senior Credit Party, each Swap Creditor and each Cash
Management Bank and their respective successors and assigns, and “Finance
Parties” means any two or more of them, collectively.
“First Priority Liens” means, valid and perfected first priority security
interests in favor of the Collateral Agent for the benefit of the Finance
Parties and securing the Finance Obligations.
“First Refused Proceeds” has the meaning specified in Section 2.09(b)(x).
“Final Refused Proceeds” has the meaning specified in Section 2.09(b)(x)(A).
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Cash Equivalents” means:
(i)    securities issued or fully guaranteed by the United Kingdom or any
instrumentality thereof (as long as that the full faith and credit of the United
Kingdom is pledged in support of those securities);
(ii)    certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers' acceptances of any foreign bank, or its branches or
agencies (fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least “A-I” by S&P or “P-I” by Moody's, and (ii)
certificates of deposit, eurodollar time deposits, banker's acceptances and
overnight bank deposits, in each case of any non-U.S. commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson BankWatch Rating of
at least “B”;
(iii)    repurchase obligations with a term of not more than seven days with
respect to securities or other instruments of the types described in clause (i)
or (ii) with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 in which the Borrower or one or more of its Subsidiaries shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations; and
(iv)    investments, classified in accordance with GAAP as current assets, in
shares of any money market fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iii) above which are administered by reputable financial institutions having
capital of at least $500,000,000; provided, however, that the


--------------------------------------------------------------------------------


maturities of all obligations of the type specified in clauses (i) through (iii)
above shall not exceed the lesser of the time specified in such clauses.
“Foreign Currency Borrowing” means Foreign Currency Revolving Loans made on the
same day by the Revolving Lenders ratably according to their respective Foreign
Currency Sublimits then in effect or Foreign Currency Swing Line Loans made on
the same day by the Swing Line Lender.
“Foreign Currency Loans” means the Foreign Currency Revolving Loan and the
Foreign Currency Swing Line Loans.
“Foreign Currency Market Disruption Lenders” has the meaning specified in
Section 3.03(b)(ii).
“Foreign Currency Market Disruption Event” has the meaning specified in Section
3.03(b)(ii).
“Foreign Currency Ratable Portion” means, with respect to any Revolving Lender
(a) at any time prior to the reduction of the Foreign Currency Sublimits to
zero, the percentage obtained by dividing (i) the Foreign Currency Sublimit of
such Revolving Lender in effect at such time by (ii) the aggregate Foreign
Currency Sublimits of all Revolving Lenders in effect at such time and (b) at
any time thereafter, the percentage obtained by dividing (i) the aggregate
outstanding principal amount of all Foreign Currency Loans outstanding at such
time and owing to such Revolving Lender by (ii) the aggregate outstanding
principal amount of all Foreign Currency Loans outstanding at such time.
“Foreign Currency Revolving Loans” means the Loans made by the Revolving
Lender’s denominated in Euro pursuant to Section 2.01(a)(ii).
“Foreign Currency Revolving Outstandings” means, as of any Calculation Date, the
aggregate outstanding Dollar Equivalent principal amount of all Foreign Currency
Revolving Loans and Foreign Currency Swing Line Loans plus the outstanding
amount of L/C Obligations in respect of Euro Letter of Credit.
“Foreign Currency Sublimit” means, with respect to each Revolving Lender, the
Dollar amount set forth opposite such Revolving Lender’s name on Schedule 2.01
under the caption “Foreign Currency Sublimit,” as such amount may be adjusted or
modified in connection with any assignment made in accordance with the
provisions of Section 10.07(b) and as such amount may be reduced pursuant to
this Agreement; provided, however, that no Revolving Lender or Eligible Assignee
thereof shall acquire a Foreign Currency Sublimit to the extent, after giving
effect to such Revolving Lender acquiring a proposed Foreign Currency Sublimit,
the aggregate Foreign Currency Sublimit of all Revolving Lenders would exceed
the Maximum Foreign Currency Sublimit. The aggregate Foreign Currency Sublimits
on the Closing Date shall be the Maximum Foreign Currency Sublimit.
“Foreign Currency Swing Line Loans” means Swing Line Loans denominated in Euro.


--------------------------------------------------------------------------------


“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Pension Plan” means any material plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by any Group Company primarily for the
benefit of employees of any Group Company residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.
“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.
“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of Foreign Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957 of the Code.
“Fund” has the meaning specified in Section 10.07(g).
“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (i),
(ii), (iii), (iv), (v), (vi) and (vii) of the definition of “Indebtedness” in
this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person,
(iii) all Guaranty Obligations of such Person with respect to Indebtedness of
others of the type referred to in clause (i) above and (iv) all Indebtedness of
the type referred to in clause (i) above of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under any applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. If the Borrower notifies the
Administrative Agent that Parent Holdings is required by applicable Law,
including by SEC rule or regulation, to report under IFRS, “GAAP” shall mean
international financial reporting standards pursuant to IFRS.
“Government Acts” has the meaning specified in Section 2.05(m)(i).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial,


--------------------------------------------------------------------------------


taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Granting Lender” has the meaning specified in Section 10.07(h).
“Group Company” means any of the Borrower or its Restricted Subsidiaries, and
“Group Companies” means all of them, collectively.
“Group Company Materials” has the meaning specified in Section 6.02(j)(i).
“Guarantor” means each of Holdings and the Subsidiary Guarantors.
“Guaranty” means the Guaranty, substantially in the form of Exhibit E hereto, by
Holdings and the Subsidiary Guarantors in favor of the Administrative Agent, as
the same may be amended, modified or supplemented from time to time.
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, support agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or (iv) to otherwise assure or hold harmless the owner of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
environmental contaminants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other substances or wastes regulated pursuant to any Environment Law
because of their hazardous or deleterious properties.
“Holdings” means VeriFone Intermediate Holdings, Inc., a Delaware corporation,
and its successors.
“Honor Date” has the meaning specified in Section 2.05(e).
“Hypercom Acquisition” means the acquisition of Hypercom Corporation completed
on August 4, 2011.
“IFRS” means international accounting standards within the meaning of the IAS


--------------------------------------------------------------------------------


Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended four full fiscal
quarters on or prior to such determination date for which financial statements
have been delivered pursuant to Section 6.01(a) or (b) were less than 3% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such four full fiscal quarters were less than 3% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.
“Incremental Facilities” has the meaning provided in Section 2.15(a).
“Incremental Revolving Commitment Increase” has the meaning provided in
Section 2.15(a).
“Incremental Revolving Commitment Increase Lender” has the meaning provided in
Section 2.15(i).
“Incremental Term Loan Commitment” means the Commitment of any Lender to make
Incremental Term Loans of a particular tranche pursuant to Section 2.15(a).
“Incremental Term Loan Facility” means each tranche of Incremental Term Loans
made pursuant to Section 2.15.
“Incremental Term Loans” has the meaning provided in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable and
accrued expenses arising in the ordinary course of business and due within six
months of the incurrence thereof), (v) the Attributable Indebtedness of such
Person in respect of Capital Lease Obligations and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP), (vi) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) all obligations, contingent or otherwise, of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, bankers’ acceptance or similar instrument, (viii) all
Indebtedness of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of


--------------------------------------------------------------------------------


production from, any property or asset of such Person, whether or not such
obligation is assumed by such Person; provided that the amount of any
Indebtedness of others that constitutes Indebtedness of such Person solely by
reason of this clause (viii) shall not for purposes of this Agreement exceed the
greater of the book value or the fair market value of the properties or assets
subject to such Lien, (ix) all Guaranty Obligations of such Person, (x) all Debt
Equivalents of such Person and (xii) the Indebtedness of any other Person
(including any partnership in which such Person is a general partner and any
unincorporated joint venture in which such Person is a joint venturer) to the
extent such Person would be liable therefor under applicable Law or any
agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such person shall not be liable therefor; provided
that (i) Indebtedness shall not include (A) deferred compensation arrangements,
(B) earn-out obligations until matured or earned (whether or not represented by
a note or other instrument) or (C) non-compete or consulting obligations
incurred in connection with Permitted Business Acquisitions and (ii) the amount
of any Limited Recourse Indebtedness of any Person shall be equal to the lesser
of (A) the aggregate principal amount of such Limited Recourse Indebtedness for
which such Person provides credit support of any kind (including any undertaking
agreement or instrument that would constitute Indebtedness), is directly or
indirectly liable as a guarantor or otherwise or is the lender and (B) the fair
market value of any assets securing such Indebtedness or to which such
Indebtedness is otherwise recourse.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix)
or (x), substantially in the form of Exhibit G hereto, and “Intercompany Notes”
means any two or more of them.
“Interest Coverage Ratio” means, for any period, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Cash Interest Expense for such period.
“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each fiscal quarter of the Borrower and the Maturity Date for Loans of the
applicable Class and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date for Loans of the applicable
Class, and in addition where the applicable Interest Period for a Eurodollar
Loan is greater than three months, then also the respective dates that fall
every three months after the beginning of such Interest Period.
“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three, six (or if deposits of such
duration are available to all of the Lenders having Commitments or Loans of the
applicable Class, nine or twelve or a period shorter than one month) months
thereafter;


--------------------------------------------------------------------------------


provided that:
(i)    any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (v) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period having a duration of one or more months which begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;
(iii)    no Interest Period in respect of Term Loans may be selected which
extends beyond a Principal Amortization Payment Date for Loans of the applicable
Class unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term Loans of the applicable Class which are
comprised of Base Rate Loans together with such Term Loans comprised of
Eurodollar Loans with Interest Periods expiring on or prior to such Principal
Amortization Payment Date are at least equal to the aggregate principal amount
of Term Loans of the applicable Class due on such date;
(iv)    if so provided in written notice to the Borrower by the Administrative
Agent at the direction of the Required Lenders, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and
(v)    no Interest Period may be selected which would end after the Maturity
Date for Loans of the applicable Class.
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than inventory, machinery, equipment and other assets in the
ordinary course of business), Equity Interests, Equity Equivalents, Debt
Equivalents, Indebtedness or other securities of such Person, (ii) any deposit
with, or advance, loan or other extension of credit to or for the benefit of
such Person (other than deposits made in connection with the purchase of
equipment, inventory or services in the ordinary course of business) or (iii)
any other capital contribution to or investment in such Person, including by way
of Guaranty Obligations of any obligation of such Person, any support for a
letter of credit issued on behalf of such Person incurred for the benefit of
such Person or in the case of any Subsidiary of the Borrower, any release,
cancellation, compromise or forgiveness in whole or in part of any Indebtedness
owing by such Person. The amount of any Investment at any time shall be deemed
to equal the difference of (i) the aggregate initial amount of such Investment
less (ii) all returns of principal thereof or capital with respect thereto prior
to such time and all liabilities expressly assumed by another Person (and with
respect to which the Borrower and its Restricted Subsidiaries, as applicable,
shall have received a novation) in connection with the sale of such Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


--------------------------------------------------------------------------------


“JPMCB” means JPMorgan Chase Bank, N.A.
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC, Barclays Capital, The
Investment Banking Division of Barclays Bank PLC and RBC Capital Markets.
“Judgment Currency” shall have the meaning specified in Section 10.22(a).
“Judgment Currency Conversion Date” shall have the meaning specified in Section
10.22(a).
“Latest Maturity Date” shall mean, with respect to any Indebtedness, the latest
maturity date applicable to any Credit Facility that is outstanding hereunder on
the date such Indebtedness is incurred.
“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.
“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
and (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.
“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.
“L/C Commitment” means the commitment of one or more L/C Issuers to issue
Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the
L/C Sublimit.
“L/C Credit Extension” means the issuance, renewal, extension or increase of a
Letter of Credit.
“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.
“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any other documents delivered in connection
therewith, any application therefor and any agreements, instruments, Guaranties
or other documents (whether general in application to Letters of Credit
generally or applicable only to such Letter of Credit) governing or providing
for (i) the rights and obligations of the parties concerned or at risk or (ii)
any collateral security for such obligations.
“L/C Fee” has the meaning specified in the definition of “Applicable Margin”.


--------------------------------------------------------------------------------


“L/C Issuer” means (i) JPMCB in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its permitted successor or successors in such
capacity and (ii) any other Lender which the Borrower shall have designated as
an “L/C Issuer” by notice to the Administrative Agent.
“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iv).
“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all L/C
Disbursements not yet reimbursed by the Borrower as provided in Section
2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuers in respect of
drawings under Letters of Credit, including any portion of any such obligation
to which a Lender has become subrogated pursuant to Section 2.05(e)(vi). For all
purposes of this Agreement and all other Loan Documents, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The foregoing shall be calculated on a Dollar
Equivalent basis with respect to any Euro Letter of Credit.
“L/C Sublimit” means an amount equal to $50,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.
“Lender Default” means (i) the refusal (in writing) or failure of any Revolving
Lender to make available its portion of any incurrence of Revolving Loans or
participations in any L/C Disbursement or Swing Line Loan, which refusal or
failure is not cured within one Business Day after the date of such refusal or
failure; (ii) the failure of any Revolving Lender to pay over to the
Administrative Agent, any L/C Issuer or any other Revolving Lender any other
amount required to be paid by such Revolving Lender pursuant to the terms of
this Agreement or any other Loan Document within one Business Day of the date
when due; (iii) a Revolving Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the Revolving Facility; (iv) the failure by a
Lender to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its obligations under the Revolving Facility or
(v) a Distressed Person has admitted in writing that it is unable to pay its
debts as they become due or such Distressed Person becomes subject to a
Lender-Related Distress Event.
“Lender Participation Notice” has the meaning specified in Section 2.09(c)(iii).
“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or any person that directly or indirectly controls
such Revolving Lender (each, a “Distressed Person”), as the case may be, is or
becomes subject to a voluntary or involuntary bankruptcy or insolvency case or
proceeding with respect to such Distressed Person under any Debtor Relief Laws,
or a custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person or any person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the


--------------------------------------------------------------------------------


benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of (i) the
ownership or acquisition of any equity interests in any Revolving Lender or any
person that directly or indirectly controls such Revolving Lender by a
Governmental Authority or an instrumentality thereof or (ii) an undisclosed
administration pursuant to the laws of the Netherlands.
“Lender” means (i) each bank or other lending institution identified on Schedule
2.01 as having a Revolving Commitment or a Swing Line Commitment, each bank or
other lending institution having a Term A Commitment or a Term B Commitment and
each Eligible Assignee which acquires a Revolving Loan or a Term Loan pursuant
to Section 10.07(b) and their respective successors and (ii) each Person that
becomes a party hereto as a “Lender” pursuant to the terms of Section 2.15, in
each case other than a Person who ceases to be a “Lender.”
“Letter of Credit” means any Dollar Letter of Credit, Euro Letter of Credit or
both, as the context requires.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Termination Date then in effect.
“Letter of Credit Exposure” shall mean, subject to Section 2.17, with respect to
any Lender, at any time, the sum of (a) the amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) Revolving
Loans pursuant to Section 2.05 at such time and (b) such Lender’s Revolving
Commitment Percentage of the L/C Obligations at such time (excluding the portion
thereof consisting of Unpaid Drawings in respect of which the Lenders have made
(or are required to have made) Revolving Loans pursuant to Section 2.05).
“Letter of Credit Request” has the meaning specified in Section 2.05(c)(i).
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien (statutory or other) or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction). Solely for
the avoidance of doubt, the filing of a Uniform Commercial Code financing
statement that is a protective lease filing in respect of an Operating Lease
that does not constitute a security interest in the leased property or otherwise
give rise to a Lien does not constitute a Lien solely on account of being filed
in a public office.
“Limited Recourse Indebtedness” means, with respect to any Person, Indebtedness
to the extent: (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (B) is not directly or indirectly liable as a guarantor or
otherwise or (C) does not constitute the lender; and (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of such Person to
declare a default on such


--------------------------------------------------------------------------------


other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity.
“Loan” means a Dollar Revolving Loan, a Foreign Currency Revolving Loan, a
Foreign Currency Swing Line Loan, a New Revolving Loan, a Term Loan or a Swing
Line Loan (or swing line loan pursuant to a New Revolving Facility) (or a
portion of any Dollar Revolving Loans, Foreign Currency Revolving Loans, Foreign
Currency Swing Line Loans, New Revolving Loans, Term Loans or Swing Line Loans
(or swing line loans pursuant to a New Revolving Facility)), individually or
collectively as appropriate; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Fee Letter, the Collateral Documents, the Perfection Certificate, the
Intercompany Notes, each Accession Agreement and each L/C Document, in each case
as the same may be amended, modified or supplemented from time to time, and all
other related agreements, certificates and documents executed by a Loan Party
and delivered to any Senior Credit Party in connection with or pursuant to any
of the foregoing.
“Loan Party” means each of Holdings, the Borrower and each Subsidiary Guarantor,
and “Loan Parties” means any combination of the foregoing.
“Long-Term Indebtedness” of any Person means any Indebtedness that, in
accordance with GAAP, is classified (or, when incurred, was classified) as a
long-term liability on the balance sheet of such Person.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Market Disruption Event” has the meaning specified in Section 3.03(a)(ii).
“Market Disruption Lenders” has the meaning specified in Section 3.03(a)(ii).
“Market Disruption Notice” has the meaning specified in Section 3.03(a).
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, liabilities (actual or contingent), operations, properties or
condition (financial or otherwise) of Holdings and its Subsidiaries taken as a
whole, (ii) a material impairment of the ability of any Loan Party to perform
any of its obligations under any Loan Document to which it is a party, which
materially impairs the ability of the Loan Parties to perform their obligations
under the Loan Documents, taken as a whole, (iii) a material impairment of the
rights and remedies of the Lenders under any Loan Document, which materially
impairs the rights or benefits of the Lenders under the Loan Documents, taken as
a whole.
“Material Subsidiary” means (i) each Domestic Subsidiary (a) the Consolidated
Total Assets of which (excluding assets of, and investments in, Foreign
Subsidiaries) equal 5% or more of the Consolidated Total Assets of the Borrower
(excluding assets of, and investments in,


--------------------------------------------------------------------------------


Foreign Subsidiaries) or (b) the consolidated revenues of which (excluding
consolidated revenues attributable to Foreign Subsidiaries) account for 5% or
more of the consolidated revenues of the Borrower (excluding consolidated
revenues attributable to Foreign Subsidiaries), (ii) any Foreign Subsidiary (a)
the Consolidated Total Assets of which equal 5% or more of the Consolidated
Total Assets of the Borrower or (b) the consolidated revenues of which accounts
for 5% or more of the consolidated revenues of the Borrower, in each case as of
the end of or for the most recent period of four consecutive fiscal quarters of
the Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the Pro Forma
Financial Statements); and (iii) any group of Restricted Subsidiaries of the
Borrower that account in the aggregate for 20% of the Consolidated Total Assets
of the Borrower or 20% of the consolidated revenues of the Borrower.
“Maturity Date” means (i) as to Revolving Loans and Swing Line Loans, the
Revolving Termination Date, (ii) as to New Revolving Commitments, any maturity
date related to any Class of New Revolving Commitments, (iii) as to the Term A
Loans, the Term A Maturity Date, (iv) as to the Term B Loans, the Term B
Maturity Date, (v) any maturity date related to any Class of Incremental Term
Loans and (vi) any maturity date related to any Class of Extended Term Loans, as
applicable.
“Maximum Foreign Currency Sublimit” means $175,000,000 or such greater or lesser
amount as may be adjusted from time to time in accordance with this Agreement.
“Maximum Rate” has the meaning specified in Section 10.10.
“Minimum Extension Condition” has the meaning specified in Section 2.16(b).
“Minimum Tranche Amount” has the meaning specified in Section 2.16(b).
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Net Cash Proceeds” means (without duplication):
(i)    with respect to any Asset Disposition (other than an Asset Disposition
consisting of a lease where one or more Group Companies is acting as lessor
entered into in the ordinary course of business), Casualty or Condemnation, (A)
the gross amount of all cash proceeds (including cash Casualty Proceeds and cash
Condemnation Awards, except to the extent and for so long as such Casualty
Proceeds or Condemnation Awards constitute Reinvestment Funds) actually received
by any Group Company in respect of such Asset Disposition, Casualty or
Condemnation (including any cash proceeds received as income or other proceeds
of any non-cash proceeds of any Asset Disposition, Casualty or Condemnation as
and when received), less (B) the sum of (1) the amount, if any, of all taxes
(other than income taxes) and all income taxes


--------------------------------------------------------------------------------


(as estimated in good faith by a senior financial or senior accounting officer
of the Borrower giving effect to the overall tax position of Parent Holdings and
its Restricted Subsidiaries), and customary fees, legal fees, brokerage fees,
commissions, costs and other expenses (other than those payable to any Group
Company or to Affiliates of any Group Company except for those payable on terms
and conditions as favorable to the applicable Group Company as would be
obtainable by it in a comparable arms’-length transaction with an independent,
unrelated third party) that are incurred in connection with such Asset
Disposition, Casualty or Condemnation and are payable by any Group Company, but
only to the extent not already deducted in arriving at the amount referred to in
clause (i)(A) above, (2) appropriate amounts set aside as a reserve in good
faith against any indemnities, liabilities (contingent or otherwise) associated
with such Asset Disposition, Casualty or Condemnation, (3) if applicable, the
amount of any Indebtedness secured by a Permitted Lien that has been repaid or
refinanced in accordance with its terms with the proceeds of such Asset
Disposition, Casualty or Condemnation; and (4) any payments to be made by any
Group Company as agreed between such Group Company and the purchaser of any
assets subject to an Asset Disposition, Casualty or Condemnation in connection
therewith; and
(ii)    with respect to any Debt Issuance, the gross amount of cash proceeds
paid to or received by any Group Company in respect of such Debt Issuance as the
case may be (including cash proceeds subsequently as and when received at any
time in respect of such Debt Issuance from non-cash consideration initially
received or otherwise), net of underwriting discounts, fees and commissions or
placement fees, investment banking fees, legal fees, consulting fees, accounting
fees, printing fees, SEC filing fees and other customary fees and expenses
directly incurred by any Group Company in connection therewith (including fees
and expenses relating to any customary A/B exchange offer in connection with and
following a Debt Issuance) (other than those payable to any Group Company or any
Affiliate of any Group Company except for those payable on terms and conditions
as favorable to the applicable Group Company as would be obtainable by it in a
comparable arms’-length transaction with an independent, unrelated third party).
“New Revolving Commitments” has the meaning specified in Section 2.15(a).
“New Revolving Facility” means each Class of New Revolving Commitments
established pursuant to Section 2.15.
“New Revolving Loans” means any loan (other than a swingline loan) made to the
Borrower under a Class of New Revolving Commitments.
“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.
“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).
“Note” means a Revolving Note, a Term A Note, a Term B Note or a Swing Line
Note, and “Notes” means any combination of the foregoing.
“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.


--------------------------------------------------------------------------------


“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a).
“Obligation Currency” has the meaning specified in Section 10.22(a).
“Offered Loans” has the meaning specified in Section 2.09(c)(iii).
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (i) with respect to Term Loans, Revolving Loans or
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date, and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of L/C Disbursements.
“paid in full” and “payment in full” means, with respect to any Finance
Obligation, the occurrence of all of the foregoing: (i) with respect to such
Finance Obligations other than (A) contingent indemnification obligations, Swap
Obligations and Cash Management Obligations not then due and payable and (B) to
the extent covered by clause (ii) below, obligations with respect to undrawn
Letters of Credit, payment in full thereof in cash (or otherwise to the written
satisfaction of the Finance Parties owed such Finance Obligations), (ii) with
respect to any undrawn Letter of Credit, the obligations under which are
included in such Finance Obligations, (A) the cancellation thereof and payment
in full of all resulting Finance Obligations pursuant to clause (i) above or (B)
the receipt of cash collateral (or a backstop letter of credit in respect
thereof on terms acceptable to the applicable L/C Issuer and the Administrative
Agent) in an amount at least equal to 102% of the L/C Obligations for such
Letter of Credit and (iii) if such Finance Obligations consist of all the Senior
Credit Obligations under or in respect of the Revolving Commitments, termination
of all Commitments and all other obligations of the Lenders in respect of such
Commitments under the Loan Documents.
“Parent Holdings” means VeriFone Systems, Inc., a Delaware corporation, and its


--------------------------------------------------------------------------------


successors.
“Parent Holdings’ Notes” has the meaning specified in the introductory paragraph
hereto.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(d), in Swing Line Loans as provided in Section
2.01(c)(vi) or in any Loans as provided in Section 2.13.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
“Parent Audited Financial Statements” has the meaning specified in the
definition of “Audited Financial Statements”.
“Perfection Certificate” means a certificate, substantially in the form of
Exhibit F-3 to this Agreement, completed and supplemented with the schedules and
attachments contemplated thereby to the satisfaction of the Collateral Agent and
duly executed by the chief executive officer and the chief legal officer or
other authorized officer of each Loan Party.
“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.
“Permitted Business Acquisition” means a Business Acquisition; provided that:
(i)    the Equity Interests or property or assets acquired in such acquisition
are in a similar, ancillary, complementary or related line of business as the
Borrower and its Restricted Subsidiaries as of the Closing Date or otherwise
are, in the good faith judgment of the Borrower consistent with the Borrower’s
strategic vision as determined from time to time by the Borrower’s Board of
Directors;
(ii)    the Administrative Agent or the Collateral Agent, as applicable, shall
have received all items in respect of the Equity Interests or property or assets
acquired in such acquisition (and/or the seller thereof) required to be
delivered by Section 6.12; and
(iii)    no Event of Default shall have occurred and be continuing immediately
before or


--------------------------------------------------------------------------------


immediately after giving effect to such acquisition, and the Borrower shall have
delivered to the Administrative Agent a Pro-Forma Compliance Certificate
demonstrating that, upon giving effect to such acquisition on a Pro-Forma Basis,
the Borrower shall be in compliance with the financial covenants set forth in
Section 7.12, in each case as of the last day of the most recent period of four
consecutive fiscal quarters of the Borrower which precedes or ends on the date
of such acquisition for which financial statements have been delivered pursuant
to Section 6.01(a) or (b);
and provided, further, that the term “Permitted Business Acquisition” shall
include a Business Acquisition not otherwise meeting the requirements of the
foregoing definition the terms and provisions of which have been approved by the
Required Lenders.
“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which is
either (A) engaged in a line of business similar, ancillary, complementary or
related to those engaged in by the Borrower and its Restricted Subsidiaries or
(B) otherwise are, in the good faith judgment of the Borrower consistent with
the Borrower’s strategic vision as determined from time to time by the
Borrower’s Board of Directors.
“Permitted Liens” has the meaning specified in Section 7.02.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.01; provided that any customary A/B exchange
offer for any notes issued under this subclause shall be deemed to meet the
requirements of this subclause (i) and subclauses (iii) and (iv) hereof, (ii)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to any Senior
Credit Obligation, such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the applicable Senior Credit
Obligations on terms at least as favorable to the applicable Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iv) the terms and conditions
(including, if applicable, as to collateral) of any such modified, refinanced,
refunded, renewed or extended Indebtedness are not materially less favorable,
taken as a whole, to the Loan Parties or the Lenders than the terms and
conditions, taken as a whole, of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (v) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended, and (vi)
at the time thereof, no Event of Default shall have occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust,


--------------------------------------------------------------------------------


joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by any Group Company or any ERISA Affiliate
including a Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02(j)(i).
“Pledge Agreement” means Pledge Agreement, substantially in the form of Exhibit
F-2 hereto, dated as of the date hereof among Holdings, the Borrower, the
Subsidiary Guarantors and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time.
“Pledged Collateral” has the meaning specified in the Pledge Agreement.
“Point” has the meaning specified in the introductory paragraph hereto.
“Point Audited Financial Statements” has the meaning specified in the definition
of “Audited Financial Statements”.
“Pre-Commitment Information” means, taken as an entirety, the information with
respect to the Borrower, Point and their respective Subsidiaries contained in
the Confidential Information Memorandum dated December 2011.
“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.
“Prepayment Account” has the meaning specified in Section 2.09(b)(viii).
“Principal Amortization Payment” means a scheduled principal payment on any
Class of the Term Loans and the Incremental Term Loans, if any, pursuant to
Section 2.08.
“Principal Amortization Payment Date” means (i) with respect to any Class of the
Term Loans, the last Business Day of each calendar quarter, commencing with the
last Business Day of the first full calendar quarter commencing after the
Closing Date, and (ii) the Maturity Date of such Class of Term Loans.
“Proceeds” has the meaning specified for such term in the Uniform Commercial
Code as in effect from time to time in the State of New York.
“Pro-Forma Balance Sheet” has the meaning specified in the definition of
“Pro-Forma Financial Statements”.
“Pro-Forma Basis” means, for purposes of determining compliance with any


--------------------------------------------------------------------------------


provision hereof, that the applicable Specified Transaction shall be deemed to
have occurred as of the first day of the most recent period of four consecutive
fiscal quarters of the Borrower which most recently precedes or ends on the date
of such Specified Transaction and with respect to which the Administrative Agent
has received the financial information required under Section 6.01(a) or (b), as
applicable, and the Compliance Certificate required by Section 6.02(a) for such
period. In connection with any calculation of the financial covenants set forth
in Section 7.12 upon giving effect to a transaction on a “Pro-Forma Basis,” (i)
any Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in connection with such Specified Transaction (or any other transaction which
occurred during the relevant four fiscal quarter period) shall be deemed to have
been incurred as of the first day of the relevant four fiscal-quarter period,
(ii) if such Indebtedness has a floating or formula rate, then the rate of
interest for such Indebtedness for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of such calculations, (iii) income statement items (whether
positive or negative) attributable to all property acquired in such Specified
Transaction or to the Investment constituting such Specified Transaction, as
applicable, shall be included as if such Specified Transaction has occurred as
of the first day of the relevant four-fiscal-quarter period, (iv) such other
pro-forma adjustments which would be permitted or required by Regulations S-K
and S-X under the Securities Act shall be taken into account and (v) such other
adjustments made by the Borrower with the consent of the Administrative Agent
(not to be unreasonably withheld) shall be taken into account.
“Pro-Forma Compliance Certificate” means a certificate of the chief financial
officer or chief accounting officer of the Borrower delivered to the
Administrative Agent in connection with any Specified Transaction for which a
calculation on a “Pro-Forma Basis” is permitted or required hereunder and
containing reasonably detailed calculations demonstrating, upon giving effect to
the applicable Specified Transaction on a Pro-Forma Basis, compliance, as
applicable, with the Total Leverage Ratio and the Interest Coverage Ratio
specified in Section 7.12 as of the last day of the most recent period of four
consecutive fiscal quarters of Holdings which precedes or ends on the date of
the applicable Specified Transaction and with respect to which the
Administrative Agent shall have received the consolidated financial information
required under Section 6.01(a) or (b), as applicable, and the Compliance
Certificate required by Section 6.02(b) for such period.
“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
of the Borrower and its Subsidiaries as at October 31, 2011 (including the notes
thereto) (the “Pro-Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of income of the Borrower and its Subsidiaries for the 12
month period ending on October 31, 2011 (together with the Pro-Forma Balance
Sheet, the “Pro Forma Financial Statements”), which have been prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of the Pro-Forma Balance Sheet) or at the beginning of such
period (in the case of the pro forma consolidated statement of income), which,
for the avoidance of doubt, need not be prepared in compliance with Regulation
S-X of the SEC, or include any adjustments for purchase accounting.
“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.09(c)(ii).
“Public Lender” has the meaning specified in Section 6.02(j)(ii).


--------------------------------------------------------------------------------


“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of the Borrower or such Subsidiary.
“Purchasing Borrower Party” means the Borrower or any Restricted Subsidiary of
the Borrower that becomes an assignee pursuant to Section 10.07(b).
“Qualified Capital Stock” means Equity Interests of the Borrower, other than
Equity Interests constituting Debt Equivalents.
“Qualifying Equity Issuance” means any issuance of Equity Interests by the
Borrower or any receipt by the Borrower of a capital contribution (or any direct
or indirect parent thereof and contributed to the Borrower as cash equity), if,
after giving effect thereto, no Change of Control shall have occurred.
“Qualifying Lenders” has the meaning specified in Section 2.09(c)(iv).
“Qualifying Loans” has the meaning specified in Section 2.09(c)(iv).
“Ratings Trigger Date” means the first date when the Borrower shall obtain
public corporate ratings from S&P and public corporate family ratings from
Moody's of BB and Ba1 (or better) or BB+ and Ba2 (or better), respectively, in
each case with a stable outlook; provided that no Default or Event of Default
shall have occurred or is continuing as of such date.
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures.
“Reference Period” means any period of four consecutive fiscal quarters.
“Refinanced Agreements” means the Existing Credit Agreement and those
instruments, documents and agreements of Point and its Subsidiaries listed on
Schedule 1.01B.
“Refinancing” means the termination of the commitments under the Refinanced
Agreements and the repayment in full of all Indebtedness, other obligations and
liabilities owing by the Group Companies thereunder.
“Refinancing Debt Securities” means debt securities of the Borrower that are
designated in an officer’s certificate delivered to the Administrative Agent
prior to the date of issuance thereof as “Refinancing Debt Securities”; provided
that (A) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior the Latest
Maturity Date, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default, (B) such debt securities are not secured by any Lien
on any assets of the Borrower or any of its Restricted Subsidiaries other than a
Lien permitted by Section 7.02(xviii) and such debt securities are not
guaranteed by any Subsidiary other than a Subsidiary Guarantor and (C) the
covenants, events of default and other terms for such Indebtedness (provided
that such


--------------------------------------------------------------------------------


Indebtedness shall have interest rates, fees, funding discounts and redemption
or prepayment premiums determined by the Borrower to be market rates and
premiums at the time of issuance of such Indebtedness), taken as a whole, are
determined by the Borrower to be market terms on the date of issuance and in any
event are not more restrictive on the Borrower and its Restricted Subsidiaries
than the terms, taken as a whole, of this Agreement (as in effect on the Closing
Date) and do not require the maintenance or achievement of any financial
performance standards other than as a condition to taking specified actions.
“Refinancing Term Loans” means Incremental Term Loans that have been designated
by the Borrower as “Refinancing Term Loans” in the applicable Additional Credit
Extension Amendment.
“Refunded Swing Line Loan” has the meaning specified in Section 2.01(c)(iii).
“Register” has the meaning specified in Section 10.07(c).
“Reinvestment Funds” means, with respect to any Casualty Proceeds or any
Condemnation Award exceeding $10,000,000 in respect of the single event or
series of related events giving rise thereto, that portion of such funds as
shall, according to a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent within 30 days after the occurrence of the
Casualty or Condemnation giving rise thereto (and in any case prior to the
receipt thereof by any Group Company), be reinvested within 365 days after the
occurrence of the Casualty or Condemnation giving rise thereto or an agreement
is entered to reinvest such proceeds within such 365 day period and such
proceeds are reinvested in accordance with the terms of such agreement no later
than 180 days of the end of such 365 day period, in each case, in the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation; provided that (i) such certificate shall be
accompanied by evidence reasonably satisfactory to the Administrative Agent that
any property subject to such Casualty or Condemnation has been or will be
repaired, restored or replaced, (ii) pending such reinvestment, the entire
amount of such proceeds shall be deposited in an account with the Collateral
Agent for the benefit of the Finance Parties, over which the Collateral Agent
shall have sole control and exclusive right of withdrawal (which may include the
Reinvestment Funds Account (as defined and established under the Security
Agreement), (iii) from and after the date of delivery of such certificate, the
Borrower or one or more of its Subsidiaries shall proceed, in a commercially
reasonable manner, to complete the repair, restoration or replacement of the
properties that were the subject of such Casualty or Condemnation as described
in such certificate and (iv) no Event of Default shall have occurred and be
continuing or, if the Borrower or one or more of its Restricted Subsidiaries
shall have then entered into one or more continuing agreements with a Person not
an Affiliate of any of them for the repair, restoration or replacement of the
properties that were the subject of such Casualty or Condemnation, none of the
Administrative Agent or the Collateral Agent shall have commenced any action or
proceeding to exercise or seek to exercise an right or remedy with respect to
any Collateral (including any action of foreclosure, enforcement, collection or
execution or by and proceeding under any Debtor Relief Law with respect to any
Loan Party); and provided, further, that, if any of the foregoing conditions
shall cease to be satisfied at any time, such funds shall no longer be deemed
Reinvestment Funds and such funds shall immediately be applied to prepayment of
the Loans in accordance with Section 2.09(b).
“Related Obligations” has the meaning specified in Section 9.12.


--------------------------------------------------------------------------------


“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Materials into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Hazardous Materials through or in the
air, soil, surface water, ground water or property.
“Replacement Revolving Commitments” means any New Revolving Commitments
established pursuant to Section 2.15 that are designated as “Replacement
Revolving Commitments” in the applicable Additional Credit Extension Amendment
relating thereto.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term B Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term B Loans and having an effective interest cost
or weighted average yield (as determined by the Board of Directors of the
Borrower in good faith and, in any event, excluding any arrangement or
commitment fees in connection therewith) that is less than the effective
interest cost for or weighted average yield (as determined by the Board of
Directors of the Borrower on the same basis) of the Term B Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the effective interest cost for, or weighted average yield of, the
Term B Loans.
“Required Lenders” means at any date of determination, Lenders holding more than
50% of the sum of (i) the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (ii) the Adjusted Total Revolving Commitment at such date and
the Adjusted Total New Revolving Commitment of all Classes. For the avoidance of
doubt, the Total Outstandings or Commitments of any Defaulting Lender shall not
be included in the numerator or the denominator for the calculation of the
“Required Lenders” for purposes hereof.
“Required Revolving Lenders” means, collectively, Revolving Lenders having more
than 50% of the Adjusted Total Revolving Commitment at such date and the
Adjusted Total New Revolving Commitment of all Classes or, after the Revolving
Termination Date, more than 50% of the aggregate Revolving Outstandings. For the
avoidance of doubt, the Commitments of a Defaulting Lender shall not be included
in the numerator or the denominator for the calculation of “Required Revolving
Lenders” for purposes hereof.
“Required Term A Lenders” means, collectively, Term A Lenders having more than
50% of the principal amount of the Term A Loans then outstanding. For the
avoidance of doubt, the principal amount of Term A Loans outstanding of any
Defaulting Lender shall not be included in the numerator or the denominator for
the calculation of “Required Term A Lenders” for purposes hereof.
“Required Term B Lenders” means, collectively, Term B Lenders having more than
50% of the principal amount of the Term B Loans then outstanding. For the
avoidance of doubt, the principal amount of Term B Loans outstanding of any
Defaulting Lender shall not be included in the numerator or the denominator for
the calculation of “Required Term B Lenders”


--------------------------------------------------------------------------------


for purposes hereof.
“Required Term Lenders” means, collectively, Term Lenders having more than 50%
of the principal amount of the Term Loans then outstanding. For the avoidance of
doubt, the principal amount of Term Loans outstanding of any Defaulting Lender
shall not be included in the numerator or the denominator for the calculation of
“Required Term Lenders” for purposes hereof.
“Reset Date” has the meaning specified in Section 1.09.
“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer or treasurer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or similar
payment, purchase or other acquisition for value, direct or indirect, of any
class of Equity Interests or Equity Equivalents of any Group Company or any of
their direct or indirect parent companies, now or hereafter outstanding or (iii)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any class of Equity Interests or
Equity Equivalents of any Group Company or any of their direct or indirect
parent companies, now or hereafter outstanding.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Reversion Date” has the meaning specified in Section 7.06(a).
“Revolving Base Rate Loans” means Revolving Loans that are Base Rate Loans.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.
“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount, (A)
to make Revolving Loans in accordance with the provisions of Section 2.01(a),
(B) to purchase Participation Interests in Swing Line Loans in accordance with
the provisions of Section 2.01(c) and (C) to purchase Participation Interests in
Letters of Credit in accordance with the provisions of Section 2.05(d).
“Revolving Commitment Percentage” means, for each Lender, the percentage
(carried out to the ninth decimal place) identified as its Revolving Commitment
Percentage on


--------------------------------------------------------------------------------


Schedule 2.01 hereto, as such percentage may be adjusted or modified in
connection with any assignment made in accordance with the provisions of Section
10.07(b), or as otherwise adjusted from time to time in accordance with this
Agreement.
“Revolving Committed Amount” means $350,000,000, of which aggregate amount up to
the Maximum Foreign Currency Sublimit is in the form of commitments to make, at
the Borrower’s request, Foreign Currency Loans, or such greater or lesser amount
to which the Revolving Committed Amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Exposure” means, with respect to any Lender, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s Letter
of Credit Exposure, plus the aggregate amount at such time of such Lender’s
Swing Line Exposure.
“Revolving Facility” means the Revolving Commitments as in effect on the Closing
Date and as modified from time to time in accordance with this Agreement.
“Revolving Lender” means each Lender identified in Schedule 2.01 as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.07(b) and their respective
successors.
“Revolving Loan” means a Foreign Currency Loan or a Dollar Revolving Loan, as
the context requires.
“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate
outstanding amount of all L/C Obligations.
“Revolving Termination Date” means the fifth anniversary of the Closing Date
(or, if such day is not a Business Day, the next preceding Business Day) or such
earlier date upon which the Revolving Commitments shall have been terminated in
their entirety in accordance with this Agreement.
“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person (other than the Borrower or any of its Restricted Subsidiaries) or to
which any such Person is a party providing for the leasing to the Borrower or
any of its Restricted Subsidiaries of any property, whether owned by the
Borrower or any of its Restricted Subsidiaries as of the Closing Date or later
acquired, which has been or is to be sold or transferred by the Borrower or any
of its Restricted Subsidiaries to such Person or to any other Person from whom
funds have been, or are to be, advanced by such Person to the Borrower or any if
its Restricted Subsidiaries on the security of such property.


--------------------------------------------------------------------------------


“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit F-1 hereto, dated as of the date hereof among Holdings, the Borrower,
the Subsidiary Guarantors and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time.
“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:
(i)    in the case of the Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to the Borrower, whether or
not allowed or allowable as a claim in any such proceeding) on any Revolving
Loan, Term Loan or L/C Obligation under, or any Revolving Note, Term A Note,
Term B Note or Swing Line Note issued pursuant to, this Agreement or any other
Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party under any Loan
Document in respect of any Revolving Loan, Term Loan or L/C Obligation under, or
any Revolving Note, Term A Note, Term B Note or Swing Line Note issued pursuant
to, this Agreement or any other Loan Document (including, without limitation,
any amounts which accrue after the commencement of any proceeding under any
Debtor Relief Law with respect to such Loan Party, whether or not allowed or
allowable as a claim in any such proceeding) pursuant to this Agreement or any
other Loan Document;
(iii)    all expenses of the Administrative Agent or the Collateral Agent as to
which such Agent have a right to reimbursement by such Loan Party under Section
10.04 of this Agreement or under any other similar provision of any other Loan
Document, including, without limitation, any and all sums advanced by the
Collateral Agent to preserve the Collateral or preserve its security interests
in the Collateral to the extent permitted under any Loan Document or applicable
Law;
(iv)    all amounts paid by any Indemnitee in respect of any Revolving Loan,
Term Loan or L/C Obligation under, or any Revolving Note, Term A Note, Term B
Note or Swing Line Note issued pursuant to, this Agreement or any other Loan
Document as to which such Indemnitee has the right to reimbursement by such Loan
Party under Section 10.05 of this Agreement or under any other similar provision
of any other Loan Document; and


--------------------------------------------------------------------------------


(v)    in the case of Holdings and each Subsidiary Guarantor, all amounts now or
hereafter payable by Holdings or such Subsidiary Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Guarantor under or in respect of any Revolving Loan,
Swing Line Loan, Term Loan or L/C Obligation under, or any Revolving Note, Swing
Line Note, Term A Note or Term B Note issued pursuant to, this Agreement or any
other Loan Document, whether or not allowed or allowable as a claim in any such
proceeding) on the part of Parent Holdings, Holdings or such Subsidiary
Guarantor pursuant to this Agreement, the Guaranty or any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Senior Credit Party” means each Lender (including any Affiliate in respect of
any Cash Management Obligations), each L/C Issuer, the Administrative Agent, the
Collateral Agent and each Indemnitee in respect of Loans and their respective
successors and assigns, and “Senior Credit Parties” means any two or more of
them, collectively.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able generally to pay its recorded liabilities and
contingent obligations as they mature or become payable in the normal course of
business, (ii) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged and (iii) the present fair saleable value (i.e., the amount that could
be obtained for such Person’s assets within a commercially reasonable time,
through sale by a willing seller to a willing buyer under ordinary selling
conditions for comparable business enterprises insofar as such conditions can be
reasonably evaluated) of the assets of such Person exceeds the amount that will
be required to pay the recorded liabilities and contingent obligations of such
Person as they become absolute and matured. In computing the amount of any
contingent obligation at any time, such obligation shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Transaction” means, with respect to any period, any (i) Investment,
(ii) sale or transfer of assets or property or other Asset Disposition,
(iii) incurrence or repayment of Indebtedness, (iv) Restricted Payment,
(v) designation or redesignation of an Unrestricted Subsidiary or Restricted
Subsidiary, (vi) Incremental Term Loan, (vii) provision of Incremental Revolving
Commitment Increases, (viii) creation of Extended Term Loans or (ix) other
event, in each case that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro-Forma Basis.”
“Standby Letter of Credit” has the meaning specified in Section 2.05(a).
“Standby Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).
“Subordinated Indebtedness” of any Person means all unsecured Indebtedness (i)


--------------------------------------------------------------------------------


the principal of which by its terms is not required to be repaid, in whole or in
part, before the first anniversary of the Latest Maturity Date at the time
incurred, (ii) which is subordinated in right of payment to such Person’s
indebtedness, obligations and liabilities to the Senior Credit Parties under the
Loan Documents pursuant to payment and subordination provisions reasonably
satisfactory in form and substance to the Administrative Agent and (iii) is
issued pursuant to documents having covenants, subordination provisions and
events of default that, taken as a whole, are in the good faith judgment of the
Borrower in no event less favorable, including with respect to rights of
acceleration, to such Person than the terms hereof, taken as a whole, or are
otherwise reasonably satisfactory in form and substance to the Administrative
Agent and the Collateral Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the Voting Securities or the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have more than 50%
ownership interest in a partnership, limited liability company, association or
other business entity if such Person or Persons shall be allocated more than 50%
of partnership, association or other business entity gains or losses or shall be
or control the managing director, manager or a general partner of such
partnership, association or other business entity. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower (including Point after giving effect
to the Acquisition).
“Subsidiary Guarantor” means each Subsidiary of the Borrower on the Closing Date
(other than an Excluded Subsidiary) and each Subsidiary of the Borrower (other
than an Excluded Subsidiary, except to the extent otherwise provided in Section
6.12(d)) that becomes a party to the Guaranty after the Closing Date by
execution of an Accession Agreement, and “Subsidiary Guarantors” means any two
or more of them.
“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Creditor” means any Lender or Agent or any Affiliate of any Lender or
Agent from time to time party to one or more Swap Agreements permitted hereunder
with a Loan Party (even if any such Lender for any reason ceases after the
execution of such agreement to be a Lender hereunder), and its successors and
assigns, and “Swap Creditors” means any two or more


--------------------------------------------------------------------------------


of them, collectively.
“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Agreement, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.
“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (ii)
for any date prior to the date referenced in clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).
“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans and
identified as such in the Swing Line Loan Request with respect thereto.
“Swing Line Commitment” means the agreement of the Swing Line Lender to make
Loans pursuant to Section 2.01(c). The Swing Line Commitment is a part of, and
not in addition to, the Revolving Committed Amount.
“Swing Line Committed Amount” means $75,000,000, as such Swing Line Committed
Amount may be reduced from time to time in accordance with this Agreement.
“Swing Line Exposure” means, subject to Section 2.17, with respect to any
Lender, at any time, such Lender’s Revolving Commitment Percentage of the Swing
Line Loans outstanding at such time.
“Swing Line Lender” means JPMCB, in its capacity as the Swing Line Lender under
Section 2.01(c), and its successor or successors in such capacity.
“Swing Line Loan” means a Base Rate Loan made by the Swing Line Lender pursuant
to Section 2.01(c), and “Swing Line Loans” means any two or more of such Base
Rate Loans.
“Swing Line Loan Request” has the meaning specified in Section 2.02(b).
“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-4 hereto, evidencing the obligation of the Borrower to repay outstanding Swing
Line Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
“Swing Line Termination Date” means the earlier of (i) fifth anniversary of the


--------------------------------------------------------------------------------


Closing Date (or, if such day is not a Business Day, the next preceding Business
Day) or such earlier date upon which the Revolving Commitments shall have been
terminated in their entirety in accordance with this Agreement and (ii) the date
on which the Swing Line Commitment is terminated in its entirety in accordance
with this Agreement.
“Syndication Date” means the earlier of (i) the date which is 60 days after the
Closing Date and (ii) the date on which the Administrative Agent determines in
its sole discretion (and notifies the Borrower) that the primary syndication
(and the resulting addition of Lenders pursuant to Section 10.07(b)) has been
completed.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).
“Taxes” has the meaning specified in Section 3.01(a).
“Term A Borrowing” means a Borrowing comprised of Term A Loans and identified as
such in the Notice of Borrowing with respect thereto.
“Term A Commitment” means, with respect to any Lender, as applicable, the
commitment of such Lender to make Term A Loans on the Closing Date in a
principal amount equal to such Lender’s Term A Commitment Percentage of the Term
A Committed Amount.
“Term A Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term A Commitment Percentage
on Schedule 2.01.
“Term A Committed Amount” means $918,500,000.
“Term A Lender” means each bank or other lending institution identified on
Schedule 2.01 as having a Term A Commitment and (ii) each Eligible Assignee
which acquires a Term A Loan pursuant to Section 10.07(b) and their respective
successors.
“Term A Loan” means a Loan made under Section 2.01(b)(i) and “Term A Loans”
means two or more of them, collectively.
“Term A Maturity Date” means the fifth anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).
“Term A Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-2 hereto, evidencing the obligation of
the Borrower to repay outstanding Term A Loans, as such note may be amended,
modified or supplemented from time to time.
“Term B Borrowing” means a Borrowing comprised of Term B Loans and


--------------------------------------------------------------------------------


identified as such in the Notice of Borrowing with respect thereto.
“Term B Commitment” means, with respect to any Lender, as applicable, the
commitment of such Lender to make Term B Loans on the Closing Date in a
principal amount equal to such Lender’s Term B Commitment Percentage of the Term
B Committed Amount.
“Term B Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term B Commitment Percentage
on Schedule 2.01.
“Term B Committed Amount” means $231,500,000.
“Term B Lender” means each bank or other lending institution identified on
Schedule 2.01 as having a Term B Commitment and (ii) each Eligible Assignee
which acquires a Term B Loan pursuant to Section 10.07(b) and their respective
successors.
“Term B Loan” means a Loan made under Section 2.01(b)(ii) and “Term B Loans”
means two or more of them, collectively.
“Term B Maturity Date” means the seventh anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).
“Term B Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-3 hereto, evidencing the obligation of
the Borrower to repay outstanding Term B Loans, as such note may be amended,
modified or supplemented from time to time.
“Term Commitment” means a Term A Commitment or a Term B Commitment, as the
context may require.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loans” means, collectively, Term A Loans, Term B Loans or Incremental Term
Loan, as the context requires, including any Extended Term Loan.
“Threshold Amount” means $35,000,000.
“Total Leverage Ratio” means on any day the ratio of (i) Consolidated Funded
Indebtedness as of the last day of the fiscal quarter of the Borrower ending on,
or most recently preceding, such date, less Cash on Hand, to (ii) Consolidated
EBITDA for the four consecutive fiscal quarters of the Borrower ended on, or
most recently preceding, such day.
“Total Outstandings” means, at any date the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
“Trade Letter of Credit” has the meaning specified in Section 2.05(a).


--------------------------------------------------------------------------------


“Trade Letter of Credit Fee” has the meaning specified in Section 2.11(b)(ii).
“Tranche B Incremental Term Loans” means Incremental Term Loans on customary
terms for senior secured Term B Loans syndicated to institutional term loan
investors, as determined by the Board of Directors of the Borrower in good faith
based on the expected lenders, amortization, tenor and other material terms of
such Incremental Term Loans.
“Transaction” means the borrowing of the Loans on the Closing Date, the
Acquisition, the Refinancing and the other events contemplated hereby and
thereby to occur in connection therewith.
“Type” has the meaning specified in Section 1.08.
“UCP” has the meaning specified in Section 2.05(j).
“Unaudited Financial Statements” means the unaudited financial statements and
other financial data of Point and its Subsidiaries as at and for the nine and
twelve month periods ended September 30, 2011.
“Unfunded Liabilities” means, except as otherwise provided in Section
5.12(a)(i)(B), (i) with respect to each Plan, the amount (if any) by which the
present value of all nonforfeitable benefits under each Plan exceeds the current
value of such Plan’s assets allocable to such benefits, all determined in
accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA) and (ii) with respect to each Foreign Pension Plan, the amount (if
any) by which the present value of all nonforfeitable benefits under each
Foreign Pension Plan exceeds the current value of such Foreign Pension Plan’s
assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time (except as other-wise specified) in any applicable
state or jurisdiction.
“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.
“Unpaid Drawing” has the meaning specified in Section 2.17(a)(iv).
“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 6.14 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower


--------------------------------------------------------------------------------


pursuant to Section 6.14 subsequent to the Closing Date and (c) any Subsidiary
of an Unrestricted Subsidiary.
“Unused Revolving Commitment Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding L/C
Obligations. For the avoidance of doubt, no deduction shall be made on account
of outstanding Swing Line Loans in calculating the Unused Revolving Commitment
Amount.
“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning specified in Section 10.15(b)(iv).
“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares and other nominal
amounts of capital stock or other ownership interests that are required to be
held by other Persons under applicable Law) are at the time directly or
indirectly owned by such Person. “Wholly-Owned Domestic Subsidiary” means a
Wholly-Owned Subsidiary that is also a Domestic Subsidiary, “Wholly-Owned
Foreign Subsidiary” means a Wholly-Owned Subsidiary that is also a Foreign
Subsidiary and “Wholly-Owned Restricted Subsidiary” means a Wholly-Owned
Subsidiary that is also a Restricted Subsidiary.
“Withholding Agent” means any Loan Party or the Administrative Agent.


--------------------------------------------------------------------------------


Section 1.02    Other Interpretative Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof. Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears. The term “including” is by way of example and not limitation (i.e.,
“including” shall be deemed to mean “including, without limitation”). The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. All financial
statements delivered to the Lenders hereunder shall be accompanied by a
statement from the Borrower that GAAP has not changed since the most recent
financial statements delivered by the Borrower to the Lenders or if GAAP has
changed describing such changes in detail and explaining how such changes affect
the financial statements. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements delivered pursuant to
Section 6.01 (or, prior to the delivery of the first financial statements
pursuant to Section 6.01, consistent with the financial statements described in
Section 5.05(a) (but without giving effect to any deviations from GAAP disclosed
therein)); provided, however, that (i) if (A) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto (an “Accounting Change”) or (B) either the Administrative Agent
or the Required Lenders shall so object to such Accounting Change in writing
within 60 days after delivery of such financial statements (or after the Lenders
have been informed of such Accounting Change), then, in each case, such
calculations shall be made as if such Accounting Change had not been effected
and on a basis consistent with how GAAP or the rules promulgated pursuant
thereto that are the subject of such Accounting Change were calculated in the
most recent financial statements delivered by the Borrower to the Lenders as to
which no such objection shall have been made, and the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations made before and after giving
effect to such change in GAAP, (ii) if a change in GAAP or the rules promulgated
with respect thereto occurs or GAAP shall mean IFRS in accordance with the
definition of GAAP, the parties hereto agree to enter into negotiations


--------------------------------------------------------------------------------


in order to amend such provisions so as equitably to reflect such change such
that the criteria for evaluation compliance with such covenants shall be the
same after such changes as if such change had not been made and (iii)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), or under
any similar accounting standard, to value any Indebtedness of the Borrower or
any Subsidiary at “fair value” or any similar valuation standard, as defined
therein.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and the Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro-Forma Basis.
Section 1.04    Rounding. Any financial ratios required to be maintained by any
Group Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    References to Agreements and Laws. Unless otherwise expressly
provided herein, (i) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (ii) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the L/C
Documents related thereto, whether or not such maximum face amount is in effect
at such time.
Section 1.08    Classes and Types of Borrowings. The term “Borrowing” denotes
the aggregation of Loans of one or more Lenders made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same Class and Type
(subject to Article III) and, except in the case of Base Rate Loans, have the
same initial Interest Period. Loans hereunder are distinguished by “Class” and
“Type.” The “Class” of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised of such Loans) refers to whether such Loan is a Dollar
Revolving Loan, Foreign Currency Revolving Loan, New Revolving Loan, Term A
Loan, Term B Loan, Incremental Term Loan, Extended Revolving Commitments or
Extended Term Loans. The “Type” of a Loan refers to whether such Loan is a
Eurodollar Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing)
by both Class and Type (e.g., a “Term B Eurodollar Loan”) indicates that such
Loan is a Loan of both such Class and such Type (e.g., both a Term B Loan and a
Eurodollar Loan) or that such Borrowing is comprised of such Loans.
Section 1.09    Exchange Rates.
(a)    Not later than 1:00 P.M. on each Calculation Date, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to Euro and (ii) give written notice thereof to the Lenders and the
Borrower. The Exchange Rate so determined


--------------------------------------------------------------------------------


shall become effective on the first Business Day immediately following the
relevant Calculation Date (a “Reset Date”) or other date of determination, shall
remain effective until the next succeeding Reset Date, and shall for purposes of
this Agreement (other than Section 10.22 or any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and Euro.
(b)    Not later than 5:00 P.M. on each Reset Date and on each date on which
Foreign Currency Loans are made or Euro Letters of Credit are issued, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalent of the Outstanding Amount of all Dollar Revolving Loans, Swing Line
Loans and L/C Obligations and the Euro L/C Sublimit, Foreign Currency Sublimits
and the Maximum Foreign Currency Sublimit then outstanding (after giving effect
to all Revolving Loans repaid, all reimbursements of L/C Disbursements made, and
all Refunded Swing Line Loans paid concurrently with the making of any Revolving
Loans) and (ii) notify the Lenders and the Borrower of the results of such
determination.
ARTICLE II
THE CREDIT FACILITIES
Section 2.01    Commitments to Lend.
(a)    Revolving Loans. Each Revolving Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Dollar Revolving Loans to
the Borrower pursuant to this Section 2.01(a) from time to time during the
Availability Period for Revolving Loans in amounts such that its Revolving
Outstandings shall not exceed (after giving effect to all Revolving Loans
repaid, all reimbursements of L/C Disbursements made, and all Refunded Swing
Line Loans paid concurrently with the making of any Revolving Loans) its
Revolving Commitment; provided that, immediately after giving effect to each
such Dollar Revolving Loan, (x) the aggregate Revolving Outstandings shall not
exceed the Revolving Committed Amount and (y) with respect to each Revolving
Lender individually, such Lender’s outstanding Revolving Loans plus its (other
than the Swing Line Lender’s in its capacity as such) Participation Interests in
outstanding Swing Line Loans plus its Participation Interests in outstanding L/C
Obligations shall not exceed such Lender’s Revolving Commitment Percentage of
the Revolving Committed Amount and (ii) make Foreign Currency Revolving Loans to
the Borrower pursuant to this Section 2.01(a) from time to time during the
Availability Period in amounts such that each Lender’s Foreign Currency
Revolving Loans shall not (after giving effect to all Revolving Loans repaid,
all reimbursements of L/C Disbursements made, and all Refunded Swing Line Loans
paid concurrently with the making of any Revolving Loans) exceed such Lender’s
Foreign Currency Sublimit; provided that immediately after giving effect to any
Foreign Currency Revolving Loan, the aggregate Foreign Currency Revolving
Outstandings shall not exceed the Maximum Foreign Currency Sublimit. Each
Revolving Borrowing comprised of Dollar denominated Eurodollar Loans shall be in
an aggregate principal amount of $1,000,000 or any larger multiple of $500,000,
each Revolving Borrowing comprised of Dollar denominated Base Rate Loans shall
be in an aggregate principal amount of $500,000 or any larger multiple of
$100,000 and each Revolving Loan comprised of Foreign Currency Revolving Loans
shall be in an aggregate principal amount of €1,000,000 or any larger multiple
of €500,000 (except that any such Borrowing may be in the aggregate amount of
the unused Revolving Commitments and any L/C Borrowing may be in the aggregate
amount of any outstanding Unreimbursed Amounts owed to one or more L/C Issuers
as provided in Section 2.05(e)(iv)) and shall be made from the several Revolving
Lenders ratably in


--------------------------------------------------------------------------------


proportion to their respective Revolving Commitments. Within the foregoing
limits, the Borrower may borrow under this Section 2.01(a), repay, or, to the
extent permitted by Section 2.09, prepay, Revolving Loans and reborrow under
this Section 2.01(a).
(b)    Term Loans.
(i)    Each Term A Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Term A Loans to the Borrower on the Closing
Date in an aggregate principal amount not exceeding its Term A Commitment. The
Term A Commitments are not revolving in nature, and amounts repaid or prepaid
prior to the Term A Maturity Date may not be reborrowed.
(ii)    Each Term B Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Term B Loans to the Borrower on the Closing
Date in an aggregate principal amount not exceeding its Term B Commitment. The
Term B Commitments are not revolving in nature, and amounts repaid or prepaid
prior to the Term B Maturity Date may not be reborrowed.
(c)    Swing Line Loans.
(i)    The Swing Line Lender agrees, on the terms and subject to the conditions
set forth herein and in the other Loan Documents and, subject to Section
2.17(a)(vi), to make a portion of the Revolving Commitments available to the
Borrower from time to time during the Availability Period by making loans in
Dollars or Euro to the Borrower (each such loan, a “Swing Line Loan” and,
collectively, the “Swing Line Loans”); provided that (A) the aggregate principal
amount of the Swing Line Loans outstanding at any one time shall not exceed the
Swing Line Committed Amount, (B) with regard to each Lender individually (other
than the Swing Line Lender in its capacity as such), such Lender’s outstanding
Revolving Loans plus its Participation Interests in outstanding Swing Line Loans
plus its Participation Interests in outstanding L/C Obligations shall not at any
time exceed such Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount, (C) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal amount of Swing Line Loans outstanding plus the
aggregate amount of Revolving Loans outstanding plus the aggregate amount of L/C
Obligations outstanding shall not exceed the Revolving Committed Amount, (D) the
Swing Line Committed Amount shall not exceed the aggregate of the Revolving
Commitments then in effect, (E) with regard to each Lender individually (other
than the Swing Line Lender in its capacity as such), such Lender’s outstanding
Foreign Currency Revolving Loans plus its Participation Interests in outstanding
Foreign Currency Swing Line Loans plus its outstanding Euro L/C Obligations
shall not at any time exceed such Lender’s Foreign Currency Sublimit and (F)
with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Foreign Currency Swing Line Loans outstanding plus the
aggregate amount of the Foreign Currency Revolving Loans outstanding plus the
aggregate amount of the Euro L/C Obligations outstanding shall not exceed the
Maximum Foreign Currency Sublimit. Swing Line Loans denominated in Dollars shall
be made and maintained as Base Rate Loans and Foreign Currency Swing Line Loans
shall be made and maintained as Eurodollar Loans and shall bear interest at
EURIBOR plus the Applicable Margin for Eurodollar Revolving Loans. Swing Line
Loans may be repaid and reborrowed in accordance with the provisions hereof
prior to the Swing Line Termination Date. Swing Line Loans may be made
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Swing Line Lender’s other Revolving Outstandings, exceeds its Revolving
Commitment. The proceeds of a Swing Line Borrowing may not be used, in whole or
in part, to refund any prior Swing Line Borrowing.
(ii)    The principal amount of all Swing Line Loans shall be due and payable on
the


--------------------------------------------------------------------------------


earliest of (A) the maturity date agreed to by the Swing Line Lender and the
Borrower with respect to such Swing Line Loan (which maturity date shall not be
more than seven Business Days from the date of advance thereof), (B) at the
request of the Swing Line Lender, the last day of the current calendar quarter,
(C) the Swing Line Termination Date, (D) the occurrence of any proceeding with
respect to the Borrower under any Debtor Relief Law or (E) the acceleration of
any Loan or the termination of the Revolving Commitments pursuant to
Section 8.02.
(iii)    With respect to any Swing Line Loans that have not been voluntarily
prepaid by the Borrower or paid by the Borrower when due under clause (ii)
above, the Swing Line Lender (by request to the Administrative Agent) or the
Administrative Agent at any time may, and shall at any time Swing Line Loans in
an amount of (x) $1,000,000, in the case of Dollar denominated Swing Line Loans
or (y) €1,000,000 in the case of Foreign Currency Swing Line Loans shall have
been outstanding for more than seven days, on one Business Day’s notice, require
each Revolving Lender, including the Swing Line Lender, and each such Lender
hereby agrees, subject to the provisions of this Section 2.01(c), to make a
Revolving Loan (which with respect to Dollar denominated Swing Line Loans shall
be initially funded as a Base Rate Loan and with respect to Foreign Currency
Swing Line Loans shall be funded as a Foreign Currency Loan) in an amount equal
to such Lender’s Revolving Commitment Percentage or Foreign Currency Ratable
Portion, as applicable, of the amount of the Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date notice is given.
(iv)    In the case of Revolving Loans made by Lenders other than the Swing Line
Lender under clause (iii) above, each such Revolving Lender shall make the
amount of its Revolving Loan available to the Administrative Agent, in same day
funds in the Approved Currency in which such Swing Line Loan was made, at the
Administrative Agent’s Office, not later than (x) 1:00 P.M. with respect to
Dollar denominated Swing Line Loans or (y) 11:00 A.M., London time with respect
to Foreign Currency Swing Line Loans, in each case on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Loans
shall be immediately delivered to the Swing Line Lender (and not to the
Borrower) and applied to repay the Refunded Swing Line Loans. On the day such
Revolving Loans are made, the Swing Line Lender’s Revolving Commitment
Percentage of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall instead be outstanding as Revolving Loans. With
respect to Dollar denominated Swing Line Loans only, the Borrower authorizes the
Administrative Agent and the Swing Line Lender to charge the Borrower’s account
with the Administrative Agent (up to the amount available in such account) in
order to pay immediately to the Swing Line Lender the amount of such Refunded
Swing Line Loans to the extent amounts received from the Revolving Lenders,
including amounts deemed to be received from the Swing Line Lender, are not
sufficient to repay in full such Refunded Swing Line Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swing Line Lender should be
recovered by or on behalf of the Borrower from the Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Revolving Lenders in
the manner contemplated by Section 2.13.
(v)    A copy of each notice given by the Swing Line Lender pursuant to this
Section 2.01(c) shall be promptly delivered by the Swing Line Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swing Line Loans.
(vi)    If as a result of any proceeding under any Debtor Relief Law, Revolving
Loans


--------------------------------------------------------------------------------


are not made pursuant to this Section 2.01(c) sufficient to repay any amounts
owed to the Swing Line Lender as a result of a nonpayment of outstanding Swing
Line Loans, each Revolving Lender agrees to purchase, and shall be deemed to
have purchased, a participation in such outstanding Swing Line Loans in an
amount equal to its Revolving Commitment Percentage or Foreign Currency Ratable
Portion, as applicable, of the unpaid amount together with accrued interest
thereon. Upon one Business Day’s notice from the Swing Line Lender, each
Revolving Lender shall deliver to the Swing Line Lender an amount in Dollars
equal to the Dollar Equivalent of its respective Participation Interest in such
Swing Line Loans in same day funds at the office of the Swing Line Lender
specified or referred to in Section 10.02. In order to evidence such
Participation Interest each Revolving Lender agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to all parties. On such date, any Foreign
Currency Swing Line Loans shall, without further action or notice being
required, be converted to and become denominated in Dollars in an amount equal
to the Dollar Equivalent of the amount thereof on such date. In the event any
Revolving Lender fails to make available to the Swing Line Lender the amount of
such Revolving Lender’s Participation Interest as provided in this Section
2.01(c)(vi), the Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest at the customary rate
set by the Swing Line Lender for correction of errors among banks in New York
City for one Business Day and thereafter at the Base Rate plus the then
Applicable Margin for Base Rate Loans.
(vii)    Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to purchase Participation Interests in outstanding Swing
Line Loans pursuant to clause (vi) above shall be absolute and unconditional and
shall not be affected by any circumstance, including (without limitation) (i)
any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender or any other Person may have against the Swing Line Lender, the
Borrower, Holdings or any other Loan Party, (ii) the occurrence or continuance
of a Default or an Event of Default or the termination or reduction in the
amount of the Revolving Commitments after any such Swing Line Loans were made,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person, (iv) any breach of this Agreement or any other
Loan Document by the Borrower or any other Lender, (v) whether any condition
specified in Article IV is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the forgoing. If
such Lender does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swing Line Lender shall be deemed to continue to have outstanding Swing Line
Loans in the amount of such unpaid Participation Interest for all purposes of
the Loan Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder to the Swing Line Lender to fund Swing
Line Loans in the amount of the Participation Interest in Swing Line Loans that
such Lender failed to purchase pursuant to this Section 2.01(c)(vi) until such
amount has been purchased (as a result of such assignment or otherwise).
(viii)    If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when a tranche or tranches of Extended Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(p)), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swing


--------------------------------------------------------------------------------


Line Loans could be incurred pursuant the Extended Revolving Commitments which
will remain in effect after the occurrence of such maturity date, then there
shall be an automatic adjustment on such date of the participations in such
Swing Line Loans and same shall be deemed to have been incurred solely pursuant
to the relevant Extended Revolving Commitments, and such Swing Line Loans shall
not be so required to be repaid in full on such earliest maturity date.
Section 2.02    Notice of Borrowings.
(a)    Borrowings Other Than Swing Line Loans. Except in the case of Swing Line
Loans and L/C Borrowings, the Borrower shall give the Administrative Agent a
Notice of Borrowing not later than (x) with respect to Loans denominated in
Dollars, 1:00 P.M. on (i) the Business Day immediately preceding each Base Rate
Borrowing and (ii) the third Business Day before each Eurodollar Borrowing and
(y) in the case of Foreign Currency Revolving Loans, not later than 11:00 A.M.,
London time, four Business Days before the date of the proposed borrowing
(unless the Borrower wishes to request an Interest Period for such Borrowing
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” in which case the Borrower shall give such
notice on the fourth Business Day (or fifth Business Day with respect to Foreign
Currency Revolving Loans) before each such Eurodollar Borrowing), specifying:
(i)    the date of such Borrowing, which shall be a Business Day;
(ii)    the aggregate amount and Approved Currency of such Borrowing;
(iii)    the Class and initial Type of the Loans comprising such Borrowing;
provided all Foreign Currency Revolving Loans shall be Eurodollar Loans;
(iv)    in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period and to Section 2.06(a); and
(v)    the location (which must be in the United States) and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.
If no election as to the Type of Loans is specified with respect to Dollar
denominated Loans, then the requested Borrowing shall be for Base Rate Loans.
The Borrower shall not be permitted to elect Base Rate for any Foreign Currency
Revolving Loan. If the duration of the initial Interest Period is not specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an initial Interest Period of one month, subject to the
provisions of the definition of Interest Period and to Section 2.06(a).
(b)    Swing Line Borrowings. The Borrower shall request a Swing Line Loan by
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Exhibit A-4 hereto (a “Swing Line Loan Request”) to the Swing
Line Lender and the Administrative Agent not later than 1:30 P.M. (New York
time), in the case of Dollar denominated Swing Line Loans, and 10:00 A.M.
(London time), in the case of Foreign Currency Swing Line Loans, on the Business
Day of the requested Swing Line Loan. Each such notice shall be


--------------------------------------------------------------------------------


irrevocable and shall specify (i) that a Swing Line Loan is requested, (ii) the
date of the requested Swing Line Loan (which shall be a Business Day) and (iii)
the principal amount and currency of the Swing Line Loan requested. Each Swing
Line Loan denominated in Dollars shall be made as a Base Rate Loan and each
Swing Line Loan denominated in Euro shall be made as a Eurodollar Loan and,
subject to Section 2.01(c)(ii), each Swing Line Loan shall have such maturity
date as agreed to by the Swing Line Lender and the Borrower upon receipt by the
Swing Line Lender of the Swing Line Loan Request from the Borrower.
(c)    L/C Borrowings. Each L/C Borrowing shall be made as specified in Section
2.05(e)(iv) without the necessity of a Notice of Borrowing.
Section 2.03    Notice to Lenders; Funding of Loans.
(a)    Notice to Lenders. If the Borrower has requested an Interest Period of
nine or twelve months or less than one month in duration, the Administrative
Agent shall give prompt notice of such request to the Lenders having Commitments
of the applicable Class and determine whether the requested Interest Period is
acceptable to all of them. Not later than (x) with respect to Loans denominated
in Dollars, 2:00 P.M. on the third Business Day before the requested date of
such a Eurodollar Borrowing and (y) in the case of Foreign Currency Revolving
Loans, not later than 11:00 A.M., London time, on the fourth Business Day before
the requested date of the proposed borrowing of such Foreign Currency Revolving
Loan, the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Lender of such Lender’s ratable share (if any) of the
Borrowing referred to therein, and such Notice of Borrowing shall not thereafter
be revocable by the Borrower.
(b)    Funding of Loans.
(i)    Not later than 3:00 P.M., or, with respect to any Foreign Currency
Revolving Loan, at the place and time specified by the Administrative Agent from
time to time, on the date of each Borrowing (other than a Swing Line Borrowing
and a L/C Borrowing), each Lender participating therein shall make available its
share of such Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent, wire transfer of such funds to such other account as may be specified for
such purpose from time to time by the Borrower to the Administrative Agent or as
may have been otherwise specified by the Borrower in the applicable Notice of
Borrowing or, if a Borrowing shall not occur on such date because any condition
precedent herein shall not have been met, promptly return the amounts received
from the Lenders in like funds, without interest.
(ii)    Not later than 3:00 P.M., or, with respect to any Foreign Currency Swing
Line Loan, at the place and time specified by the Administrative Agent from time
to time, on the date of each Swing Line Borrowing, the Swing Line Lender shall,
unless the Administrative Agent shall have notified the Swing Line Lender that
any applicable condition specified in Article IV has not been satisfied, make
available the amount of such Swing Line Borrowing, in Federal or other
immediately available funds, to


--------------------------------------------------------------------------------


the Borrower at the Swing Line Lender’s address referred to in Section 10.02.
(iii)    Not later than 3:00 P.M., or, with respect to any Euro Letters of
Credit, at the place and time specified by the Administrative Agent from time to
time, on the date of each L/C Borrowing, each Revolving Lender shall make
available its share of such Borrowing, in Federal or other immediately available
funds, to the Administrative Agent at the Administrative Agent’s Office. Unless
the Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied (other than the delivery of a Notice of
Borrowing), the Administrative Agent shall remit the funds so received to the
L/C Issuer which has issued Letters of Credit having outstanding Unreimbursed
Amounts as contemplated by Section 2.05(e)(v).
(c)    Funding by the Administrative Agent in Anticipation of Amounts Due from
the Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to purchase Participation Interests in Letters of Credit and
Swing Line Loans are several and not joint. Other than as expressly provided
herein with respect to a Defaulting Lender, the failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder or to fund and
Participation Interest shall not relieve any other Lender of its obligation, if
any, hereunder to make any Loan on the date of such Borrowing or fund any such
Participation Interest, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing or fund its Participation Interest.
Section 2.04    Evidence of Loans.
(a)    Lender Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(b)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it will record (i) the amount and Approved Currency of each
Loan made hereunder, the Class and Type of each Loan made and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable


--------------------------------------------------------------------------------


from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(c)    Evidence of Indebtedness. The entries made in the accounts maintained
pursuant to subsections (a) and (b) of this Section 2.04 shall be prima facie
evidence absent demonstrable error of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(d)    Notes. Notwithstanding any other provision of this Agreement, if any
Lender shall request and receive a Note or Notes as provided in Section 10.07 or
otherwise, then the Loans of such Lender shall be evidenced by a single
Revolving Note, Term A Note or Term B Note, as applicable, in each case,
substantially in the form of Exhibit B-1, B-2 or B-3, as applicable, payable to
the order of such Lender for the account of its Applicable Lending Office in an
amount equal to the aggregate unpaid principal amount of such Lender’s Revolving
Loans, Term A Loans or Term B Loans, as applicable. If requested by the Swing
Line Lender, the Swing Line Loans shall be evidenced by a single Swing Line Note
(“Swing Line Note”), substantially in the form of Exhibit B-4, payable to the
order of the Swing Line Lender in an amount equal to the aggregate unpaid
principal amount of the Swing Line Loans.
(e)    Note Endorsements. Each Lender having one or more Notes shall record the
date, amount, Class and Type of each Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Lender so elects in connection with any permitted transfer or enforcement
of any Note, endorse on the reverse side or on the schedule, if any, forming a
part thereof appropriate notations to evidence the foregoing information with
respect to each outstanding Loan evidenced thereby; provided that the failure of
any Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under any such Note. Each Lender is
hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.
Section 2.05    Letters of Credit.
(a)    Issuance of Letters of Credit. Subject to the terms and conditions set
forth herein, (i) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.05, (A) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Dollar Letters of Credit and Euro Letters of
Credit for the account, and upon the request, of the Borrower or one or more of
its Restricted Subsidiaries and in support of (x) trade obligations of the
Borrower and/or its Restricted Subsidiaries, which shall be payable at sight in
Dollars or Euro, as applicable (each such letter of credit, a “Trade Letter of
Credit” and collectively, the “Trade Letters of Credit”) and (y) such other
obligations of the Borrower incurred for its general corporate purposes (each
such letter of credit, a “Standby Letter of Credit” and collectively, the
“Standby Letters of Credit”), and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (c) below, and (B) to
honor drawings under its Letters of Credit, and (ii) each Revolving Lender
severally agrees to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawing thereunder in accordance with
the provisions of subsection (e) below; provided that, immediately after each
Letter of Credit is issued, (i) the aggregate amount


--------------------------------------------------------------------------------


of the L/C Obligations shall not exceed the L/C Sublimit, (ii) the aggregate
amount of Euro L/C Obligations shall not exceed the Euro L/C Sublimit (iii) the
Revolving Outstandings shall not exceed the Revolving Committed Amount, (iv) the
Foreign Currency Revolving Outstandings shall not exceed the Maximum Foreign
Currency Sublimit, (v) with respect to each individual Revolving Lender, the
aggregate outstanding principal amount of such Revolving Lender’s Revolving
Loans plus its Participation Interests in outstanding L/C Obligations plus its
(other than the Swing Line Lender’s) Participation Interests in outstanding
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount and (vi) with respect to each
individual Revolving Lender, the aggregate outstanding principal amount of such
Revolving Lender’s Foreign Currency Revolving Loans plus its Participation
Interests in outstanding Euro L/C Obligations plus its (other than the Swing
Line Lender’s) Participation Interests in outstanding Foreign Currency Swing
Line Loans shall not exceed such Revolving Lender’s Foreign Currency Sublimit.
Each request by the Borrower or a Restricted Subsidiary for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower and such Restricted Subsidiary that the issuance or amendment of such
Letter of Credit complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the period specified
in clause (i)(A) above, obtain Letters of Credit to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed.
(b)    Certain Limitations on Issuances of Letters of Credit.
(i)    No L/C Issuer shall issue any Letter of Credit, if (A) subject to
subsection (c) below with respect to Auto-Extension Letters of Credit, the
expiry date of such requested Letter of Credit would occur more than twelve
months (or 24 months for Letters of Credit having an aggregate stated or face
amount not exceeding (x) $10,000,000 in the case of Dollar Letters of Credit or
(y) €10,000,000, in the case of Euro Letters of Credit, in each case at any time
outstanding) after the date of issuance or last extension, unless the Required
Revolving Lenders have approved such expiry date, (B) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date or (C) such Letter
of Credit is to be used for any purpose other than for its general corporate
purposes unless the Required Revolving Lenders have consented thereto.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having a force of Law) from any Governmental Authority
with jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit shall violate any Laws or one or more policies of such L/C Issuer; (C)
except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, such Letter of Credit is in an initial face amount the Dollar Equivalent
of which is less than $100,000, in the case of a Trade Letter of Credit, or
$250,000, in the case of a Standby Letter of Credit; (D) such Letter of Credit
is to be denominated in a currency other than Dollars or Euro; or (E) a default
of any Revolving Lender’s obligations to fund under subsection (e)


--------------------------------------------------------------------------------


(iv) or (vi) below exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.
(iii)    No L/C Issuer shall amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(c)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) substantially in the form of Exhibit A-3
hereto (a “Letter of Credit Request”), appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Request must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
A.M. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
Approved Currency thereof; (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Request shall specify in form and detail satisfactory to the
L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. If
requested by the applicable L/C Issuer, the Borrower shall also submit a letter
of credit application on such L/C Issuer’s standard form in connection with any
request for the issuance or amendment of a Letter of Credit. Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any L/C Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Request, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions thereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.


--------------------------------------------------------------------------------


(iii)    If the Borrower so requests in any applicable Letter of Credit Request,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of the
provisions of subsection (b)(i) or (ii) above or otherwise) or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (x) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (y) from the Administrative Agent, any Revolving Lender
or any Loan Party that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
(iv)    If any Letter of Credit contains provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder, (A) unless
otherwise directed by the L/C Issuer to permit such reinstatement, and (B) the
Administrative Agent and the Revolving Lenders hereby authorize and direct the
L/C Issuer to permit such automatic reinstatement, whether or not a Default then
exists, unless the L/C Issuer has received a notice (which may be by telephone
or in writing) on or before the date that is two Business Days before the
reinstatement date from the Administrative Agent, the Required Revolving Lenders
or any Loan Party that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied and directing the L/C Issuer to cease
permitting such automatic reinstatement of such Letter of Credit.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(d)    Purchase and Sale of Letter of Credit Participations. Immediately upon
the issuance by an L/C Issuer of an Letter of Credit, such L/C Issuer shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided participation interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.07
or as otherwise adjusted from time to time in accordance with this Agreement,
there shall be an automatic adjustment to the Participation


--------------------------------------------------------------------------------


Interests in all outstanding Letters of Credit and all L/C Obligations to
reflect the adjusted Revolving Commitments of the assigning and assignee Lenders
or of all Lenders having Revolving Commitments, as the case may be.
(e)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof and shall determine in
accordance with the terms of such Letter of Credit whether such drawing should
be honored. If the L/C Issuer determines that any such drawing shall be honored,
such L/C Issuer shall make available to such beneficiary in accordance with the
terms of such Letter of Credit the amount of the drawing and shall notify the
Borrower and the Administrative Agent as to the amount to be paid as a result of
such drawing and the payment date (each such date, an “Honor Date”).
(ii)    The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse each L/C Issuer through the Administrative Agent for any
amounts paid by such L/C Issuer upon any drawing under any Letter of Credit (in
the Approved Currency in which such Letter of Credit is issued), together with
any and all reasonable charges and expenses which the L/C Issuer may pay or
incur relative to such drawing calculated as of the date such L/C Issuer paid
such amounts or paid or incurred such charges or expenses. Such reimbursement
payment shall be due and payable (i) at or before (x) 1:00 P.M., New York City
time, with respect to Dollar Letters of Credit or (y) 11:00 A.M., London time
with respect to Euro Letters of Credit, in each case on the date the Honor Date
if the L/C Issuer notifies the Borrower of such drawing at or before (x) 12:00
P.M., New York City time, with respect to Dollar Letters of Credit or (y) 10:00
A.M., London time with respect to Euro Letters of Credit, in each case on the
Honor Date or (ii) at or before (x) 1:00 P.M., New York City time, with respect
to Dollar Letters of Credit or (y) 11:00 A.M., London time with respect to Euro
Letters of Credit, in each case on the next succeeding Business Day if such
notice if given after (x) 12:00 P.M., New York City time, with respect to Dollar
Letters of Credit or (y) 10:00 A.M., London time with respect to Euro Letters of
Credit, in each case on the Honor Date; provided that no payment otherwise
required by this sentence to be made by the Borrower at or before (x) 1:00 P.M.,
New York City time, with respect to Dollar Letters of Credit or (y) 11:00 A.M.,
London time with respect to Euro Letters of Credit, in each case on any day
shall be overdue hereunder if arrangements for such payment by virtue of a
Borrowing of Revolving Loans or a Swing Line Loan or other arrangements
satisfactory to the applicable L/C Issuer, in its reasonable discretion, shall
have been made by the Borrower at or before (x) 1:00 P.M., New York City time,
with respect to Dollar Letters of Credit or (y) 11:00 A.M., London time with
respect to Euro Letters of Credit, in each case on such day and such payment is
actually made at or before (x) 3:00 P.M., New York City time, with respect to
Dollar Letters of Credit or (y) 12:00 P.M., London time with respect to Euro
Letters of Credit, in each case on such day. In addition, the Borrower agrees to
pay to the L/C Issuer interest in the Approved Currency in which the Letter of
Credit giving rise to such interest is issued, payable on demand, on any and all
amounts not paid by the Borrower to the L/C Issuer when due under this
subsection (e)(ii), for each day from and including the date when such amount
becomes due to but excluding the date such amount is paid in full, whether
before or after judgment, at a rate per annum equal to the sum of 2% plus the
rate applicable to Revolving Base Rate Loans for such day. Each reimbursement
and other payment to be made by the Borrower pursuant to this clause (ii) shall
be made to the L/C Issuer in Federal or other funds immediately available to it
at its address referred to in Section 10.02.
(iii)    Subject to the satisfaction of all applicable conditions set forth in
Article IV, the


--------------------------------------------------------------------------------


Borrower may, at its option, utilize the Swing Line Commitment or the Revolving
Commitments, or make other arrangements for payment satisfactory to the L/C
Issuer, for the reimbursement of all L/C Disbursements as required by clause
(ii) above.
(iv)    With respect to any L/C Disbursement that have not been reimbursed by
the Borrower when due under clauses (ii) and (iii) above (an “Unreimbursed
Amount”), the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s pro-rata share thereof such Revolving Lender’s pro-rata share
of such unreimbursed L/C Disbursement (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount). In such event, the Borrower shall be deemed to have requested a
Borrowing (a “L/C Borrowing”) of Dollar denominated Revolving Base Rate Loans to
be disbursed on the Honor Date in an aggregate amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section
2.01(a), but subject to the amount of the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Notice of Borrowing), and each such Revolving Lender hereby agrees
to make a Revolving Loan (which shall be initially funded as a Dollar
denominated Base Rate Loan) in an amount equal to such Lender’s Revolving
Commitment Percentage of the Unreimbursed Amount outstanding on the date notice
is given. Any such notice given by a L/C Issuer or the Administrative Agent
given pursuant to this clause (iv) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(v)    Each Revolving Lender (including any Revolving Lender acting as L/C
Issuer in respect of any Unreimbursed Amount) shall, upon any notice from the
Administrative Agent pursuant to clause (iv) above, make the amount of its
Revolving Loan available to the Administrative Agent, in Dollars in Federal or
other immediately available funds same day funds, at the Administrative Agent’s
Office, not later than (x) 1:00 P.M., New York City time, with respect to Dollar
Letters of Credit or (y) 11:00 A.M., London time with respect to Euro Letters of
Credit, in each case on the Business Day specified in such notice, whereupon,
subject to clause (vi) below, each Revolving Lender that so makes funds
available shall be deemed to have made a Dollar denominated Revolving Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in satisfaction of the
Unreimbursed Amount to the extent of such funds.
(vi)    With respect to any Unreimbursed Amount that is not fully refinanced by
a L/C Borrowing pursuant to clauses (iv) and (v) above because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the L/C
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Revolving Lender (other than the relevant L/C
Issuer), and each such Revolving Lender shall promptly and unconditionally pay
to the Administrative Agent, for the account of such L/C Issuer, such Revolving
Lender’s pro-rata share of such Unreimbursed Amount (determined by the
proportion its Revolving Commitment Percentage bears to the aggregate Revolving
Committed Amount) in Dollars in Federal or other immediately available funds.
Such payment from the Revolving Lenders shall be due (i) at or before 1:00 P.M.
on the date the Administrative Agent so notifies a Revolving Lender, if such
notice is given at or before 10:00 A.M. on such date or (ii) at or before 10:00
A.M. on the next succeeding Business Day, together with interest on such amount
for each day from and including the date of such drawing to but excluding the
day such payment is due from such Revolving Lender at the Federal Funds Rate for
such day (which funds the Administrative Agent shall promptly remit to the
applicable L/C Issuer). Each payment by a Revolving Lender to the Administrative
Agent for the account of an L/C Issuer in respect of an Unreimbursed Amount
shall constitute a payment in respect


--------------------------------------------------------------------------------


of its Participation Interest in related Letter of Credit purchased pursuant to
subsection (d) above. The failure of any Revolving Lender to make available to
the Administrative Agent for the account of an L/C Issuer its pro-rata share of
any Unreimbursed Amount shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such L/C Issuer its pro-rata share of any payment made under any
Letter of Credit on the date required, as specified above, but no such Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent for the account of the L/C Issuer such other Lender’s
pro-rata share of any such payment. Upon payment in full of all amounts payable
by a Lender under this clause (vi), such Lender shall be subrogated to the
rights of the L/C Issuer against the Borrower to the extent of such Lender’s
pro-rata share of the related L/C Obligation so paid (including interest accrued
thereon).
(vii)    Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to make payments in respect of its Participation Interests
in Unreimbursed Amounts pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans as a part of a L/C Borrowing pursuant to clause (iv) above is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Notice of Borrowing). No such making by a Revolving Lender of a Revolving Loan
or a payment by a Revolving Lender of an amount in respect of its Participation
Interest in Unreimbursed Amounts shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(viii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this subsection (e) by
the time specified therefor, the applicable L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate
for such day. Any payment made by any Lender after 3:00 P.M. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.
(f)    Repayment of Funded Participations in Respect of Drawn Letters of Credit.
(i)    Whenever the Administrative Agent receives a payment of an L/C Obligation
as to which the Administrative Agent has received for the account of an L/C
Issuer any payments from the Revolving Lenders pursuant to subsection (e) above
(whether directly from the Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent shall promptly pay to each Revolving Lender which has paid its pro-rata
share thereof an amount equal to such Lender’s pro-rata share of the amount
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which the payments from the Revolving Lenders were
received) in the same funds as those received by the Administrative Agent.


--------------------------------------------------------------------------------


(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to clause (i) above is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro-rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.
(g)    Obligations Absolute. The obligations of the Borrower under Section
2.05(e) above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement, any Letter of Credit or any other Loan
Document;
(iii)    the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
(iv)    the existence of any claim, counterclaim, set-off, defense or other
rights that the Borrower or any Subsidiary may have at any time against a
beneficiary or any transferee of a Letter of Credit (or any Person for whom the
beneficiary or transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement or any Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
(v)    any draft, demand, certificate, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(vi)    any payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
(vii)    any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
(viii)    any other act or omission to act or delay of any kind by any L/C
Issuer or


--------------------------------------------------------------------------------


any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this subsection (vii), constitute a defense to, or a legal
or equitable discharge of, the Borrower’s or any Subsidiary’s obligations
hereunder.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(h)    Role of L/C Issuers; Reliance. Each Revolving Lender and the Borrower
agree that, in determining whether to pay under any Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of bad faith, gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Request. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of subsection (g) of this Section 2.05; provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer's bad faith, willful misconduct or gross negligence or
the L/C Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer shall be entitled (but not obligated) to rely, and shall be
fully protected in relying, on the representation and warranty by the Borrower
set forth in the last sentence of Section 4.02 to establish whether the
conditions specified in paragraphs (b) and (c) of Section 4.02 are met in
connection with any issuance or extension of a Letter of Credit. Each L/C Issuer
shall be entitled to rely, and shall be fully protected in relying, upon advice
and statements of legal counsel, independent accountants and other experts
selected by such L/C Issuer and upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or


--------------------------------------------------------------------------------


other document believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
unless the beneficiary and the Borrower shall have notified such L/C Issuer that
such documents do not comply with the terms and conditions of the Letter of
Credit. Each L/C Issuer shall be fully justified in refusing to take any action
requested of it under this Section 2.05 in respect of any Letter of Credit
unless it shall first have received such advice or concurrence of the Required
Revolving Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Revolving Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take, or omitting or continuing to omit, any such action.
Notwithstanding any other provision of this Section 2.05, each L/C Issuer shall
in all cases be fully protected in acting, or in refraining from acting, under
this Section 2.05 in respect of any Letter of Credit in accordance with a
request of the Required Revolving Lenders, and such request and any action taken
or failure to act pursuant hereto shall be binding upon all Revolving Lenders
and all future holders of participations in such Letter of Credit.
(i)    Cash Collateral. If the Borrower is required pursuant to the terms of
this Agreement or any other Loan Document to Cash Collateralize any L/C
Obligations, the Borrower shall deposit in an account (which may be the L/C Cash
Collateral Account under the Security Agreement) with the Collateral Agent an
amount in cash equal to 105% of the Dollar Equivalent amount of such L/C
Obligations. Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the L/C Obligations. The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. The Collateral Agent will, at the request of the
Borrower, invest amounts deposited in such account in Cash Equivalents or, in
the case of Euro Letters of Credit, Foreign Cash Equivalents; provided, however,
that (i) the Collateral Agent shall not be required to make any investment that,
in its sole judgment, would require or cause the Collateral Agent to be in, or
would result in any, violation of any Law, (ii) such Cash Equivalents or Foreign
Cash Equivalents, as applicable, shall be subjected to a first priority
perfected security interest in favor of the Collateral Agent and (iii) if an
Event of Default shall have occurred and be continuing, the selection of such
Cash Equivalents or Foreign Cash Equivalents, as applicable, shall be in the
sole discretion of the Collateral Agent. The Borrower shall indemnify the
Collateral Agent for any losses relating to such investments in Cash Equivalents
or Foreign Cash Equivalents, as applicable. Other than any interest or profits
earned on such investments, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Collateral Agent to reimburse the L/C
Issuers immediately for drawings under the applicable Letters of Credit and, if
the maturity of the Loans has been accelerated, to satisfy the L/C Obligations.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.09(b)(i),
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower upon demand; provided that, after giving effect to such return, (i) the
aggregate Revolving Outstandings would not exceed the Revolving Committed Amount
and (ii) no Default or Event of Default shall have occurred and be continuing.
If the Borrower is required to deposit an amount of cash collateral hereunder
pursuant to Section 2.09(b)(ii), (iii), (iv) or (v), interest or profits thereon
(to the extent not applied as aforesaid) shall be returned to the Borrower after
the full amount of such deposit has been applied by the Collateral Agent to
reimburse the L/


--------------------------------------------------------------------------------


C Issuer for drawings under Letters of Credit. The Borrower hereby pledges and
assigns to the Collateral Agent, for its benefit and the benefit of the L/C
Issuers and the Revolving Lenders, the cash collateral account established
hereunder (and all monies and investments held therein) to secure all L/C
Obligations and Revolving Loans.
(j)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an existing Letter of Credit), (i) the rules of the
ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits (the “UCP”), as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Trade Letter of Credit.
(k)    Conflict with L/C Documents. In the event of any conflict between this
Agreement and any L/C Document, this Agreement shall govern.
(l)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
(m)    Indemnification of L/C Issuers.
(i)    In addition to its other obligations under this Agreement, the Borrower
hereby agrees to protect, indemnify, pay and save each L/C Issuer harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable Attorney Costs) that such L/C Issuer
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or (B) the failure of such L/C Issuer to honor
a drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”); provided that such indemnity shall not be available to the extent that
such claims, demands, liabilities, damages, losses, costs, charges and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such L/C Issuer.
(ii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put the L/C Issuer under any resulting
liability to the Borrower or any other Loan Party. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the L/C Issuers against any and all risks involved in the issuance of
any Letter of Credit, all of which risks are hereby assumed by the Loan Parties,
including, without limitation, any and all risks, whether rightful or wrongful,
of any present or future Government Acts. The L/C Issuers shall not, in any way,
be liable for any failure by the L/C Issuers or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the L/C Issuers.
(iii)    Nothing in this subsection (m) is intended to limit the reimbursement
obligation


--------------------------------------------------------------------------------


of the Borrower contained in this Section 2.05. The obligations of the Borrower
under this subsection (m) shall survive the termination of this Agreement. No
act or omission of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of any L/C Issuer to enforce any right,
power or benefit under this Agreement.
(iv)    Notwithstanding anything to the contrary contained in this subsection
(n), the Borrower shall have no obligation to indemnify any L/C Issuer in
respect of any liability incurred by the L/C Issuer arising solely out of the
gross negligence or willful misconduct of the L/C Issuer, as determined by a
court of competent jurisdiction. Nothing in this Agreement shall relieve any L/C
Issuer of any liability to the Borrower in respect of any action taken by the
L/C Issuer which action constitutes gross negligence or willful misconduct of
the L/C Issuer or a violation of the UCP or Uniform Commercial Code, as
applicable, as determined by a court of competent jurisdiction.
(n)    Resignation of an L/C Issuer. An L/C Issuer may resign at any time by
giving 60 days’ notice to the Administrative Agent, the Revolving Lenders and
the Borrower; provided, however, that any such resignation shall not affect the
rights or obligations of the L/C Issuer with respect to Letters of Credit issued
by it prior to such resignation. Upon any such resignation, the Borrower shall
(within 60 days after such notice of resignation) either appoint a successor, or
terminate the unutilized L/C Commitment of such L/C Issuer; provided, however,
that, if the Borrower elects to terminate such unutilized L/C Commitment, the
Borrower may at any time thereafter that the Revolving Commitments are in effect
reinstate such L/C Commitment in connection with the appointment of another L/C
Issuer. Upon the acceptance of any appointment as an L/C Issuer hereunder by a
successor L/C Issuer, such successor shall succeed to and become vested with all
the interests, rights and obligations of the retiring L/C Issuer and the
retiring L/C Issuer shall be discharged from its obligations to issue additional
Letters of Credit hereunder. The acceptance of any appointment as L/C Issuer
hereunder by a successor L/C Issuer shall be evidenced by an agreement entered
into by such successor, in a form reasonably satisfactory to the Borrower and
the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor shall be a party hereto and have all the rights
and obligations of an L/C Issuer under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the resignation of an L/C Issuer hereunder the retiring L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation but
shall not be required to issue additional Letters of Credit.
(o)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face Dollar
Equivalent amount of Letters of Credit issued by it and outstanding as of the
last Business Day of the preceding week, (ii) on or prior to each Business Day
on which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C


--------------------------------------------------------------------------------


Disbursement required to be reimbursed to such L/C Issuer on such day, the date,
amount or Dollar Equivalent amount, as applicable, of such failure.
(p)    If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
tranche or tranches of Extended Revolving Commitments is or are in effect with a
longer maturity date, such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Lenders to purchase participations therein and to make Revolving Loans and
payments in respect thereof pursuant to Section 2.05(d) and (e)) under (and
ratably participated in by Lenders pursuant to) the Extended Revolving
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(i). Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
maturity date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Revolving Commitments, the
L/C Sublimit shall be agreed with the Lenders under the extended tranches.
Section 2.06    Interest.
(a)    Rate Options Applicable to Loans. Each Borrowing made prior to the
Syndication Date shall be comprised of (except in the case of Foreign Currency
Loans, which shall be made and maintained as Eurodollar Loans and shall bear
interest at EURIBOR plus the Applicable Margin for Eurodollar Revolving Loans)
Base Rate Loans or (except in the case of Swing Line Loans denominated in
Dollars, which shall be made and maintained as Base Rate Loans, and L/C
Borrowings, which shall be made initially as Base Rate Loans) Eurodollar Loans
with a one, three or six-month (or of a duration less than one month as may be
agreed to by all of the Lenders having Commitments or Loans of the applicable
Class) Interest Period (ending on the same date), as the Borrower may request
pursuant to Section 2.02. Each Borrowing made on or after the Syndication Date
shall be comprised of (except in the case of Foreign Currency Loans, which shall
be made and maintained as Eurodollar Loans and shall bear interest at EURIBOR
plus the Applicable Margin for Eurodollar Revolving Loans) Base Rate Loans or
(except in the case of Swing Line Loans denominated in Dollars, which shall be
made and maintained as Base Rate Loans) Eurodollar Loans, as the Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
ten Borrowings of Eurodollar Loans being outstanding hereunder at any one time.
For this purpose, Loans having different Interest Periods, regardless of whether
commencing on the same date, shall be considered separate Borrowings. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment and before and after the commencement of any proceeding under
any Debtor Relief Law.
(b)    Base Rate Loans. Each Loan of a Class which is made as, or converted
into, a Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made as, or converted into, a
Base Rate Loan until it becomes due


--------------------------------------------------------------------------------


or is converted into a Loan of any other Type, at a rate per annum equal to the
Base Rate for such day plus the then Applicable Margin. Such interest shall be
payable in arrears on each Interest Payment Date and, with respect to the
principal amount of any Base Rate Loan converted to a Eurodollar Loan, on the
date such Base Rate Loan is so converted. Any overdue principal of and, to the
extent permitted by Law, interest on any Base Rate Loan of any Class shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Base Rate for such day plus the Applicable Margin for
Base Rate Loans of the same Class for such day.
(c)    Eurodollar Loans. Each Eurodollar Loan of a Class shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of (x) the
Adjusted Eurodollar Rate for such Interest Period, in the case of any Dollar
denominated Eurodollar Loan or (y) EURIBOR for such Interest Period, in the case
of any Foreign Currency Loan, plus the then Applicable Margin. Such interest
shall be payable for each Interest Period on each Interest Payment Date. Any
overdue principal of and, to the extent permitted by Law, interest on any
Eurodollar Loan of any Class shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Eurodollar Loans of the same Class for such day (or, if
the circumstances described in Section 3.02 and 3.03 shall exist, at a rate per
annum equal to the sum of 2% plus the Base Rate for such day plus the Applicable
Margin for Base Rate Loans of the same Class for such day). Except as set forth
in Sections 3.02, 3.03 and 3.06, Foreign Currency Loans shall not bear interest
at the Base Rate.
(d)    Determination and Notice of Interest Rates. The Administrative Agent
shall determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
notice with respect to Eurodollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to the provisions of
the definition of “Applicable Margin” providing for adjustments in the
Applicable Margin applicable to such Loans after the beginning of the Interest
Period applicable thereto. When during an Interest Period any event occurs that
causes an adjustment in the Applicable Margin applicable to Loans to which such
Interest Period is applicable, the Administrative Agent shall give prompt notice
to the Borrower and the Lenders of such event and the adjusted rate of interest
so determined for such Loans, and its determination thereof shall be conclusive
in the absence of manifest error.
(e)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.01(a), the overdue principal of and, to the
extent permitted by Law, interest on the Loans and any other amounts owing
herein or under the other Loan Documents shall bear interest, payable on demand,
at a per annum rate equal to (i) in the case of principal of any Loan, the rate
otherwise applicable to such Loan during such period pursuant to this Section
2.06 plus 2.00% (without duplication of any amount owing in respect of Base Rate
Loans under the third sentence of Section 2.06(b) or in respect of Eurodollar
Loans under the third sentence of Section 2.06(c)), (ii) in the case of interest
on any Loan, the rate specified in the third sentence of Section 2.06(b) in
respect of Base Rate Loans, or in the third sentence of Section 2.06(c) in
respect of Eurodollar Loans, and (iii) in the case of any other amount, if
expressly provided for herein, at the rate so provided and otherwise at the Base
Rate plus the Applicable Margin for Revolving Base Rate Loans plus 2.00%
interest paid in the same Approved Currency as Loan.


--------------------------------------------------------------------------------


(f)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.
Section 2.07    Extension and Conversion.
(a)    Continuation and Conversion Options. The Loans included in each Borrowing
shall bear interest initially at the type of rate allowed by Section 2.06 and as
specified by the Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower shall have the option, on any Business Day, to elect to change or
continue the type of interest rate borne by any Loans (subject in each case to
the provisions of Article III and subsection 2.07(d)), as follows:
(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Dollar denominated Eurodollar Loans as of any Business Day; and
(ii)    if such Loans are Eurodollar Loans, the Borrower may (x) in the case of
Dollar denominated Eurodollar Loans, elect to convert such Loans to Base Rate
Loans or (y) in the case of any Eurodollar Loans, elect to continue such Loans
as Eurodollar Loans for an additional Interest Period, subject to Section 3.05
in the case of any such conversion or continuation effective on any day other
than the last day of the then current Interest Period applicable to such Loans.
Except to the extent required by Section 3.03, Foreign Currency Loans may not be
converted to Euro denominated Base Rate Loans. Each such election shall be made
by delivering a notice, substantially in the form of Exhibit A-2 hereto (a
“Notice of Extension/Conversion”) (which may be by telephone if promptly
confirmed in writing, which notice shall not thereafter be revocable by the
Borrower, to the Administrative Agent not later than 12:00 Noon on the third
Business Day before the conversion or continuation selected in such notice is to
be effective; provided, however, that if the Borrower wishes to request to
continue Loans as Eurodollar Loans or convert Loans to Eurodollar Loans in
either case having an Interest Period other than one, two, three or six months
in duration as provided in the definition of “Interest Period,” then the
applicable Notice of Extension/Conversion must be received by the Administrative
Agent not later than 11:00 A.M. on the fourth Business Day before the conversion
or continuation selected in such notice is to be effective, whereupon the
Administrative Agent shall (i) give prompt notice to the Lenders having
Commitments or Loans of the applicable Class and determine whether the requested
Interest Period is acceptable to all of them and (ii) notify the Borrower not
later than 12:00 Noon on the third Business Day before the conversion or
continuation selected in such notice is to be effective (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Lenders having Commitments or Loans of the applicable Class. A Notice
of Extension/Conversion may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Loans; provided that (i) such portion
is allocated ratably among the Loans subject to such Notice and (ii) the portion
to which such Notice of Extension/Conversion applies, and the remaining portion
to which it does not apply, are each (x) in the case of Dollar denominated
Loans, $2,000,000 or any larger multiple of $500,000 or (y) in the case of
Foreign Currency Loans, €2,000,000 or any larger multiple of €500,000.


(b)    Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:
(i)    the Loans (or portion thereof) to which such notice applies;


--------------------------------------------------------------------------------


(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
2.07(a) above;
(iii)    if the Loans to which such notice applies are to be converted, the new
Type of Loans and, if the Loans being converted are to be Eurodollar Loans, the
duration of the next succeeding Interest Period applicable thereto;
(iv)    if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period; and
(v)    if such Loans are Foreign Currency Loans.
Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Dollar denominated Eurodollar Loans, the Borrower shall
be deemed to have elected that such Loans be converted to Dollar denominated
Base Rate Loans as of the last day of such Interest Period.
(c)    Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from the Borrower pursuant to subsection 2.07(a) above, the Administrative Agent
shall promptly notify each Lender of the contents thereof.
(d)    Limitation on Conversion/Continuation Options. The Borrower shall not be
entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if (i) the aggregate principal
amount of Eurodollar Loans created or continued as a result of such election
would be less than (x) $2,000,000, in the case of Dollar denominated Loans or
(y) €2,000,000, in the case of Foreign Currency Loans or (ii) other than with
respect to Foreign Currency Loans, a Default shall have occurred and be
continuing when the Borrower delivers notice of such election to the
Administrative Agent and the Required Lenders have directed the Administrative
Agent during the period of such Event of Default that Dollar denominated
Eurodollar Loans shall no longer be made available to the Borrower.
(e)    Accrued Interest. Accrued interest on a Loan (or portion thereof) being
extended or converted shall be paid by the Borrower (i) with respect to any Base
Rate Loan being converted to a Eurodollar Loan, on the last Business Day of the
first fiscal quarter of the Borrower ending on or after the date of conversion,
(ii) with respect to any Foreign Currency Loan being continued, on the last
Business Day of the Interest Period and (iii) otherwise, on the date of
extension or conversion.
Section 2.08    Maturity of Loans.
(a)    Maturity of Revolving Loans. The Revolving Loans shall mature on the
Revolving Termination Date, and any Revolving Loans (including Foreign Currency
Loans), Swing Line Loans and L/C Obligations then outstanding (together with
accrued interest thereon and fees in respect thereof) shall be due and payable
on such date.
(b)    Scheduled Amortization of Term A Loans. The Borrower shall repay, and
there shall become due and payable (together with accrued interest thereon) on
each Principal


--------------------------------------------------------------------------------


Amortization Payment Date and on the Term A Maturity Date (i) a principal amount
of the Term A Loans equal to the product of (x) the principal amount of Term A
Loans outstanding immediately after the Term A Borrowing on the Closing Date
multiplied by (y) the percentage set forth in the table below opposite the
applicable Principal Amortization Payment Date (as such principal amount may be
reduced by, and after giving effect to, any voluntary and mandatory prepayments
made in accordance with Section 2.09 or as contemplated by Section 2.16) and
(ii) the remaining outstanding principal amount of all Term A Loans on the Term
A Maturity Date.
Principal Amortization Payment Date
Percentage
March 31, 2012
1.25
%
June 30, 2012
1.25
%
September 30, 2012
1.25
%
December 31, 2012
1.25
%
March 31, 2013
1.25
%
June 30, 2013
1.25
%
September 30, 2013
1.25
%
December 31, 2013
1.25
%
March 31, 2014
2.50
%
June 30, 2014
2.50
%
September 30, 2014
2.50
%
December 31, 2014
2.50
%
March 31, 2015
2.50
%
June 30, 2015
2.50
%
September 30, 2015
2.50
%
December 31, 2015
2.50
%
March 31, 2016
5.00
%
June 30, 2016
5.00
%
September 30, 2016
5.00
%



(c)    Scheduled Amortization of Term B Loans. The Borrower shall repay, and
there shall become due and payable (together with accrued interest thereon) on
each Principal Amortization Payment Date and on the Term B Maturity Date (i) a
principal amount of the Term B Loans equal to the product of (x) the principal
amount of Term B Loans outstanding immediately after the Term B Borrowing on the
Closing Date multiplied by (y) 0.25% (as such principal amount may be reduced
by, and after giving effect to, any voluntary and mandatory prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.16) during such
period and (ii) the remaining outstanding principal amount of all Term B Loans
on the Term B Maturity Date.
(d)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans in the
applicable Additional Credit Extension Amendment, subject to the requirements
set forth in Section 2.15. In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to the requirements of
Section 2.16, mature and be repaid by the Borrower in the amounts (each such
amount, an “Extended Term Loan Repayment Amount”) and on the dates (each an
“Extended Repayment Date”) set forth in the applicable Additional Credit
Extension Amendment. In the


--------------------------------------------------------------------------------


event any New Revolving Commitments are established, such New Revolving
Commitments shall, subject to the requirements of Section 2.15, be terminated
(and all New Revolving Loans of the same Class repaid) on dates set forth in the
applicable Additional Credit Extension Amendment.
Section 2.09    Prepayments.
(a)    Voluntary Prepayments.
(i) The Borrower shall have the right voluntarily to prepay Loans in whole or in
part from time to time, without premium or penalty, subject to clause (ii) of
this Section 2.09(a) and to Section 3.05; provided, however, that (i) each
partial prepayment of Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof, in the case of Dollar
denominated Eurodollar Loans, $500,000 or a whole multiple of $100,000 in excess
thereof, in the case of Base Rate Loans, €1,000,000 or whole multiples of
€500,000 in the case of Foreign Currency Loans) and (ii) the Borrower shall have
given prior written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Administrative Agent, in the case of any
Revolving Loan which is a Base Rate Loan or any Swing Line Loan, by 1:00 P.M.
(or 1:30 P.M. (New York time) in the case of Dollar denominated Swing Line Loans
and 10:00 A.M. (London time) in the case of Foreign Currency Swing Line Loans),
on the date of prepayment and, in the case of any other Loan, by 1:00 P.M., at
least three Business Days prior to the date of prepayment. Each notice of
prepayment shall specify the prepayment date, the principal amount to be
prepaid, whether the Loan to be prepaid is a Revolving Loan (and which Class),
Term Loan (and which Class), or Swing Line Loan, whether the Loan to be prepaid
is a Eurodollar Loan or a Base Rate Loan and, in the case of a Eurodollar Loan,
the Interest Period of such Loan. Each notice of prepayment shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount stated therein
on the date stated therein. Subject to the foregoing amounts, prepaid under this
Section 2.09(a) shall be applied as the Borrower may elect; provided that if the
Borrower fails to specify the application of a voluntary prepayment, then (x) in
the case of a prepayment in Dollars, such prepayment shall be applied first to
Revolving Base Rate Loans, then on a pro rata basis to Dollar denominated
Eurodollar Revolving Loans and Foreign Currency Revolving Loans, then to Dollar
denominated Swing Line Loans, then to Foreign Currency Swing Line Loans and then
to the Term Loans pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders (in each case ratably to
the remaining Principal Amortization Payments thereof), in each case first to
Base Rate Loans and then to Eurodollar Loans in direct order of Interest Period
and (y) in the case of a prepayment in Euro, such prepayment shall be applied
first to Foreign Currency Revolving Loans and then to Foreign Currency Swing
Line Loans. All prepayments of Eurodollar Loans under this Section 2.09(a) shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment. At the Borrower’s election in connection with any prepayment
pursuant to this Section 2.09, such prepayment shall not be applied to any Loan
of a Defaulting Lender.
(ii)    Notwithstanding Section 2.09(a)(i) above, in the event that on or prior
to the first anniversary of the Closing Date, the Borrower (x) makes any
prepayment of Term B Loans in connection with any Repricing Transaction or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term B Lenders, (I) in the case of clause (ii)(x), a
prepayment premium of 1% of the amount of the Term B Loans being prepaid and
(II) in the case of clause (ii)(y), a payment equal to 1% of the aggregate
amount of the applicable Term B


--------------------------------------------------------------------------------


Loans outstanding immediately prior to such amendment.
(b)    Mandatory Prepayments.
(i)    Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the Borrower shall repay,
and there shall become due and payable (together with accrued interest thereon),
on such date an aggregate principal amount of Swing Line Loans equal to such
excess. If the outstanding Swing Line Loans have been repaid in full, the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon), Revolving Loans in such amounts as are necessary so
that, after giving effect to the repayment of the Swing Line Loans and the
repayment of Revolving Loans, the aggregate Revolving Outstandings do not exceed
the Revolving Committed Amount. If the outstanding Revolving Loans and Swing
Line Loans have been repaid in full, the Borrower shall Cash Collateralize L/C
Obligations so that, after giving effect to the repayment of Swing Line Loans
and Revolving Loans and the Cash Collateralization of L/C Obligations pursuant
to this subsection (i), the aggregate Revolving Outstandings does not exceed the
Revolving Committed Amount. In determining the aggregate Revolving Outstandings
for purposes of this subsection (i), L/C Obligations shall be reduced to the
extent that they are Cash Collateralized as contemplated by this subsection (i).
In the event and on such occasion that the aggregate Foreign Currency Revolving
Outstandings exceeds the Maximum Foreign Currency Sublimit, the Borrower shall
prepay Foreign Currency Swing Line Loans in an aggregate amount equal to such
excess. Foreign Currency and the aggregate Foreign Currency Revolving
Outstandings still exceeds the Maximum Foreign Currency SublimitForeign Currency
Foreign Currency Foreign Currency Foreign Currency Maximum Foreign Currency
Sublimit Each prepayment of Revolving Loans required pursuant to this subsection
(i) shall be applied ratably among outstanding Revolving Loans based on the
respective amounts of principal then outstanding; provided, that no prepayment
made of Revolving Loans shall be applied to Revolving Loans of any Defaulting
Lender. Each Cash Collateralization of L/C Obligations required by this
subsection (i) shall be applied ratably among L/C Obligations based on the
respective amounts thereof then outstanding.
(ii)    Excess Cash Flow. Subject to clause (xi) below, within 100 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year
ending October 31, 2012), the Borrower shall prepay the Term B Loans in an
amount equal to Applicable Percentage of the Excess Cash Flow for such prior
fiscal year. As used in this Section 2.09(b)(ii), the term “Applicable
Percentage” for any fiscal year means (i) 50% or (ii) if the Total Leverage
Ratio as of the last day of the fiscal year in respect of which Excess Cash Flow
is being determined is less than 2.50 to 1.0, then the Applicable Percentage
shall be zero for that fiscal year.
(iii)    Asset Dispositions, Casualties and Condemnations, etc. (1) Subject to
clause (xi) below, within five Business Days after receipt by any Group Company
of Net Cash Proceeds from any Asset Disposition (other than any Excluded Asset
Disposition), Casualty or Condemnation, the Borrower shall prepay the Term Loans
and/or any Incremental Term Loans in an aggregate amount equal to 100% of the
Net Cash Proceeds of such Asset Disposition, Casualty or Condemnation; provided,
that (x) no such prepayment caused by the receipt of Net Cash Proceeds from any
Asset Disposition shall be required to the extent that (1) the Net Cash Proceeds
from such Asset Disposition or any series of related Asset Dispositions shall
not exceed $5,000,000 and (2) the sum of such Net Cash Proceeds and all other
Net Cash Proceeds from Asset Dispositions occurring after the Closing Date and
during the same fiscal year does not exceed $30,000,000 (it being understood
that a prepayment shall only be required of such excess) and (y) that no such
prepayment shall be required pursuant to this Section 2.09(b)(iii)(a) in


--------------------------------------------------------------------------------


respect of any Asset Disposition if, on or prior to such date, the Borrower
shall have given written notice to the Administrative Agent of its intention to
reinvest or cause to be reinvested all or a portion of such Net Cash Proceeds in
accordance with Section 2.09(b)(iii)(b) (which election may only be made if no
Event of Default has occurred and is then continuing).
(2)    With respect to any Net Cash Proceeds realized or received with respect
to any Asset Disposition (other than any Excluded Asset Disposition), at the
option of the Borrower, and so long as no Event of Default shall have occurred
and be continuing, the Borrower may reinvest or cause to be reinvested all or
any portion of such Net Cash Proceeds in assets useful for its business within
three hundred and sixty-five (365) days of the receipt of such Net Cash Proceeds
(provided if prior to the expiration of such three hundred and sixty-five
(365)-day period, the Borrower or any of its Restricted Subsidiaries enters into
a legally binding commitment to reinvest such Net Cash Proceeds, such three
hundred and sixty-five (365)-day reinvestment period shall be extended by
one-hundred and eighty (180) days); provided that if any Net Cash Proceeds are
not so reinvested within such reinvestment period or are no longer intended to
be so reinvested at any time after delivery of a notice of reinvestment
election, an amount equal to any such Net Cash Proceeds shall be promptly
applied to the prepayment of the Term Loans as set forth in this Section 2.09.
(iv)    Debt Issuances. Within five Business Days after receipt by any Group
Company of Net Cash Proceeds from any Debt Issuance (other than any Debt
Issuance permitted pursuant to Section 7.01 of this Agreement, other than
Refinancing Term Loans and Refinancing Debt Securities), the Borrower shall
prepay the Term Loans and/or any Incremental Term Loans in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance.
(v)    Payments in Respect of Subordinated Indebtedness. Immediately upon
receipt by the Administrative Agent or any Lender of any amount so payable
pursuant to the subordination provision of any Indebtedness of the Borrower or
any of its Restricted Subsidiaries that is subordinate to the Senior Credit
Obligations, all proceeds thereof shall be applied as set forth in subsection
(vi)(C) below.
(vi)    Application of Mandatory Prepayments. Subject to Section 8.03, all
amounts required to be paid pursuant to this Section 2.09(b) shall be applied as
follows:
(A)    with respect to all amounts paid pursuant to Section 2.09(b)(i), first to
Swing Line Loans, second to Revolving Loans and third to Cash Collateralize L/C
Obligations;
(B)    with respect to all amounts paid pursuant to Section 2.09(b)(ii), to the
Term B Loans (ratably to the remaining Principal Amortization Payments thereof
or, at the option of the Borrower, in direct order for not more than the next
four Principal Amortization Payments and then ratably to the remaining Principal
Amortization Payments thereof), in each case subject to clause (x) below; and
(C)    with respect to all amounts paid pursuant to Section 2.09(b)(iii), (iv),
or (v), first to the Term Loans pro rata according to the respective outstanding
principal amounts of the Term Loans (or, at the option of the Borrower, first to
the outstanding principal amounts of the Term B Loans and second to the
outstanding principal amounts of the Term A Loans and third to any Incremental
Term Loans) (in each case, within each Class of Term Loans ratably to the


--------------------------------------------------------------------------------


remaining Principal Amortization Payments thereof or, at the option of the
Borrower, in direct order for not more than the next four Principal Amortization
Payments and then ratably to the remaining Principal Amortization Payments
thereof), in each case subject to clause (x) and (xi) below.
(vii)    Order of Applications. Any amounts required to be applied to Revolving
Outstandings as provided in Section 2.09(b)(i) above remaining after such
application shall be applied to the Term Loans pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders (in each case, within each Class of Term Loans ratably to the remaining
Principal Amortization Payments thereof), subject to clause (x) below. Within
the parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then, subject to subsection (viii) below, to
Eurodollar Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.09(b) shall be subject to Section 3.05. All prepayments
under this Section 2.09(b) shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment. Notwithstanding anything
else in this Agreement to the contrary, no prepayment made of Loans shall be
applied to Loans of any Defaulting Lender.
(viii)    Prepayment Accounts. Amounts to be applied as provided in
subsection (vi) above to the prepayment of Loans of any Class shall be applied
first to reduce outstanding Base Rate Loans of such Class. Any amounts remaining
after each such application shall, at the option of the Borrower, be applied to
prepay Eurodollar Loans of such Class immediately and/or shall be deposited in a
separate Prepayment Account (as defined below) for the Loans of such Class. The
Administrative Agent shall apply any cash deposited in the Prepayment Account
for any Class of Loans, upon withdrawal by the Collateral Agent, to prepay
Eurodollar Loans of such Class on the last day of their respective Interest
Periods (or, at the direction of the Borrower, on any earlier date) until all
outstanding Loans of such Class have been prepaid or until all the allocable
cash on deposit in the Prepayment Account for such Class has been exhausted. For
purposes of this Agreement, the term “Prepayment Account” for any Class of Loans
shall mean an account (which may include the Prepayment Account established
under the Security Agreement) established by the Borrower with the Collateral
Agent and over which the Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this subsection (viii). The Collateral Agent will, at the
request of the Borrower, invest amounts on deposit in the Prepayment Account for
any Class of Loans in Cash Equivalents that mature prior to the last day of the
applicable Interest Periods of the Eurodollar Loans of such Class to be prepaid;
provided, however, that (i) the Collateral Agent shall not be required to make
any investment that, in its sole judgment, would require or cause the Collateral
Agent to be in, or would result in any, violation of any Law, (ii) such Cash
Equivalents shall be subjected to a First Priority Lien in favor of the
Collateral Agent and (iii) if any Event of Default shall have occurred and be
continuing, the selection of such Cash Equivalents shall be in the sole
discretion of the Collateral Agent. The Borrower shall indemnify the Collateral
Agent for any losses relating to such investments in Cash Equivalents so that
the amount available to prepay Eurodollar Loans on the last day of the
applicable Interest Periods is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
or profits earned on such investments, the Prepayment Accounts shall not bear
interest. Interest or profits, if any, on the investments in any Prepayment
Account shall accumulate in such Prepayment Account until all outstanding Loans
of any applicable Class with respect to which amounts have been deposited in the
Prepayment Accounts have been prepaid in full, at which time so much thereof as
is not required to make payment of the Senior Credit Obligations which have
become due and payable (whether by scheduled maturity, acceleration or
otherwise) shall be withdrawn by the Collateral Agent on the next Business Day
following the day on which the Collateral Agent considers the funds deposited
therein to be


--------------------------------------------------------------------------------


collected funds and disbursed to the Borrower or its order. If the maturity of
the Loans has been accelerated pursuant to Section 8.02, the Administrative
Agent may, in its sole discretion, cause the Collateral Agent to withdraw
amounts on deposit in the Prepayment Account for the applicable Class of Loans
and, subject to Section 8.03, apply such funds to satisfy the Senior Credit
Obligations of the applicable Class or Classes.
(ix)    Notice. The Borrower shall give to the Administrative Agent and the
Lenders at least five Business Days’ prior written or telecopy notice of each
and every event or occurrence requiring a prepayment under Section 2.09(b)(ii),
(iii), (iv) or (v), including the amount of Net Cash Proceeds expected to be
received therefrom and the expected schedule for receiving such proceeds;
provided, however, that in the case of any prepayment event consisting of a
Casualty or Condemnation, the Borrower shall give such notice within five
Business Days after the occurrence of such event.
(x)    Notwithstanding anything else to the contrary in this Agreement, each
Lender will have the right to refuse any mandatory prepayment (other than a
prepayment pursuant to Section 2.09(b)(iv) with the proceeds of any Refinancing
Term Loans or Refinancing Debt Securities) by giving written notice of such
refusal to the Borrower within five Business Days after such Lender’s receipt of
notice from the Administrative Agent of such prepayment (and the Borrower shall
not prepay any Loans until the date that is specified in clause (B) below) (such
refused amounts, the “First Refused Proceeds”), (A) the First Refused Proceeds
will be re-offered for prepayment to the applicable Lenders that have accepted
and did not refuse their allocated portion of such prepayment under this Section
2.09(b)(x) above by the Administrative Agent promptly providing notice of such
re-offer to each such Lender, each such Lender will have the right to refuse any
such re-offer of prepayment by giving written notice of such refusal to the
Borrower within five Business Days after such Lender’s receipt of notice from
the Administrative Agent of such re-offer of prepayment (and the Borrower shall
not prepay any Loans until the date that is specified in clause (B) below) (such
refused amounts, the “Final Refused Proceeds”), (B) the Borrower will make all
such prepayments not so refused upon the earlier of (x) the fifth Business Day
after the Lender received first notice of such prepayment from the
Administrative Agent and (y) such time as the Borrower has received notice from
any Lender that it consents to such prepayment, (C) thereafter, any remaining
Final Refused Proceeds may be retained by the Borrower. For the avoidance of
doubt, with respect to First Refused Proceeds relating to prepayments under
Sections 2.09(b)(i) and (ii), such First Refused Proceeds may only be offered to
Lenders eligible to initially receive such prepayments.
(xi)    Notwithstanding any other provisions of this Section 2.09(b), to the
extent that any of or all the Net Cash Proceeds of any Asset Disposition by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b)(iii),
the Net Cash Proceeds of any Casualty from a Foreign Subsidiary, or Excess Cash
Flow attributable to a Foreign Subsidiary that either is (A) prohibited or
delayed by applicable local Law from being repatriated to the United States, or
(B) would result in a material adverse tax consequence to Parent Holdings,
Holdings, the Borrower or any of their respective Subsidiaries from such
repatriation, in each case, the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the
times provided in Section 2.09(b)(vii), or the Borrower shall not be required to
make a prepayment at the time provided in Section 2.09(b)(vi), as the case may
be. Instead, such amounts may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable local Law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local Law to permit such repatriation) or, in the good faith
judgment of the Borrower, a material adverse tax consequence to Parent Holdings,
Holdings, the Borrower or any of their respective Subsidiaries would result from
such repatriation, and once such


--------------------------------------------------------------------------------


repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local Law and, in the good faith judgment of the
Borrower, no material adverse tax consequence to Parent Holdings, Holdings, the
Borrower or any of their respective Subsidiaries would result from such
repatriation, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than three (3) Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.09(b) to the extent
provided herein.
(c)    Discounted Voluntary Prepayments.
(i)    Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, any Purchasing Borrower
Party shall have the right at any time and from time to time to prepay Term
Loans of any Class to the applicable Lenders at a discount to the par value of
such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.09(c) and
Section 10.07(j); provided that (A) no proceeds from Revolving Loans, Swing Line
Loans or New Revolving Loans shall be used to consummate any such Discounted
Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall be offered
to all applicable Term Lenders on a pro rata basis, (C) at least five (5)
Business Days shall have passed since the consummation of the most recent
Discounted Voluntary Prepayment as a result of a prepayment made by the Borrower
or at least three (3) Business Days shall have passed since the Borrower was
notified that no applicable Lender was willing to accept any prepayment of any
Term Loans at the specified discount price or within the Discount Range or at
any discount to par value, as applicable and (D) the Purchasing Borrower Party
shall deliver to the Administrative Agent, together with each Discounted
Prepayment Option Notice, a certificate of a Responsible Officer of the Borrower
(1) stating that no Event of Default under Section 8.01(a) or under
Section 8.01(f) (in each case, with respect to the Borrower) has occurred and is
continuing or would result from the Discounted Voluntary Prepayment, (2) stating
that each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 2.09(c) and Section 10.07(j) has been satisfied and (3) specifying
the aggregate principal amount of Term Loans of each Class to be prepaid
pursuant to such Discounted Voluntary Prepayment.
(ii)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit J hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of the Class
stipulated therein in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5,000,000. The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment
Amount for Loans of each Class to be prepaid, (B) a discount range (which may be
a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”) (it being understood
that the Borrower may specify a different Discount Range for each Class of Loan
offered to be prepaid), and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment, which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).
(iii)    Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each


--------------------------------------------------------------------------------


such Lender may specify by written notice substantially in the form of Exhibit K
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Loans to be prepaid) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of the Loans to be prepaid held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of the Loans to be prepaid specified by the
Lenders in the applicable Lender Participation Notice, the Borrower, in
consultation with the Administrative Agent, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.09(c)(ii)) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower will pay the Proposed Discounted Prepayment
Amount in full (determined by adding the principal amounts of Offered Loans
commencing with the Offered Loans with the highest Acceptable Discount);
provided, however, that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Discount, the Applicable
Discount shall be the lowest Acceptable Discount specified by the Lenders that
is within the Discount Range. The Applicable Discount shall be applicable for
all Lenders who have offered to participate in the Discounted Voluntary
Prepayment and have Qualifying Loans. Any Lender with outstanding Loans to be
prepaid whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount.
(iv)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
in accordance with Section 10.07(j) those Loans to be prepaid (or the respective
portions thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount, provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of Exhibit L hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 P.M., three (3) Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall (x) specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent and (y) shall include a representation from the Borrower
that, at the time of delivery of such Discounted Voluntary Prepayment Notice and
as of the date of such Discounted Voluntary Prepayment date, it is not in
possession of material non-public information with respect to Parent Holdings,
the Borrower, their


--------------------------------------------------------------------------------


respective Subsidiaries or their respective securities for purposes of the
United States securities laws that has not been disclosed to any Lender
participating in such Discounted Voluntary Prepayment, other than because such
Lender does not wish to receive material non-public information with respect to
Parent Holdings, the Borrower, their respective Subsidiaries or their respective
securities. Upon receipt of any Discounted Voluntary Prepayment Notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
Discounted Voluntary Prepayment Notice is given, the amount specified in such
notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid. The par principal amount of each
Discounted Voluntary Prepayment of a Term Loan shall be applied ratably to
reduce the remaining installments of such Class of Term Loans (as applicable).
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.09(c)(ii)
above) established by the Administrative Agent and the Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
(viii)    Nothing in this Section 2.09(c) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.
(d)    Currency for Prepayments. Except as provided in Section 2.09(a), all
prepayments of Loans made pursuant to this Section 2.09 shall be paid in the
Approved Currency in which such Loan is denominated.
Section 2.10    Revolving Commitments.
(a)    Optional Termination or Reduction of Commitments (Pro-Rata). The Borrower
may from time to time permanently reduce or terminate the Revolving Committed
Amount in whole or in part (in minimum aggregate amounts of $2,000,000 or any
whole multiple of $500,000 in excess thereof , in the case of Dollar Revolving
Loans, or in minimum aggregate amounts of €2,000,000 or any whole multiple of
€500,000 in excess thereof, in the case of Foreign Currency Revolving Loans (or,
in each case, if less, the full remaining amount of the then applicable
Revolving Committed Amount)) upon five Business Days’ prior written notice to
the Administrative Agent; provided, however, that no such termination or
reduction shall be made which would cause the Revolving Outstandings to exceed
the Revolving Committed Amount or cause the Foreign Currency Revolving
Outstandings to exceed the Maximum Foreign Currency Sublimit as so reduced,
unless, concurrently with such termination or reduction, the Revolving Loans are
repaid (and, after the Revolving Loans have been paid in full, the Swing Line
Loans are repaid and, after the Swing Line Loans have been paid in full, the L/C
Obligations are Cash Collateralized) to the extent necessary to eliminate such
excess; provided, further, that the Maximum Foreign Currency Sublimit shall be
reduced ratably at any time that Revolving Commitments are terminated pursuant
to this Section 2.10, such that the Maximum Foreign


--------------------------------------------------------------------------------


Currency Sublimit shall not exceed 50% of the aggregate Revolving Committed
Amount. The Borrower shall pay to the Administrative Agent for the account of
the Lenders in accordance with the terms of Section 2.11, on the date of each
termination or reduction of the Revolving Committed Amount, any fees accrued
through the date of such termination or reduction on the amount of the Revolving
Committed Amount so terminated or reduced. The Administrative Agent shall
promptly notify each affected Lender of the receipt by the Administrative Agent
of any notice from the Borrower pursuant to this Section 2.10(a). Any partial
reduction of the Revolving Committed Amount pursuant to this Section 2.10(a)
shall be applied to the Revolving Commitments of the Lenders pro-rata based upon
their respective Revolving Commitment Percentages; provided that (A) any such
termination or reduction shall apply proportionately and permanently to reduce
the Revolving Commitments of each of the Revolving Lenders, except that,
notwithstanding the foregoing, in connection with the establishment on any date
of any New Revolving Commitments pursuant to Section 2.15, the Revolving
Commitments of any one or more Lenders providing any such New Revolving
Commitments on such date shall be reduced in an amount equal to, greater than or
less than (as determined by the Borrower and such Lender) the amount of the New
Revolving Commitments provided on such date (provided that (x) after giving
effect to any such reduction and to the repayment of any Revolving Loans made on
such date, the Revolving Exposure of any such Lender does not exceed the
Revolving Commitment and (y) in connection with any such non-pro rata
termination or reduction, to the extent necessary, the participations hereunder
in outstanding Letters of Credit and Swing Line Loans may be required to be
reallocated and related loans outstanding prepaid and then reborrowed, in each
case in the manner contemplated by Section 2.15(f)(ii) (as modified to account
for a termination or reduction, as opposed to an increase, of the Revolving
Commitments) ; provided, further, that the Maximum Foreign Currency Sublimit
shall be reduced ratably at any time that Revolving Commitments are terminated
pursuant to this Section 2.16, such that the Maximum Foreign Currency Sublimit
shall not exceed 50% of the aggregate Revolving Committed Amount.
(b)    Termination; Pro Rata Application. The Revolving Commitments (other than
any Extended Revolving Commitments) of the Lenders and the L/C Commitments of
the L/C Issuers shall terminate automatically on the Revolving Termination Date.
The Swing Line Commitment of the Swing Line Lender shall terminate automatically
on the Swing Line Termination Date. The Extended Revolving Commitments shall
terminate on the respective maturity dates applicable thereto.
(c)    Replacement of Lenders. If (i) any Lender has demanded compensation or
indemnification pursuant to Section 3.01 or Section 3.04, (ii) the obligation of
any Lender to make Eurodollar Loans has been suspended pursuant to Section 3.02,
(iii) any Lender is a Defaulting Lender or (iv) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.01 or any other provision of any Loan Document requires the
consent of all of the Lenders of a Class or Classes and with respect to which
the Required Lenders for such Class or Classes shall have granted their consent,
the Borrower shall have the right, if no Default or Event of Default then
exists, to (i) remove such Lender by terminating such Lender’s Commitment in
full or (ii) replace such Lender by causing such Lender to assign its Commitment
to one or more existing Lenders or Eligible Assignees pursuant to Section 10.07;
provided, however, that (x) if the Borrower elects to exercise such right with
respect to any Lender pursuant to clause (i) or (ii) above, it shall be
obligated to remove or replace, as the case may be, all Lenders that have
similar requests then outstanding for compensation pursuant to Section 3.01 or
3.04 or whose obligation to make Eurodollar Loans has


--------------------------------------------------------------------------------


been similarly suspended and (y) in the case of any replacement of Lenders under
the circumstances described in clause (iv) above, the applicable amendment,
waiver, discharge or termination that the Borrower has requested shall become
effective upon giving effect to such replacement (and any related Assignment and
Assumptions required to be effected in connection therewith in accordance with
this paragraph (e)). The replacement of a Lender pursuant to this Section
2.10(c) shall be effective on the tenth Business Day following the date of
notice of such replacement to the Lenders through the Administrative Agent,
subject to the satisfaction of the following conditions:
(i)    each replacement Lender and/or Eligible Assignee, and the Administrative
Agent acting on behalf of each Lender subject to replacement, shall have
satisfied the conditions to an Assignment and Assumption set forth in Section
10.07(b) and, in connection therewith, the replacement Lender(s) and/or Eligible
Assignee(s) shall pay:
(A)    to each Lender subject to replacement an amount equal in the aggregate to
the sum of (x) the principal of, and all accrued but unpaid interest on, its
outstanding Loans, (y) all L/C Disbursements that have been funded by (and not
reimbursed to) it under Section 2.05, together with all accrued but unpaid
interest with respect thereto, and (z) all accrued but unpaid fees owing to it
pursuant to Section 2.11; and
(B)    to the L/C Issuers an amount equal to the aggregate amount owing by the
replaced Lenders to the L/C Issuers as reimbursement pursuant to Section 2.05,
to the extent such amount was not theretofore funded by such replaced Lenders;
and
(ii)    the Borrower shall have paid to the Administrative Agent for the account
of each replaced Lender all obligations owing to such replaced Lenders by the
Borrower pursuant to this Agreement and the other Loan Documents (other than
those obligations of the Borrower referred to in clause (i)(A) above).
In the case of the removal of a Lender pursuant to this Section 2.10(c), upon
(i) payment by the Borrower to the Administrative Agent for the account of the
Lender subject to such removal of an amount equal to the sum of (A) the
aggregate principal amount of all Loans and L/C Obligations held by such Lender
and (B) all accrued interest, fees and other amounts owing to such Lender
hereunder, including, without limitation, all amounts payable by the Borrower to
such Lender under Article III or Sections 10.04 and 10.05, and (ii) provision by
the Borrower to the Swing Line Lender and each L/C Issuer of appropriate
assurances and indemnities (which may include letters of credit) as each may
reasonably require with respect to any continuing obligation of such removed
Lender to purchase Participation Interests in any L/C Obligations or Swing Line
Loans then outstanding, such Lender shall, without any further consent or other
action by it, cease to constitute a Lender hereunder; provided that the
provisions of this Agreement (including, without limitation, the provisions of
Article III and Sections 10.04 and 10.05) shall continue to govern the rights
and obligations of a removed Lender with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such removed Lender while it was
a Lender.
(d)    General. The Borrower shall pay to the Administrative Agent for the
account of the Lenders in accordance with the terms of this Section 2.10, on the
date of each


--------------------------------------------------------------------------------


termination of the Revolving Committed Amount, the Commitment Fee accrued
through the date of such termination on the amount of the Revolving Committed
Amount so terminated.
Section 2.11    Fees.
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender (subject to Section 2.17(a)) a fee (the
“Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the daily
Unused Revolving Commitment Amount, computed at a per annum rate for each day at
a rate equal to the then applicable rate per annum set forth under clause (c) of
the definition of “Applicable Margin” in Section 1.01. The Commitment Fee shall
commence to accrue on the Closing Date and shall be due and payable in arrears
on the last Business Day of each March, June, September and December (and on the
Revolving Termination Date) for the quarter or portion thereof ending on each
such date, beginning with the first of such dates to occur after the Closing
Date with the first such payment due no earlier than the last Business Day of
March following the Closing Date.
(b)    Letter of Credit Fees.
(i)    Standby Letter of Credit Issuance Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender (subject to
Section 2.17(a)) a fee (the “Standby Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such Standby Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) computed at a per annum
rate for each day from the date of issuance to the date of expiration equal to
the Applicable Margin for Standby Letter of Credit Fees in effect from time to
time. The Standby Letter of Credit Fee will be computed on a quarterly basis in
arrears and shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first of such
dates to occur after the date of issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date and thereafter on demand.
(ii)    Trade Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender (subject to Section 2.17(a)) a
fee (the “Trade Letter of Credit Fee”) on such Lender’s Revolving Commitment
Percentage of the average daily maximum amount available to be drawn under each
such Trade Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) computed at a per annum rate for each day
from the date of issuance to the date of expiration equal to the Applicable
Margin for Trade Letter of Credit Fees in effect from time to time. The Trade
Letter of Credit Fee will be computed on a quarterly basis in arrears and shall
be due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date after the issuance
of such Letter of Credit, and on the Letter of Credit Expiration Date and
thereafter on demand.
(iii)    Fronting Fees. The Borrower shall pay directly to each L/C Issuer for
its own account a fronting fee in the amount (A) with respect to each Trade
Letter of Credit, equal to.125% of the amount of such Trade Letter of Credit (or
such higher amount as may be agreed to between the Borrower and the L/C Issuer),
due and payable upon the issuance thereof and (B) with respect to each Standby
Letter of Credit, equal to.125% per annum (or such higher amount as may be
agreed to between the Borrower and the L/C Issuer) on the daily maximum amount
available to be drawn thereunder (whether or not such maximum amount is then in
effect under such Letter of Credit). Such fronting fee shall be computed on a
quarterly basis in arrears and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date after the


--------------------------------------------------------------------------------


issuance of such Letter of Credit, and on the Letter of Credit Expiration Date
and thereafter on demand.
(iv)    L/C Issuer Fees. In addition to the Standby Letter of Credit Fee payable
pursuant to clause (i) above and the Trade Letter of Credit Fee payable pursuant
to clause (ii) above and any fronting fees payable pursuant to clause (iii)
above, the Borrower promises to pay to the L/C Issuer for its own account
without sharing by the other Lenders the customary charges from time to time of
the L/C Issuer with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “L/C Issuer Fees”). L/C Issuer Fees are due and
payable on demand and are nonrefundable.
(v)    Computation of Certain Fees after Default. Upon the occurrence and during
the continuance of an Event of Default under Section 8.01(a), the Standby Letter
of Credit Fee and the Trade Letter of Credit Fee payable under subsections (i)
and (ii) above shall be computed at a rate per annum equal to the relevant
Applicable Margin with respect to the L/C Fee (including both the Standby Letter
of Credit Fee and the Trade Letter of Credit Fee) as set forth in the applicable
table in the definition of “Applicable Margin” in Section 1.01 hereof plus
2.00%.
(c)    Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times as they may agree. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
Section 2.12    Pro-rata Treatment.
(a)    Loans. Except to the extent that this Agreement provides for payments to
be disproportionately allocated to or retained by a particular Lender or group
of Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Term Loans at
different times as a result of any amendment effected in accordance with Section
2.15 or 2.16), each Borrowing, each payment or prepayment of principal of or
interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro-rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages, or with respect to Term Loans, according to
the respective outstanding principal amounts of the applicable Term Loans then
held by the applicable Term Lenders, as applicable, of such Lenders (or, if the
Commitments of such Lenders have expired or been terminated, in accordance with
the respective principal amounts of the outstanding Loans of the applicable
Class and Participation Interests of such Lenders); provided that, in the event
any amount paid to any Lender pursuant to this subsection (a) is rescinded or
must otherwise be returned by the Administrative Agent, each Lender shall, upon
the request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus 2.00% per
annum.
(b)    Letters of Credit. Except to the extent otherwise provided herein, each


--------------------------------------------------------------------------------


payment of L/C Obligations shall be allocated to each Revolving Lender pro-rata
in accordance with its Revolving Commitment Percentage; provided that, if any
Revolving Lender shall have failed to pay its applicable pro-rata share of any
L/C Disbursement as required under Section 2.05(e)(iv) or (vi), then any amount
to which such Revolving Lender would otherwise be entitled pursuant to this
subsection (b) shall instead be payable to the L/C Issuer.
Section 2.13    Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan, unreimbursed L/C Disbursements or any other
obligation owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien or counterclaim, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable Debtor Relief Laws or otherwise, or by any other means, in excess of
its pro-rata share of such payment as provided for in this Agreement, such
Lender shall promptly pay in cash or purchase from the other Lenders a
participation in such Loans, unreimbursed L/C Disbursements and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement; provided that nothing in this Section 2.13 shall impair the right of
any Lender to exercise any right of set-off or counterclaim it may have for
payment of indebtedness of the Borrower other than its indebtedness hereunder.
The Lenders further agree among themselves that if payment to a Lender obtained
by such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
restored, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan, L/C Obligation or other obligation in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Loan, L/C Obligation or other
obligation purchased to the same extent as though the purchasing Lender were the
original owner of the obligations purchased. If under any applicable Debtor
Relief Law, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.13 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 2.13 to share in the benefits of
any recovery on such secured claim.
Section 2.14    Payments; Computations.
(a)    Payments by the Borrower. Each payment of principal of and interest on
Loans, L/C Obligations and fees hereunder (other than fees payable directly to
the L/C Issuers) shall be paid not later than 2:00 P.M. on the date when due, in
Federal or other funds immediately available to the Administrative Agent at the
account designated by it by notice to the Borrower. Each such payment shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff and irrespective of any claim or defense to payment which might in the
absence of this provision be asserted by the Borrower or any Affiliate against
the any Agent or any Lender. All prepayments and repayments of Loans made
pursuant to this Section 2.14(a) shall be made in the Approved Currency in which
such Loan is denominated. Payments received after


--------------------------------------------------------------------------------


2:00 P.M. shall be deemed to have been received on the next Business Day, and
any applicable interest or fee shall continue to accrue. Except for payments and
other amounts received by the Administrative Agent and applied in accordance
with the provisions of paragraph (d) below or required to be applied in
accordance with Section 2.09(b)(vi), the Borrower shall, at the time it makes
any payments under this Agreement, specify to the Administrative Agent the Loan,
Letters of Credit, fees or other amounts payable by the Borrower hereunder to
which such payment is to be applied (and if it fails to specify or if such
application would be inconsistent with the terms hereof, the Administrative
Agent shall, subject to paragraph (d) below, to Section 2.08, to Section
2.09(b)(vi) and to Section 2.12 , distribute such payment to the Lenders in such
manner as the Administrative Agent may deem reasonably appropriate). The
Administrative Agent may in its sole discretion, distribute such payments to the
applicable Lenders on the date of receipt thereof, if such payment is received
prior to 2:00 P.M.; otherwise the Administrative Agent may, in its sole
discretion, distribute such payment to the applicable Lenders on the date of
receipt thereof or on the immediately succeeding Business Day. Whenever any
payment hereunder shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day unless
(in the case of Eurodollar Loans) such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of Law or otherwise, interest thereon shall be payable for such extended time.
Other than with respect to Foreign Currency Swing Line Loans, the Borrower
hereby authorizes and directs the Administrative Agent to debit any account
maintained by the Borrower with the Administrative Agent to pay when due any
amounts required to be paid from time to time under this Agreement.
(b)    Distributions by the Administrative Agent. Unless the Administrative
Agent shall have received notice (which may be by telephone if promptly
confirmed in writing) from the Borrower prior to the date on which any payment
is due to the Lenders hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date, and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have so made such payment, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
(c)    Computations. All computations of interest for Base Rate Loans when the
Base Rate is determined by JPMCB’s “prime rate” and all computations of fees
hereunder shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of interest shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more interest being paid than if computed on the basis of a 365-day year).
Interest shall accrue from and including the date of borrowing (or continuation
or conversion) but excluding the date of payment; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.14(a),
bear interest for one day.
(d)    Certain Payments after an Event of Default. The Borrower hereby
irrevocably waives the right to direct the application of any and all payments
in respect of the Finance Obligations and any Proceeds of Collateral after the
occurrence and during the continuance of an Event of Default, and agrees that,
notwithstanding the provisions of Section


--------------------------------------------------------------------------------


2.09(b)(vi) and paragraph (a) above, the Administrative Agent may, and (upon
either (i) the written direction of the Required Lenders or (ii) acceleration of
the Senior Credit Obligations pursuant to Section 8.02), shall apply all
payments in respect of any Finance Obligation, all funds in any Prepayment
Account or other cash collateral account and all other Proceeds of Collateral
according to Section 8.03 hereof.
Section 2.15    Incremental and Refinancing Facilities.
(a)    The Borrower may at any time or from time to time after the Syndication
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”), (ii) one or
more increases in the amount of the Revolving Commitments or any previously
established Class of New Revolving Commitments (each such increase, an
“Incremental Revolving Commitment Increase”) or (iii) one or more new revolving
credit commitments (the “New Revolving Commitments” and together with the
Incremental Term Loans and Incremental Revolving Commitment Increases, the
“Incremental Facilities”); provided that both at the time of any such request
and after giving effect to the effectiveness of any Additional Credit Extension
Amendment referred to below, no Default or Event of Default shall exist and at
the time that any such Incremental Term Loan, Incremental Revolving Commitment
Increase or New Revolving Commitment is made or effected (and after giving
effect thereto) no Default or Event of Default shall exist; provided, further,
that, with respect to any Incremental Facility established at any time after an
aggregate principal amount of Incremental Facilities in excess of $50,000,000
have been established (including, for the avoidance of doubt, any Incremental
Facility established in an aggregate principal amount in excess of $50,000,000
regardless of whether any Incremental Facilities have previously established),
after giving effect to the incurrence of such Incremental Term Loans or the
establishment of such Incremental Revolving Commitment Increase or New Revolving
Commitments (and after giving effect to any Specified Transaction to be
consummated in connection therewith) in an aggregate principal amount in excess
of $50,000,000 and assuming all Incremental Revolving Commitment Increases and
New Revolving Commitments were fully borrowed, the Total Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the most recently
ended as of the last day of the most recent period of four consecutive fiscal
quarters in respect of which financial statements have been delivered pursuant
to Section 6.01 prior to the incurrence of any such Incremental Facility,
calculated on a Pro-Forma Basis, would be no greater than 3.0 to 1.0.
(b)    Each tranche of Incremental Term Loans (other than Refinancing Term
Loans), each Incremental Revolving Commitment Increase and each class of New
Revolving Commitments (other than Replacement Revolving Commitments) shall be in
an aggregate principal amount that is not less than $5,000,000 (and in minimum
increments of $1,000,000 in excess thereof); provided that (x) Refinancing Term
Loans shall be permitted to refinance or replace, in whole, and not in part, any
Class of Term Loans or previously borrowed Incremental Term Loans outstanding as
of the date of incurrence of such Refinancing Term Loans and shall be in an
aggregate principal amount not greater than the aggregate principal amount of
each Class of existing Term Loans to be replaced or refinanced by such
Refinancing Term Loans (plus the amount of all accrued and unpaid interest,
reasonable fees and premiums thereon and fees and expenses in connection
therewith) and (y) Replacement Revolving Commitments shall be permitted to
refinance or replace, in whole, and not in part, any Revolving Commitments,
Revolving Loans or previously established New Revolving Commitments or New
Revolving Loans, in each case outstanding as of the date of the establishment of
such Replacement


--------------------------------------------------------------------------------


Revolving Commitments and shall be in an aggregate principal amount not greater
than the aggregate principal amount of the each Class of Revolving Commitments,
Revolving Loans or previously established New Revolving Commitments or New
Revolving Loans to be replaced or refinanced by such Replacement Revolving
Commitments (plus the amount of all accrued and unpaid interest, reasonable fees
and premiums thereon and fees and expenses in connection therewith), and
Incremental Term Loans (other than Refinancing Term Loans), Incremental
Revolving Commitment Increases or New Revolving Commitment (other than in
respect of Replacement Revolving Commitments) shall be permitted solely to the
extent either (x) after giving effect thereto, the sum of (I) the aggregate
principal amount of all Incremental Term Loans (other than Refinancing Term
Loans) plus (II) the aggregate principal amount of all Incremental Revolving
Commitment Increases plus (III) the aggregate principal amount of Indebtedness
previously issued pursuant to Section 7.01(xiv) (other than Permitted
Refinancing in respect thereof previously incurred pursuant to Section 7.01(xiv)
to the extent already included in this subclause III) plus (IV) the aggregate
principal amount of all New Revolving Commitments (other than in respect of
Replacement Revolving Commitments) would not exceed $50,000,000 or (y) at the
time of incurrence thereof and after giving effect thereto and the use of the
proceeds thereof and assuming all Incremental Revolving Commitment Increases and
New Revolving Commitments were fully borrowed, the Total Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the most recently
ended as of the last day of the most recent period of four consecutive fiscal
quarters in respect of which financial statements have been delivered pursuant
to Section 6.01 prior to the incurrence of any such Incremental Facility,
calculated on a Pro-Forma Basis, would be no greater than 3.0 to 1.0.
(c)    The Incremental Term Loans (i) shall rank pari passu in right of payment
and in security with the Term Loans borrowed on the Closing Date (such Term
Loans, the “Initial Term Loans”), (ii) shall not have a final maturity date
earlier than the Latest Maturity Date with respect to the Initial Term Loans,
(iii) shall not have a shorter Weighted Average Life to Maturity than the
Initial Term Loans, (iv) shall have an amortization schedule (subject to clause
(iii) above), and interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and premiums for the Incremental Term Loans as determined by the
Borrower and the lenders of the Incremental Term Loans; provided that, in the
event that interest rate margins for any Tranche B Incremental Term Loans (other
than Refinancing Term Loans) are higher than the interest rate margin for the
Term B Loans by more than 0.50% (as determined by the Board of Directors of the
Borrower), then, subject to the second proviso of this clause (c), the
Applicable Margins for the Term B Loans shall be increased to the extent
necessary so that the interest rate margins for such Tranche B Incremental Term
Loans are equal to the interest rate margins for the Term B Loans minus 0.50%;
provided that for purposes of this clause (iv), in determining the interest rate
margins applicable to the Tranche B Incremental Term Loans and the Term B Loans
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Term B Loans or any Tranche B Incremental Term Loans, in the initial primary
syndication thereof shall be included (with OID or upfront fees being equated to
interest based on assumed four-year life to maturity and assuming all
Incremental Revolving Commitment Increases and New Revolving Commitments were
fully borrowed), (y) customary arrangement or commitment fees payable to any of
the Joint Lead Arrangers (or their respective Affiliates) in connection with the
Term B Loans or to one or more arrangers (or their Affiliates) of any Tranche B
Incremental Term Loan shall be excluded and (z) if the Tranche B Incremental
Term Loan includes an interest rate floor greater than the applicable interest
rate floor under the Term B Loans, such differential between interest rate
floors shall be equated to the applicable interest rate


--------------------------------------------------------------------------------


margin solely for purposes of determining whether the interest rate margin of
such Tranche B Incremental Term Loans is higher than the interest rate margin
under the Term B Loans by more than 0.50% and to the extent the difference in
the interest rate floors would cause the interest rate margins of such Tranche B
Incremental Term Loans to be higher than the interest rate margins for the Term
B Loans by more than 0.50%, the interest rate floor (but not in any event the
interest rate margin) applicable to the Term B Loans shall be increased to the
extent of such differential between interest rate floors (for the avoidance of
doubt, in no event shall the difference in interest rate floor result in an
Applicable Margin), (v) shall not participate in any mandatory prepayment on a
greater than pro rata basis with the Initial Term Loans and (vi) may otherwise
have terms and conditions different from those of the Initial Term Loans;
provided that (except with respect to the matters contemplated by clauses (ii),
(iii), (iv) and (v) above) any differences shall be reasonably satisfactory to
the Administrative Agent.
(d)    Each Incremental Revolving Commitment Increase shall be treated the same
as the Revolving Commitments or the previously established Class of New
Revolving Commitments (including with respect to maturity date thereof), as
applicable and shall be considered to be part of the Revolving Facility or the
applicable existing New Revolving Facility.
(e)    With respect to New Revolving Commitments, (i) extensions of credit
thereunder shall rank pari passu in right of payment and in security with the
Revolving Loans and any previously established New Revolving Loans, (ii) such
New Revolving Commitments (and the extensions of credit thereunder) shall have
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
as determined by the Borrower and the lenders providing such commitments,
(iii) shall contain borrowing, optional repayment and optional termination of
Revolving Commitment procedures as determined by the Borrower and the lenders of
such commitments, (iv) may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the swingline
lender and L/C Issuer, as applicable, which shall be determined by the Borrower,
the lenders of such commitments and the applicable L/C Issuers and swingline
lenders and borrowing, repayment and termination of commitment procedures with
respect thereto, in each case which shall be specified in the applicable
Additional Credit Extension Amendment) to the terms relating to Swing Line Loans
and Letters of Credit with respect to the Revolving Commitments or otherwise
reasonably acceptable to the Administrative Agent, (v) may include additional or
different financial or other covenants to be applicable only during the periods
after the Latest Maturity Date as of the date of establishment of such New
Revolving Commitments, and (vi) may otherwise have terms and conditions
different from those of the Revolving Facility; provided that (except with
respect to matters contemplated by clauses (ii), (iii), (iv) and (v) above) any
differences shall be reasonably satisfactory to the Administrative Agent.
(f)    Each notice from the Borrower pursuant to this Section 2.15 shall be
given in writing and shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans, Incremental Revolving Commitment Increases
or New Revolving Commitments. Incremental Term Loans may be made and Incremental
Revolving Commitment Increases or New Revolving Commitments may be provided,
subject to the prior written consent of the Borrower (not to be unreasonably
withheld) by any existing Lender (it being understood that no existing Lender
will have an obligation to make a portion of any Incremental Term Loan


--------------------------------------------------------------------------------


or to provide a portion of any Incremental Revolving Commitment Increase or New
Revolving Commitment) or by any Additional Lender; provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolving Commitment Increases if such consent would
be required under Section 10.07(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender, (ii) the L/C Issuer and the
Swing Line Lender shall have consented (not to be unreasonably withheld) to such
Lender’s or Additional Lender’s providing such Incremental Revolving Commitment
Increases or New Revolving Commitments, as applicable, if such consent would be
required under Section 10.07(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender and (iii) the existing Lenders
shall be offered an opportunity to provide any Incremental Facility prior to any
Additional Lender.
(g)    Commitments in respect of Incremental Term Loans and Incremental
Revolving Commitment Increases or New Revolving Commitments shall become
Commitments under this Agreement pursuant to an Additional Credit Extension
Amendment, executed by Holdings, the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Additional Credit Extension Amendment may, subject to
Section 2.15(c), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15. The effectiveness of any Additional
Credit Extension Amendment pursuant to this Section 2.15 shall be subject to the
satisfaction on the date thereof and such conditions as the parties thereto
shall agree. The Borrower will use the proceeds of the Incremental Term Loans,
Incremental Revolving Commitment Increases and New Revolving Commitments for any
purpose not prohibited by this Agreement.
(h)    No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Revolving Commitment Increases or New Revolving Commitments, except
as they may separately agree.
(i)    Upon each increase in the Revolving Commitments or any existing Class of
New Revolving Commitments pursuant to this Section 2.15, each Lender with a
Commitment of the applicable Class immediately prior to such increase shall
automatically and without further action be deemed to have assigned to each
Lender providing a portion of the Incremental Revolving Commitment Increase
(each, an “Incremental Revolving Commitment Increase Lender”) in respect of such
increase, and each such Incremental Revolving Commitment Increase Lender shall
automatically acquire, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans (or letters of credit or
swing line loans under the applicable Class of New Revolving Commitments, as the
case may be) such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit (or such letters of credit)
and (B) participations hereunder in Swing Line Loans (or such swing line loans)
held by each Lender with a Commitment of the applicable Class (including each
such Incremental Revolving Commitment Increase Lender) will equal the percentage
of the aggregate Commitments of such Class of all Lenders represented by such
Lender’s Commitment of such Class. If, on the date of such increase, there are
any Revolving Loans or New Revolving Loans of the applicable Class outstanding,
as applicable, such Revolving Loans or New Revolving Loans shall on or prior to
the


--------------------------------------------------------------------------------


effectiveness of such Incremental Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Loans or New Revolving Loans made hereunder
pursuant to the Class of Commitments being increased (reflecting such increase
in the Commitments of the applicable Class), which prepayment shall be
accompanied by accrued interest on the Revolving Loans or New Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
(j)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10 to
the contrary.
Section 2.16    Extensions of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like termination date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Commitments with a like maturity date, as the case may be)
and on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Commitments pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans (as defined below) shall constitute a separate tranche of Term Loans from
the tranche of Term Loans from which they were converted, and any Extended
Revolving Commitments (as defined below) shall constitute a separate tranche of
Revolving Commitments from the tranche of Revolving Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, (ii)
except as to interest rates, fees and final maturity (which shall be determined
by the Borrower and set forth in the relevant Extension Offer), the Revolving
Commitment of any Revolving Lender that agrees to an extension with respect to
such Revolving Commitment extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Commitments (and related outstandings); provided that (x)
subject to the provisions of Sections 2.01(c)(viii) and 2.05(p) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Extended Revolving Commitments with a longer
maturity date, all Swing Line Loans and Letters of Credit shall be participated
in on a pro rata basis by all Lenders with Revolving Commitments in accordance
with their Revolving Commitment Percentages (and except as provided in Sections
2.01(c)(viii) and 2.05(p), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred


--------------------------------------------------------------------------------


or issued) and all borrowings under Revolving Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments ) which have more than three different maturity dates,
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined between the Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Term Lender that agrees to an extension with respect to
such Term Loans extended pursuant to any Extension (“Extended Term Loans”) shall
have the same terms as the tranche of Term Loans subject to such Extension
Offer, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the then Latest Maturity Date and the amortization schedule
applicable to Term Loans pursuant to Section 2.08 for periods prior to the
Maturity Date for Term B Loans may not be increased, (v) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Commitments, as the
case may be, in respect of which Term Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Lenders or Revolving Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Lenders, as the case may be, have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) the Minimum Tranche Amount shall
be satisfied unless waived by the Administrative Agent.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.16, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.09 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.09, 2.12 and 2.13) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction


--------------------------------------------------------------------------------


contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the L/C Issuer, which consent shall not be
unreasonably withheld or delayed. All Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Senior Credit
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Senior Credit
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary or appropriate in order to establish new tranches or sub-tranches in
respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any mortgage that has a maturity date prior
to the then Latest Maturity Date so that such maturity date is extended to the
then Latest Maturity Date (or such later date as may be advised by local counsel
to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
(e)    This Section 2.16 shall supersede any provisions in Section 2.13 or 10 to
the contrary.
Section 2.17    Defaulting Lenders.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(ii)    the Commitment of and the Revolving Outstandings of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
10.01); provided that (i) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) the Commitment of any Defaulting Lender may not be
increased or


--------------------------------------------------------------------------------


extended without the consent of such Lender;
(iii)    if any Swing Line Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender, then (v) all or any part of such
Letter of Credit Exposure of such Defaulting Lender and such Swing Line Exposure
of such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Commitment Percentages; provided that (A) each
Non-Defaulting Lender’s Letter of Credit Exposure may not in any event exceed
the Revolving Commitment of such Non-Defaulting Lender as in effect at the time
of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender, (w) to the extent that all or
any portion (the “unreallocated portion”) of the Defaulting Lender’s Letter of
Credit Exposure and Swing Line Exposure cannot, or can only partially, be so
reallocated to Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.17(a)(iii)(v) above or otherwise, the Borrower shall within two
Business Days for Term Loans, and for Revolving Loans that are Eurodollar Loans,
three Business Days, following notice by the Administrative Agent (I) first,
prepay such Swing Line Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) and (II) second, Cash Collateralize such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above), in accordance with the
procedures set forth in Section 2.05 for so long as such Letter of Credit
Exposure is outstanding, (iii) if the Borrower Cash Collateralizes any portion
of such Defaulting Lender’s Letter of Credit Exposure pursuant to the
requirements of this Section 2.17(a)(iii), the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure during the period such
Defaulting Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if
the Letter of Credit Exposure of the Non-Defaulting Lenders is reallocated
pursuant to the requirements of this Section 2.17(a)(iii), then the fees payable
to the Lenders pursuant to Sections 2.11(a) and (b) shall be adjusted to give
effect to such reallocation and the Borrower shall not be required to pay any
fees to the Defaulting Lender pursuant to Section 2.11(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period that such
Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to the requirements of this Section 2.17(a)(iii), then,
without prejudice to any rights or remedies of the L/C Issuer or any Lender
hereunder, all fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the L/C Issuer
until such Letter of Credit Exposure is Cash Collateralized and/or reallocated;
(iv)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each L/C Issuer
and the Swing Line Lender hereunder; third, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of


--------------------------------------------------------------------------------


any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, such L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or any L/C
Disbursement that has not been reimbursed in accordance with Section 2.05 (any
such L/C Disbursement, an “Unpaid Drawing”), such payment shall be applied
solely to pay the relevant Loans of, and Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.17(a). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to Section 2.05
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto;
(v)    the L/C Issuer will not be required to issue any new Letter of Credit or
amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless the
L/C Issuer is reasonably satisfied that any exposure that would result from the
exposure to such Defaulting Lender is eliminated or fully covered by the
Revolving Commitments of the Non-Defaulting Lenders or by Cash Collateralization
or a combination thereof in accordance with the requirements of Section
2.17(a)(iii) above or otherwise in a manner reasonably satisfactory to the L/C
Issuer; and
(vi)    the Swing Line Lender will not be required to fund any Swing Line Loans
unless the Swing Line Lender is reasonably satisfied that any exposure that
would result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Commitments of the Non-Defaulting Lenders or a
combination thereof in accordance with the requirements of Section 2.17(a)(iii)
above.
(b)    If the Borrower, the Administrative Agent, the Swing Line Lender and the
L/C Issuer agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure and Swing Line
Exposure of such Lender reallocated pursuant to the requirements of Section
2.17(a)(iii) above shall be reallocated back to such Lender; provided that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.


--------------------------------------------------------------------------------


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Net of Certain Taxes. Any and all payments by any Loan Party to
or for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender (x) taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office, (y) any
U.S. branch profits taxes or any similar taxes imposed by any other jurisdiction
referred to in clause (x) above and (z) in the case of a Foreign Lender other
than an assignee pursuant to a request by the Borrower under Section 2.10(c)),
any U.S. federal withholding taxes resulting from any Law (including FATCA) in
effect on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 10.15, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding taxes pursuant to this Section 3.01
any U.S. federal withholding tax imposed pursuant to FATCA (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being herein referred to as
“Taxes”). If a Withholding Agent shall be required by any Laws to deduct any
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Withholding Agent
shall make such deductions, (iii) the Withholding Agent shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment by the Borrower, the Borrower shall furnish to the Administrative Agent
(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof.
(b)    Other Taxes. In addition, the Borrower agrees to pay any and all present
or future stamp, court or documentary taxes and any other excise or property
taxes or charges or similar levies (including mortgage recording taxes) which
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document except any taxes that are imposed with respect to an
assignment (other than an assignment pursuant to a request by the Borrower under
Section 2.10(c) as a result of a present or former connection between the
assigning Lender and the Governmental Authority imposing such tax, charge or
levy, other than a connection arising solely from such Lender having executed,
delivered or performed its obligations or received a payment under, or having
been a party to or having enforced this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).
(c)    Gross-Up. Without duplication by amounts, if any, paid by the Borrower


--------------------------------------------------------------------------------


under Section 3.01(a)(i) if the Borrower shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, the Borrower shall also pay
to the Administrative Agent or to such Lender, as the case may be, at the time
interest is paid, such additional amount that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
(d)    Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.
(e)    Indemnification by Lenders. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender and such failure to withhold or backup withhold was directly caused
by such Lender’s failure to comply with Section 10.15 hereof, such Lender shall
indemnify the Administrative Agent and the Borrower therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of the Commitments,
repayment of all other Senior Credit Obligations hereunder and the resignation
of the Administrative Agent.
(f)    Certain Recoveries. If the Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
(f) shall not be construed to require the Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
Section 3.02    Illegality. (a) If, on or after the date of this Agreement, the
adoption of any applicable Law, or any change in any applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending


--------------------------------------------------------------------------------


Office) with any request or directive (whether or not having the force of Law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Lender (or its Applicable Lending Office) to make,
maintain or fund any of its Eurodollar Loans at the Adjusted Eurodollar Rate and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon, until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Dollar denominated Eurodollar Loans, or to
convert outstanding Dollar denominated Base Rate Loans into Dollar denominated
Eurodollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section 3.02(a), such Lender shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such notice is given, each Dollar
denominated Eurodollar Loan of such Lender then outstanding shall be converted
to a Dollar denominated Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Dollar denominated Eurodollar Loan,
if such Lender may lawfully continue to maintain and fund such Loan to such day
or (ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.
(a)    If, on or after the date of this Agreement, the adoption of any
applicable Law, or any change in any applicable Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Applicable Lending Office) to make, maintain
or fund any of its Eurodollar Loans at EURIBOR and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro denominated Eurodollar Loans shall be suspended. Before giving any notice
to the Administrative Agent pursuant to this Section 3.02(b), such Lender shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such notice is given, each Euro
denominated Eurodollar Loan of such Lender then outstanding shall be converted
to a Euro denominated Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Euro denominated Eurodollar Loan, if
such Lender may lawfully continue to maintain and fund such Loan to such day or
(ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.
Section 3.03    Inability to Determine Rates. (1) If on or prior to the first
day of any Interest Period for any Eurodollar Loan made at the Adjusted
Eurodollar Rate:
(i)    the Administrative Agent determines that by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate for such Interest Period; or
(ii)    Lenders having 50% or more of the aggregate amount of the Commitments
(“Market Disruption Lenders”) advise in writing the Administrative Agent (with
copies of such writings provided to the Borrower) that the London Interbank
Offered Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Dollar denominated
Eurodollar Loans for such Interest Period ((i) or (ii),


--------------------------------------------------------------------------------


a “Market Disruption Event”);
the Administrative Agent shall forthwith give notice (“Market Disruption
Notice”) thereof to the Borrower and the Lenders, whereupon, until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the obligations of the Lenders to make
Dollar denominated Eurodollar Loans, or to continue or convert outstanding Loans
as or into Dollar denominated Eurodollar Loans, shall be suspended and (ii) each
outstanding Dollar denominated Eurodollar Loan shall be converted into a Dollar
denominated Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Administrative Agent at
least two Business Days before the date of any Dollar denominated Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Dollar denominated Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.
(b)    If on or prior to the first day of any Interest Period for any Eurodollar
Loan made at EURIBOR:
(i)    the Administrative Agent determines that by reason of circumstances
affecting the relevant market,(x) adequate and reasonable means do not exist for
ascertaining the applicable EURIBOR for such Interest Period or (y) or that the
Euro is not available to the Lenders in sufficient amounts to fund any Foreign
Currency Borrowing; or
(ii)    Lenders having 50% or more of the aggregate amount of the Commitments
(“Foreign Currency Market Disruption Lenders”) advise in writing the
Administrative Agent (with copies of such writings provided to the Borrower)
that the EURIBOR as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their Euro denominated
Eurodollar Loans for such Interest Period ((i) or (ii), a “Foreign Currency
Market Disruption Event”);
the Administrative Agent shall forthwith give notice (“Foreign Currency Market
Disruption Notice”) thereof to the Borrower and the Lenders, whereupon, until
the Administrative Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro denominated Eurodollar Loans, or to continue or convert outstanding
Loans as or into Euro denominated Eurodollar Loans, shall be suspended and (ii)
each outstanding Euro denominated Eurodollar Loan shall be converted into a Euro
denominated Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Administrative Agent at
least two Business Days before the date of any Euro denominated Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Euro denominated Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.


(c)    If, during any period in which a Market Disruption Event or Foreign
Currency Market Disruption Event, as applicable, is in effect, the Borrower
believes in good faith that the circumstances giving rise to such Market
Disruption Event or Foreign Currency Market


--------------------------------------------------------------------------------


Disruption Event, as applicable, are no longer applicable, the Borrower may
request, through the Administrative Agent, that either (i) the Administrative
Agent or (ii) the Market Disruption Lenders or Foreign Currency Market
Disruption Lenders, in each case, as applicable, confirm that the circumstances
giving rise to the Market Disruption Event or Foreign Currency Market Disruption
Event, as applicable, continue to be in effect. If, upon five Business Days
following such confirmation request, the Market Disruption Lenders or Foreign
Currency Market Disruption Lenders, as applicable, or Administrative Agent have
not confirmed the continued effectiveness of such Market Disruption Notices or
Foreign Currency Market Disruption Notices, as applicable, then the applicable
Market Disruption Event or Foreign Currency Market Disruption Event, as
applicable, shall be deemed to be no longer effective as of the last day of the
applicable Interest Period for any outstanding Eurodollar Loan, as applicable;
provided, that (A) the Borrower shall not be permitted to submit each such
request more than once in any 30 day period and (B) nothing contained in this
Section 3.03(c) or the failure to provide confirmation of the continued
effectiveness of such Market Disruption Notice or Foreign Currency Market
Disruption Notices, as applicable, shall in any way affect any Lender’s or the
Administrative Agent’s right to provide any additional Market Disruption Notices
or Foreign Currency Market Disruption Notices, as applicable, as provided for in
Sections 3.03(a) or 3.03(b) above.
Section 3.04    Increased Costs and Reduced Return; Capital Adequacy.
(a)    If on or after the date hereof, the adoption of or any change in any
applicable Law or in the interpretation or application thereof applicable to any
Lender (or its Applicable Lending Office), or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of Law) from any central bank or other Governmental Authority, in each
case made subsequent to the Closing Date (or, if later, the date on which such
Lender becomes a Lender); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed a change of law, regardless of the date enacted, adopted or issued:
(i)    shall subject such Lender (or its Applicable Lending Office) to any tax
of any kind whatsoever with respect to any Letter of Credit, any Eurodollar
Loans made by it or any of its Notes or its obligation to make Eurodollar Loans
or to participate in Letters of Credit, or change the basis of taxation of
payments to such Lender (or its Applicable Lending Office) in respect thereof
(except for (A) Taxes and Other Taxes covered by Section 3.01 (including Taxes
imposed solely by reason of any failure of such Lender to comply with its
obligations under Section 10.15) and (B) changes in taxes measured by or imposed
upon the overall net income, or franchise tax (imposed in lieu of such net
income tax), of such Lender or its Applicable Lending Office, branch or any
affiliate thereof));
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender (or
its Applicable Lending Office) which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or
(iii)    shall impose on such Lender (or its Applicable Lending Office) any
other


--------------------------------------------------------------------------------


condition (excluding any tax of any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurodollar Loans or issuing or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender, through the
Administrative Agent, in accordance herewith, the Borrower shall be obligated to
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
increased cost or reduced amount receivable. Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
(b)    If any Lender shall have determined that the adoption or the becoming
effective of, or any change in, or any change by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable Law regarding capital or liquidity adequacy, or compliance by such
Lender, or its parent corporation, with any request or directive regarding
capital or liquidity adequacy (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s (or parent
corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender, or its parent
corporation, could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s (or parent corporation’s)
policies with respect to capital adequacy); provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed a change of law, regardless of the date
enacted, adopted or issued, then, upon notice from such Lender to the Borrower,
the Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified)
for such reduction; provided that the Borrower shall not be required to
compensate any Lender pursuant to subsection (a) above or this subsection (b)
for any additional costs or reductions suffered more than 180 days prior to the
date such Lender notifies the Borrower of the circumstances giving rise to such
additional costs or reductions and of such Lender’s intentions to claim
compensation therefor, and provided further that, if the change in Law or in the
interpretation or administration thereof giving rise to such additional costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. Each determination
by any such Lender of amounts owing under this Section 3.04 shall, absent
manifest error, be conclusive and binding on the parties hereto. Notwithstanding
any other provision herein, a Lender shall be entitled to demand compensation or
payment pursuant to this Section 3.04 only to the extent that it is the general
policy and practice of such Lender to demand such compensation or payment in
similar circumstances under comparable provisions of other credit agreements
(and such Lender so certifies to the Borrower).


--------------------------------------------------------------------------------


(c)    A certificate of each Lender setting forth in reasonable detail such
amount or amounts as shall be necessary to compensate such Lender or its holding
company as specified in subsection (a) or (b) above, as the case may be, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender or the L/C Issuer the amount shown as due on any
such certificate delivered by it within 10 Business Days after receipt of the
same.
(d)    Promptly after any Lender becomes aware of any circumstance that will, in
its reasonable judgment, result in a request for increased compensation pursuant
to this Section 3.04, such Lender shall notify the Borrower thereof. Failure on
the part of any Lender so to notify the Borrower or to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, except as expressly otherwise provided above. The protection of
this Section 3.04 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.
Section 3.05    Funding Losses. The Borrower shall indemnify each Lender against
any loss or expense (but excluding in any event loss of anticipated profit)
which such Lender may sustain or incur as a consequence of (i) any failure by
any Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV, (ii) any failure by the Borrower to borrow
or to convert or continue any Loan hereunder after irrevocable notice of such
Borrowing, conversion or continuation has been given pursuant to Section 2.02 or
2.07, (iii) any payment, prepayment or conversion of a Eurodollar Loan, whether
voluntary or involuntary, pursuant to any other provision of this Agreement or
otherwise made on a date other than the last day of the Interest Period
applicable thereto, (iv) any default in payment or prepayment of the principal
amount of any Loan or any part thereof or interest accrued thereon, as and when
due and payable (at the due date thereof, by irrevocable notice of prepayment or
otherwise) or (v) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.16, including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, converted, not borrowed or assigned (based on the
applicable London Interbank Offered Rate), for the period from the date of such
payment, prepayment, conversion, failure to borrow, convert or continue to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
of such failure to borrow, convert or continue) or assignment over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid, converted,
not borrowed, converted or continued for such period or Interest Period or
assignment, as the case may be. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 3.05 shall be delivered to the Borrower and shall be conclusive absent
manifest error.
Section 3.06    Base Rate Loans Substituted for Affected Eurodollar Loans. (a)
If (i) the obligation of any Lender to make, or to continue or convert
outstanding Dollar denominated Base Rate Loans as or to, Dollar denominated
Eurodollar Loans has been suspended pursuant to Section 3.02(a) or (ii) any
Lender has demanded compensation under Section 3.01 or 3.04 with respect to its
Dollar


--------------------------------------------------------------------------------


denominated Eurodollar Loans, and in any such case the Borrower shall, by at
least five Business Days’ prior notice to such Lender through the Administrative
Agent, have elected that the provisions of this Section 3.06 shall apply to such
Lender, then, unless and until such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, all Loans which would otherwise be made by such Lender as (or
continued as or converted to) Dollar denominated Eurodollar Loans shall instead
be Dollar denominated Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Dollar denominated Eurodollar Loans
of the other Lenders). If such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Dollar denominated Base Rate
Loan shall be converted into a Dollar denominated Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Dollar
denominated Eurodollar Loans of the other Lenders.
(a)    If (i) the obligation of any Lender to make, or to continue, Euro
denominated Eurodollar Loans has been suspended pursuant to Section 3.02(b) or
(ii) any Lender has demanded compensation under Section 3.01 or 3.04 with
respect to its Euro denominated Eurodollar Loans, and in any such case the
Borrower shall, by at least five Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section 3.06 shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer exist, all Loans which would otherwise be made
by such Lender as (or continued as) Euro denominated Eurodollar Loans shall
instead be Euro denominated Base Rate Loans (on which interest and principal
shall be payable contemporaneously with the related Euro denominated Eurodollar
Loans of the other Lenders). If such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Euro denominated Base Rate Loan
shall be converted into a Euro denominated Eurodollar Loan on the first day of
the next succeeding Interest Period applicable to the related Euro denominated
Eurodollar Loans of the other Lenders.
Section 3.07    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Commitments and repayment of all other
Finance Obligations hereunder.
ARTICLE IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions to Initial Credit Extension. The obligation of each
Lender to make a Loan or issue a Letter of Credit on the Closing Date is subject
to the satisfaction of the following conditions, subject in all respects to the
final paragraph of this Section 4.01:
(a)    Executed Loan Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Agreement; (ii) the Notes; (iii) the Guaranty; (iv)
the Collateral Documents and (v) all other Loan Documents.
(b)    Organization Documents. The Administrative Agent shall have received: (i)
a copy of the Organization Documents, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of
organization; (ii) a certificate as to the good standing of each Loan Party, as
of a recent date, from the Secretary of State or other applicable authority of
its respective jurisdiction of organization and from each other state in which
such Loan Party is qualified or is required to be qualified to do business;
(iii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that the Organization Documents of
such Loan Party have not been amended since the date of the last amendment
thereto shown on


--------------------------------------------------------------------------------


the certificate of good standing from its jurisdiction of organization furnished
pursuant to clause (ii) above; (B) that attached thereto is a true and complete
copy of the agreement of limited partnership, operating agreement or by-laws of
such Loan Party, as applicable, as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause (C)
below, (C) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which it is to be a party and,
in the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document; and (iv) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above.
(c)    Officer’s Certificates. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
paragraph (b) of Section 4.02.
(d)    Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received (x) an opinion of Sullivan & Cromwell LLP, special counsel to the
Loan Parties, addressed to the Administrative Agent, the Collateral Agent and
each Lender, dated the Closing Date in the form attached hereto as Exhibit N-1
and (y) an opinion of the General Counsel of the Borrower, addressed to the
Administrative Agent, the Collateral Agent and each Lender, dated the Closing
Date in the form attached hereto as Exhibit N-2.
(e)    Refinancing of Certain Existing Indebtedness; Other Indebtedness. On the
Closing Date, the commitments under all Refinanced Agreements (other than
pursuant to such agreements of Point and its Subsidiaries, which shall be
subject to Section 6.16) shall have been terminated, the Refinancing shall have
been consummated and all loans outstanding under the Refinanced Agreements shall
have been repaid in full (other than contingent indemnification obligations not
yet due and payable), together with accrued interest thereon (including, without
limitation, any prepayment premium), all letters of credit issued thereunder
shall have been terminated, backstopped through the issuance of Letters of
Credit hereunder or cash collateralized or shall have become Letters of Credit
hereunder and all other amounts owing pursuant to each Refinanced Agreement
(other than pursuant to such agreements of Point and its Subsidiaries, which
shall be subject to Section 6.16) shall have been repaid in full, and the
Administrative Agent shall have received evidence in form, scope and substance
reasonably satisfactory to it that the matters set forth in this subsection (e)
have been satisfied at such time. In addition, no third party Indebtedness for
borrowed money of Parent Holdings, Holdings, the Borrower and its Restricted
Subsidiaries shall remain outstanding as of the Closing Date (after giving
effect to the Transactions), other than (i) Indebtedness pursuant to the Loan
Documents, (ii) Indebtedness set forth on Schedule 7.01 and (iii) the Parent
Holdings’ Notes; provided that the Administrative Agent shall have received
evidence that Parent Holdings, upon receipt of a portion of the proceeds of the
Loans shall, following the consummation of the Acquisition, deposit (or caused
to be deposited) with the Escrow Agent an amount in cash sufficient for the
conversion and settlement of the Parent Holdings’ Notes in full and Parent
Holdings shall have entered into escrow arrangements with respect to such
deposited amount reasonably satisfactory to the Administrative Agent.
(f)    Perfection of Personal Property Security Interests and Pledges; Search
Reports.


--------------------------------------------------------------------------------


On or prior to the Closing Date, the Administrative Agent shall have received:
(i)    the Perfection Certificate duly executed on behalf of each Loan Party;
(ii)    appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the Uniform Commercial Code or other applicable
local law of each United States jurisdiction in which the filing of a financing
statement or giving of notice may be required, or reasonably requested by the
Administrative Agent, to perfect the security interests intended to be created
by the Collateral Documents;
(iii)    copies of lien search reports from CT Corporation or another
independent search service reasonably satisfactory to the Collateral Agent
listing all effective financing statements, notices of tax, PBGC or judgment
liens or similar notices on any Collateral that name the Borrower, any other
Loan Party, as such (under its present name and any previous name and, if
requested by the Administrative Agent, under any trade names), as debtor or
seller, together with copies of such financing statements, notices of tax, PBGC
or judgment Liens or similar notices (none of which shall cover the Collateral
except to the extent evidencing Liens permitted to remain outstanding on the
Closing Date pursuant to Section 7.02 or for which the Administrative Agent
shall have received termination statements (Form UCC-3 or such other termination
statements as shall be required by local Law) authenticated and authorized for
filing) and accompanied by evidence that any Liens indicated in any such
financing statement that are not permitted by Section 7.02 have been or
contemporaneously will be released or terminated (or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent);
(iv)    searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interests in intellectual
property Collateral;
(v)    all of the Pledged Collateral, which Pledged Collateral shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent; and
(vi)    evidence of the completion of all other customary filings and recordings
of or with respect to the Collateral Documents and of all other customary
actions as may be necessary to perfect the security interests intended to be
created by the Collateral Documents.
(g)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties and their
Subsidiaries evidencing liability and casualty insurance meeting the
requirements set forth in the Loan


--------------------------------------------------------------------------------


Documents, including, but not limited to, naming the Collateral Agent as
additional insured and loss payee on behalf of the Lenders.
(h)    Receipt by the Administrative Agent of a certificate in the form attached
hereto as Exhibit O from the Chief Financial Officer of the Borrower.
(i)    All fees to be paid on the Closing Date pursuant to the Fee Letter and
reasonable out-of-pocket expenses required to be paid on the Closing Date
required to be paid hereunder, to the extent invoiced at least three (3)
Business Days prior to the Closing Date shall have been paid in full in cash or
will be paid on the Closing Date out of the initial Credit Extension.
(j)    The Administrative Agent shall have received (i) the Audited Financial
Statements, (ii) the Unaudited Financial Statements and (iii) the Pro Forma
Financial Statements.
(k)    The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors that shall have been
reasonably requested by the Administrative Agent or the Joint Lead Arrangers in
writing at least 10 days prior to the Closing Date and that the Administrative
Agent and the Joint Lead Arrangers reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. Patriot
Act.
(l)    The Acquisition Agreement shall be in full force and effect, after giving
effect to any modifications, amendments, consents or waivers by the Borrower (or
Acquisition Sub on the Borrower’s behalf), that are not materially adverse to
the interests of the Lenders or the Joint Lead Arrangers; provided that, without
limiting any other rights and/or obligations under this clause (l), any
reduction in the purchase consideration set forth in the Acquisition Agreement
as in effect on November 12, 2011 in excess of 15% of the purchase consideration
set forth in the Acquisition Agreement as in effect on November 12, 2011 shall
be deemed to be a modification materially adverse to the Lenders or the Joint
Lead Arrangers (it being understood that any other purchase consideration
reduction shall be deemed not material and adverse to Lenders so long as an
amount equal to such reduction is applied to reduce the aggregate principal
amount of the Term Loans).
The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.
For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required hereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the initial Borrowing hereunder specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable share of such Borrowing.
Promptly after the Closing Date occurs, the Administrative Agent shall notify
the


--------------------------------------------------------------------------------


Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.
Notwithstanding anything to the contrary in this Section 4.01, to the extent
that any Collateral (or the creation or perfection of any security interest
therein), in each case intended to be made or granted (determined in accordance
with the principles set forth in Sections 6.12 and 6.15) is not or cannot be
made or granted on the Closing Date (other than the pledge and perfection of the
security interests in (1) certificated Equity Interests of the Borrower and any
Domestic Subsidiary of the Borrower (to the extent required to be granted or
made pursuant to the Pledge Agreement), (2) in other assets with respect to
which a Lien may be perfected by the filing of a financing statement under the
Uniform Commercial Code and (3) short-form filings with the United States Patent
and Trademark Office or United States Copyright Office)) after use by the
Borrower and the Guarantors of commercially reasonable efforts to do so or
without undue burden or expense, then the provision of any such Collateral (or
creation or perfection of a security interest therein) shall not constitute a
condition precedent to the Closing Date but shall be required to be delivered
within the time periods specified in Section 6.15. It is acknowledged and agreed
that the Collateral Documents set forth in Section 6.15 shall not be provided on
the Closing Date but shall be delivered within the periods specified in Section
6.15 (or such longer period as the Administrative Agent, in its reasonable
discretion, shall have agreed).
Section 4.02    Conditions to All Credit Extensions. The obligation of any
Lender to make a Loan on the occasion of any Borrowing, and the obligation of
any L/C Issuer to issue (or renew or extend the term of) any Letter of Credit,
is subject to the satisfaction of the following conditions:
(a)    Notice. The Borrower shall have delivered (i) in the case of any
Revolving or Term Loan, to the Administrative Agent, an appropriate Notice of
Borrowing, duly executed and completed, by the time specified in, and otherwise
as permitted by, Section 2.02, (ii) in the case of any Letter of Credit, to the
L/C Issuer, an appropriate Letter of Credit Request duly executed and completed
in accordance with the provisions of Section 2.05, and (iii) in the case of any
Swing Line Loan, to the Swing Line Lender, a Swing Line Loan Request, duly
executed and completed, by the time specified in Section 2.02.
(b)    Representations and Warranties. The representations and warranties made
by the Loan Parties in any Loan Document (except, in the case of the initial
Credit Extensions, the representations contained in Section 5.01(i) (other than
with respect to the Borrower), (iii) and (iv), Section 5.02(ii), Section 5.03,
Section 5.05, Section 5.06, Section 5.07, Section 5.08, Section 5.09,
Section 5.10, Section 5.11, Section 5.12, Section 5.13, Section 5.15,
Section 5.16, Section 5,17, Section 5.18, Section 5.19, Section 5.21(b) and (c)
and Section 5.22 and in any other Loan Document (other than in Section 3.02 of
the Security Agreement and in Section 3.02 of the Pledge Agreement), it being
understood and agreed that such non-excluded representations are the only
representations the accuracy of which shall be a condition precedent to the
initial Credit Extension on the Closing Date) are true and correct in all
material respects at and as if made as of such date except to the extent they
expressly relate to an earlier date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(c)    No Default. Except in the case of the initial Credit Extensions, no
Default or


--------------------------------------------------------------------------------


Event of Default shall exist or be continuing either prior to or after giving
effect thereto.
The delivery of each Notice of Borrowing, Swing Line Loan Request and each
Letter of Credit Request after the initial Credit Extension on the Closing Date
shall constitute a representation and warranty by the Loan Parties of the
correctness of the matters specified in subsections (b) and (c) above.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Group Company (i) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (A) own its
assets and carry on its business and (B) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (iii) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in clause (ii)(A),
(iii) or (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action, and do not and will not (i)
contravene the terms of any of such Person's Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any Contractual Obligation to which such Person is a party or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject or (iii) violate
any Law, except in each case referred to in clause (ii) or (iii) for such
violations which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents. Except for filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral and to release Liens in respect of the Refinanced Agreements and
other consents, authorizations, notices, approvals and exemptions that have been
obtained prior to or as of the Closing Date, no material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(ii) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).


--------------------------------------------------------------------------------


Section 5.05    Financial Condition; No Material Adverse Effect.
(a)    Audited Financial Statements. The Parent Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Parent Holdings and
its Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Parent Holdings and its Consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
To the knowledge of the Borrower, the Point Audited Financial Statement are a
true and fair view in all material respects of the financial condition of Point
and its Subsidiaries as of the date thereof and their results of operation for
the periods covered thereby in accordance with IFRS consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein.
(b)    Unaudited Financial Statements. To the knowledge of the Borrower, the
Unaudited Financial Statements are a true and fair view in all material respects
of the financial condition of Point and its Subsidiaries as of the dates thereof
and its results of operations for the period covered thereby in accordance with
IFRS consistently applied throughout the periods covered thereby, except as
otherwise disclosed to the Administrative Agent prior to the Closing Date.
(c)    Material Adverse Change. Since October 31, 2011, there has been no
change, occurrence or development either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.
(d)    Pro Forma Financial Statements. The Pro Forma Financial Statements,
copies of which have heretofore been furnished to the Administrative Agent, have
been prepared giving effect (as if such events had occurred on such date or at
the beginning of such periods, as the case may be) to the Transaction. The Pro
Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a Pro-Forma Basis the
estimated financial position of Parent Holdings and its Consolidated
Subsidiaries as at October 31, 2011 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.
(e)    Projections. The projections prepared as part of, and included in, the
Pre-Commitment Information (which include projected balance sheets and income
and cash flow statements on a quarterly basis through October 31, 2012 and on an
annual basis for each fiscal year thereafter until the respective Maturity Dates
of the Loans) were prepared on a basis consistent with the financial statements
referred to in subsection (a) above and were based on good faith estimates and
assumptions stated therein made by management of the Borrower at the time made
(which assumptions are fair in light of then existing conditions). On the
Closing Date, such management believes that such projections are reasonable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by such projections may differ from the projected results (as
such projections are subject to a number of unknown risks, uncertainties and


--------------------------------------------------------------------------------


assumptions) and that such differences may be material.
(f)    Post-Closing Financial Statements. The financial statements delivered to
the Lenders pursuant to Section 6.01(a) and (b), if any, (i) have been prepared
in accordance with GAAP (except as may otherwise be permitted under Section
6.01(a) and (b)) and (ii) present fairly (on the basis disclosed in the
footnotes to such financial statements, if any) in all material respects the
consolidated financial condition, results of operations and cash flows of Parent
Holdings and its Consolidated Subsidiaries as of the respective dates thereof
and for the respective periods covered thereby.
Section 5.06    Litigation. Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any Loan Party,
threatened against or affecting any Group Company in which there is a reasonable
possibility of an adverse decision and, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect.
Section 5.07    No Default. No Group Company is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement.
Section 5.08    Ownership of Property; Liens. Each Group Company has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets, except for Permitted Liens and minor defects in title
that either do not interfere with its ability to (i) conduct its business or
(ii) utilize such properties and assets as intended. All such material
properties and assets are free and clear of Liens other than Permitted Liens.
Each Group Company has complied with all obligations under all leases to which
it is a party, other than those the violation of which would not reasonably be
expected to result in a Material Adverse Effect, and all such leases are in full
force and effect, other than leases that, individually or in the aggregate, are
not material to the Group Companies, taken as a whole, and in respect of which
the failure to be in full force and effect will not result in a Material Adverse
Effect. Each Group Company enjoys peaceful and undisturbed possession under all
such leases with respect to which it is the lessee except for those leases in
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to result in a Material Adverse Effect.
Section 5.09    Environmental Compliance. No Group Company has failed to comply
with any Environmental Law or to obtain, maintain, or comply with any permit,
license or other approval required under any Environmental Law or is subject to
any Environmental Liability in any case which, individually or collectively,
could reasonably be expected to result in a Material Adverse Effect or has
received written notice of any claim with respect to any Environmental Liability
the subject of which notice could reasonably be expected to have a Material
Adverse Effect, and no Group Company knows of any basis for any Environmental
Liability against any Group Company that could reasonably be expected to have a
Material Adverse Effect.
Section 5.10    Insurance. The properties of each Group Company are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Company operates.
Section 5.11    Taxes. Each Group Company has filed, or caused to be filed, all
material federal, state, local and foreign tax returns required to be filed and
paid (i) all amounts of taxes shown thereon to be due (including interest and
penalties) and (ii) all other taxes, fees, assessments and


--------------------------------------------------------------------------------


other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangible taxes) owing by it, except for such taxes (A) which
are not yet delinquent or (B) that are being contested in good faith and by
proper proceedings diligently pursued, and against which adequate reserves are
being maintained in accordance with GAAP. No Loan Party has received written
notice of any pending investigation of such party by any taxing authority or
proposed tax assessments against any Group Company that would, if made, have a
Material Adverse Effect.
Section 5.12    ERISA; Foreign Pension Plans; Employee Benefit Arrangements.
Except as disclosed in Schedule 5.12:
(a)    ERISA.
(i)    There are no Unfunded Liabilities in excess of the Threshold Amount
(A) with respect to any member of the Group Companies and (B) with respect to
any ERISA Affiliate; provided that for purposes of this Section 5.12(a)(i)(B)
only, Unfunded Liabilities shall mean the amount (if any) by which the projected
benefit obligation exceeds the value of the plan’s assets as of its last
valuation date using the actuarial assumptions and methods being used by the
Plans’ actuaries for making such determination.
(ii)    Each Plan, other than a Multiemployer Plan, complies in all respects
with the applicable requirements of ERISA and the Code, and each Group Company
complies in all respects with the applicable requirements of ERISA and the Code
with respect to all Multiemployer Plans to which it contributes, except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect.
(iii)    No ERISA Event has occurred or, subject to the passage of time, is
reasonably expected to occur with respect to any Plan maintained by any member
of the Group Companies and, except to the extent that such ERISA Event would not
reasonably be expected to have a Material Adverse Effect, no ERISA Event has
occurred or, subject to the passage of time, is reasonably expected to occur
with respect to any Plan maintained by an ERISA Affiliate.
(iv)    If any Group Company or any ERISA Affiliate were to incur a complete
withdrawal (as described in Section 4203 of ERISA) from any Multiemployer Plan
as of the Closing Date, the aggregate withdrawal liability, as determined under
Section 4201 of ERISA, with respect to all such Multiemployer Plans would not
exceed $12,500,000.
(v)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code, for
which an exemption under ERISA does not apply.
(vi)    No Group Company has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan that could reasonably be expected
to have a Material Adverse Effect.
(b)    Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
material compliance with its terms and with the requirements of any and all
applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities except to the extent that the failure to comply therewith


--------------------------------------------------------------------------------


would not reasonably be expected to have a Material Adverse Effect. No Group
Company has incurred any material obligation in connection with the termination
of or withdrawal from any Foreign Pension Plan.
(c)    Employee Benefit Arrangements.
(i)    All liabilities under the Employee Benefit Arrangements are (A) funded to
at least the minimum level required by Law or, if higher, to the level required
by the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof or (D) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof, where such failure to fund, insure provide for, recognize
or estimate the liabilities arising under such arrangements could reasonably be
expected to have a Material Adverse Effect.
(ii)    There are no circumstances which may give rise to a liability in
relation to the Employee Benefit Arrangements which are not funded, insured,
provided for, recognized or estimated in the manner described in clause (i)
above and which could reasonably be expected to have a Material Adverse Effect.
(iii)    Each Group Company is in material compliance with all applicable Laws,
trust documentation and contracts relating to the Employee Benefit Arrangements.
Section 5.13    Subsidiaries. Schedule 5.13 sets forth a complete and accurate
list as of the Closing Date of all Subsidiaries of the Borrower. Schedule 5.13
sets forth as of the Closing Date the jurisdiction of formation of each such
Subsidiary, whether each such Subsidiary is a Subsidiary Guarantor, the number
of authorized shares of each class of Equity Interests or share capital of each
such Subsidiary (other than for limited liability companies, partnerships or
Foreign Subsidiaries), the percentage of outstanding shares of each class of
Equity Interests of each such Subsidiary owned (directly or indirectly) by any
Person, if exercised, of all Equity Equivalents of each such Subsidiary. All the
outstanding Equity Interests of the Borrower and each Subsidiary of the Borrower
are validly issued, fully paid and non-assessable and were not issued in
violation of the preemptive rights of any shareholder and, as of the Closing
Date after giving effect to the Refinancing, are owned by Holdings, directly or
indirectly, free and clear of all Liens (other than those arising under the
Collateral Documents). Other than as set forth on Schedule 5.13, as of the
Closing Date, no such Subsidiary has outstanding any Equity Equivalents nor does
any such Person have outstanding any rights to subscribe for or to purchase or
any options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its Equity Interests. Holdings has no Subsidiaries, other
than the Borrower and its Subsidiaries.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    None of the Borrower and its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation U. No part of the Letters of Credit or proceeds of the
Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U. No
indebtedness being reduced or retired out of the


--------------------------------------------------------------------------------


proceeds of the Loans was or will be incurred for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U or any “margin
security” within the meaning of Regulation T. “Margin stock” within the meaning
of Regulation U does not constitute more than 25% of the value of the
consolidated assets of the Borrower and its Restricted Subsidiaries. None of the
transactions contemplated by this Agreement (including the direct or indirect
use of the proceeds of the Loans) will violate or result in a violation of the
Securities Act, the Exchange Act or Regulation T, U or X.
(b)    None of the Group Companies is (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended
or (ii) controlled by such a company.
Section 5.15    Disclosure. No written information or written data (excluding
projections, forecasts, budgets, estimates and general market or industry data)
with respect to any Loan Party in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Loan Document, (as modified or supplemented by other
information previously furnished and other publicly available information about
Parent Holdings and its Subsidiaries), when provided and taken as a whole,
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements therein not materially misleading in light of
the circumstances under which such statements were made; provided that (i) to
the extent any such statement, information or report therein was based upon or
constitutes a forecast, estimate or projection, the Borrower represents only
that it acted in good faith and utilized assumptions believed by it to be
reasonable at the time made (it being understood and agreed that forecasts,
estimates and projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Loan Parties make no
representation that such representations will in fact be realized) and (ii) as
to statements, information and reports specified as having been supplied by
third parties, other than Affiliates of the Borrower or any of its Subsidiaries,
the Borrower represents only that it has no knowledge of any material
misstatement therein.
Section 5.16    Compliance with Law. Each Group Company is in compliance with
all requirements of Law (including Environmental Laws) applicable to it or to
its properties, except for any such failure to comply which could not reasonably
be expected to cause a Material Adverse Effect. To the knowledge of the Loan
Parties, none of the Group Companies or any of their respective material
properties or assets is subject to or in default with respect to any judgment,
writ, injunction, decree or order of any court or other Governmental Authority
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, except as disclosed in
Schedule 5.16, none of the Group Companies has received any written
communication from any Governmental Authority that alleges that any of the Group
Companies is not in compliance in any material respect with any Law, except for
allegations that have been satisfactorily resolved and are no longer outstanding
or which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
Section 5.17    Intellectual Property. Except as set forth on Schedule 5.17, the
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights and
other intellectual property rights that are necessary for the operation of their
respective businesses as operated as of the Closing Date, except for failures to
own or possess the right to use, which could not reasonably be expected to have
a Material Adverse Effect.
Section 5.18    Purpose of Loans and Letters of Credit. The proceeds of the Term
Loans and any Revolving Loans made on the Closing Date will be used solely to
effect the Acquisition,


--------------------------------------------------------------------------------


the Refinancing, the Escrow Funding, expenses incurred in connection with the
Transaction and for general corporate purposes of the Borrower. The proceeds of
any Incremental Term Loan Facility, the proceeds of any Revolving Loans made
pursuant to any Incremental Revolving Commitment Increase and the proceeds of
any New Revolving Loans made pursuant to any New Revolving Commitments made
after the Closing Date will be used solely to provide for the working capital
requirements of the Borrower and its Subsidiaries and for the general corporate
purposes of the Borrower and its Subsidiaries, including Permitted Business
Acquisitions. The Borrower will use the Letters of Credit issued under the
Revolving Facility for general corporate purposes of the Borrower and the
Restricted Subsidiaries; provided that Letters of Credit may be issued on the
Closing Date in order to, among other things, back-stop or replace letters of
credit outstanding on the Closing Date under facilities no longer available to
the Borrower or its Subsidiaries as of the Closing Date.
Section 5.19    Labor Matters. There are no strikes against Borrower or any of
its Subsidiaries, other than any strikes that could not reasonably be expected
to result in a Material Adverse Effect. All payments due from Borrower or any of
its Subsidiaries, or for which any claim may be made against Borrower or any of
its Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of
Borrower and its Subsidiaries, as applicable and required under GAAP. The
consummation of the Transaction will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which Borrower or any of its Subsidiaries is a party or by which
Borrower or any of its Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements which, individually or in the aggregate, are
not material to Borrower and its Subsidiaries taken as a whole.
Section 5.20    Solvency. On the Closing Date, the Loan Parties are and, after
consummation of the Transaction, will be Solvent.
Section 5.21    Collateral Documents.
(a)    Article 9 Collateral. Each of the Security Agreement and the Pledge
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the holders from time to time of the Finance Obligations, a
legal, valid and enforceable First Priority Lien in the Collateral described
therein and, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.01 to the Security Agreement and the Pledged
Collateral is delivered to the Collateral Agent, each of the Security Agreement
and the Pledge Agreement shall constitute a fully perfected First Priority Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such of the Collateral in which a security interest can be
perfected under Article 9 of the Uniform Commercial Code.
(b)    Intellectual Property. When financing statements in the appropriate form
are filed in the offices specified on Schedule 4.01 to the Security Agreement,
the Patent and Trademark Agreement, substantially in the form of Exhibit A to
the Security Agreement, is filed in the United States Patent and Trademark
Office and the Copyright Agreement, substantially in the form of Exhibit B to
the Security Agreement, is filed in the United States Copyright Office, the
Security Agreement shall constitute a fully perfected First Priority Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the United States patents, trademarks, copyrights, licenses and
other intellectual property rights, and all registrations and applications
relating thereto, covered in such Patent and Trademark Agreement and Copyright
Agreement (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered patents, patent applications,
trademarks, trademark applications and registered copyrights acquired by the
Loan Parties after the Closing Date).
(c)    Status of Liens. As of the Closing Date, no filings or recordings are


--------------------------------------------------------------------------------


required in order to perfect the security interests created under the Collateral
Documents, except for filings or recordings listed on Schedule 4.01 to the
Security Agreement.
Section 5.22    Ownership. After giving effect to the Refinancing, Holdings owns
good, valid and marketable title to all the outstanding common stock of the
Borrower, free and clear of all Liens of every kind, whether absolute, matured,
contingent or otherwise, other than those arising under the Collateral
Documents. Except as set forth on Schedule 5.22, as of the Closing Date after
giving effect to the Refinancing there are no shareholder agreements or other
agreements pertaining to Holdings’ beneficial ownership of the common stock of
the Borrower, including any agreement that would restrict Holdings’ right to
dispose of such common stock and/or its right to vote such common stock.
Section 5.23    Anti-Terrorism Law. Except to the extent as could not reasonably
be expected to have a Material Adverse Effect, no Group Company is in violation
of any Anti-Terrorism Laws, including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and the U.S. Patriot Act. No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any govern-mental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
ARTICLE VI
AFFIRMATIVE COVENANTS
The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Senior Credit Obligation or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains in
effect:
Section 6.01    Financial Statements. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for further distribution to each of the
Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each fiscal year of Parent Holdings (commencing
with the fiscal year ending October 31, 2012), a consolidated balance sheet and
income statement of Parent Holdings and its Consolidated Subsidiaries, as of the
end of such fiscal year, and the related consolidated statement of operations
and retained earnings and consolidated statement of cash flows for such fiscal
year, setting forth in comparative form consolidated figures for the preceding
fiscal year, all such financial statements to be in reasonable form and detail
and audited by Parent Holdings’ registered independent public accounting firm
and accompanied by an opinion of such firm (which shall not be qualified or
limited in any material respect) to the effect that such consolidated financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the consolidated financial position and consolidated results
of operations and cash flows of Parent Holdings and its Consolidated
Subsidiaries in accordance with GAAP consistently applied (except for changes
with which such accountants concur).
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of Parent Holdings (commencing with fiscal quarter ended January 31,
2012), a consolidated balance sheet of Parent Holdings and its Consolidated
Subsidiaries as of the end of such fiscal quarter, together with related
consolidated statement of operations and retained earnings and consolidated
statement of cash flows for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in


--------------------------------------------------------------------------------


comparative form consolidated figures for the corresponding periods of the
preceding fiscal year, all such financial statements to be in form and detail
and reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
such quarterly financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the consolidated financial position
and consolidated results of operations and cash flows of Parent Holdings and its
Consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to changes resulting from normal year-end audit adjustments and the absence of
footnotes required by GAAP.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or (b) at the times specified therein. If
at any time Parent Holdings has any material assets, liabilities or operations,
other than ownership of 100% of the Equity Interests of Holdings, the financial
statements of Parent Holdings delivered pursuant to this Section 6.01 shall be
accompanied by information that explains in reasonable detail the differences
between the assets, liabilities and operations of Parent Holdings, on the one
hand, and the assets, liabilities and operations of the Borrower and its
Restricted Subsidiaries on a consolidated basis, on the other hand.
Section 6.02    Certificates; Other Information. The Borrower will furnish, or
cause to be furnished, to the Administrative Agent for further distribution to
each of the Lenders, in form and detail reasonably satisfactory to the
Administrative Agent:
(a)    Compliance Certificate. At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above (commencing with
the delivery of the financial statements for the fiscal quarter ended January
31, 2012), a Compliance Certificate of the chief executive officer or the chief
financial officer of the Borrower (i) demonstrating compliance with the
financial covenants contained in Section 7.12 by calculation thereof as of the
end of the fiscal period covered by such financial statements, (ii) stating that
no Event of Default exists, or if any Event of Default does exist, specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto and (iii) stating whether, since the date of the most recent
financial statements delivered hereunder, there has been any material change in
the GAAP applied in the preparation of the financial statements of Parent
Holdings and its Consolidated Subsidiaries, and, if so, describing such change.
At the time such certificate is required to be delivered, the Borrower shall
promptly deliver to the Administrative Agent, at the Administrative Agent’s
Office, information regarding any change in the Total Leverage Ratio that would
change the then existing Applicable Margin.
(b)    SEC Reports. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent Holdings generally, and copies of all annual,
regular, periodic and special reports and registration statements which any
Group Company may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided, that to the extent any such
document is available on EDGAR, a copy shall be deemed to have been delivered to
the Administrative Agent.
(c)    Annual Budgets. At the time of delivery of the financial statements
provided for in Section 6.01(a), beginning with the fiscal year ending October
31, 2012, an annual budget of


--------------------------------------------------------------------------------


the Parent Holdings and its Consolidated Subsidiaries substantially in the form
of the annual budget delivered to the Administrative Agent prior to the Closing
Date.
(d)    Excess Cash Flow. So long as the Term B Loans are outstanding, within 100
days after the end of each fiscal year of the Borrower, commencing with the
fiscal year ending October 31, 2012, a certificate of the chief financial
officer of the Borrower containing information regarding the calculation of
Excess Cash Flow for such fiscal year.
(e)    Employee Benefit Reports. Promptly upon request, the Borrower shall also
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan, Foreign Pension Plan or Employee Benefit
Arrangement as may be reasonably requested, including, but not limited to, with
respect to any Plans, copies of each actuarial report, annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
be filed with the Department of Labor pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).
(f)    Environmental Reports. Promptly after any Group Company learning of any
of the following, written notice of each of the following:
(i)    that any Group Company is or may reasonably likely be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Group Company to Environmental Liabilities exceeding
$25,000,000;
(ii)    the receipt by any Group Company of notification that any real or
personal property of such Group Company is or is reasonably likely to be subject
to any Lien securing any Environmental Liability exceeding $25,000,000;
(iii)    the receipt by any Group Company of any notice of violation of or
potential liability under, or knowledge by such Group Company that there exists
a condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not be reasonably likely to
subject the Borrower and its Restricted Subsidiaries collectively to
Environmental Liabilities exceeding $25,000,000;
(iv)    the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Borrower and its Restricted Subsidiaries
collectively to Environmental Liabilities exceeding $25,000,000;
(v)    any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by any Group Company other than those
the consequences of which, in the aggregate, do not have a reasonable likelihood
of subjecting the Borrower and its Restricted Subsidiaries collectively to
Environmental Liabilities exceeding $25,000,000;
(vi)    any proposed action by any Group Company or any proposed


--------------------------------------------------------------------------------


change in Environmental Laws that, in the aggregate, have a reasonable
likelihood of requiring any Group Company to obtain additional environmental,
health or safety Permits or make additional capital improvements to obtain
compliance with Environmental Laws that, in the aggregate, would have cost
$10,000,000 or more or that shall subject the Borrower and its Restricted
Subsidiaries to additional Environmental Liabilities exceeding $25,000,000; and
(vii)    upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.
(g)    Additional Patents, Trademarks and Copyrights. At the time of delivery of
the financial statements and reports provided for in Section 6.01(a), a report
signed by the chief financial officer of the Borrower setting forth (i) a list
of registration numbers for all patents, trademark registrations, service mark
registrations, registered tradenames and copyright registrations awarded to the
Borrower or any Domestic Subsidiary since the last day of the immediately
preceding fiscal year of the Borrower and (ii) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by the Borrower or any
Domestic Subsidiary since the last day of the immediately preceding fiscal year
and the status of each such application, all in such form as shall be reasonably
satisfactory to the Administrative Agent.
(h)    Domestication in Other Jurisdiction. Not less than 30 days prior to any
change in the jurisdiction of organization of any Loan Party, a copy of all
documents and certificates intended to be filed or otherwise executed to effect
such change.
(i)    Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Group Company as the Administrative Agent or any Lender may reasonably
request, which may include such information as any Lender may reasonably
determine is necessary or advisable to enable it either (i) to comply with the
policies and procedures adopted by it and its Affiliates to comply with the Bank
Secrecy Act, the U.S. Patriot Act and all applicable regulations thereunder or
(ii) to respond to requests for information concerning the Borrower and its
Subsidiaries from any governmental, self-regulatory organization or financial
institution in connection with its anti-money laundering and anti-terrorism
regulatory requirements or its compliance procedures under the U.S. Patriot Act,
including in each case information concerning the Borrower’s direct and indirect
shareholders and its use of the proceeds of the Credit Extensions hereunder.
(j)    Labeling and Treatment of Certain Information. The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Group Company Materials”) by posting the Group Company Materials on IntraLinks
or another similar electronic system (the “Platform”) and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Parent Holdings, Holdings, the
Borrower, or the Borrower’s Subsidiaries’ securities for purposes of United
States federal and state securities laws) (each, a “Public Lender”). The
Borrower hereby agrees that: (i) all Group Company


--------------------------------------------------------------------------------


Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Group Company Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the L/C Issuers
and the Lenders to treat such Group Company Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws; (iii) all Group Company
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor,” and (iv) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Group Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) if requested by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Section 6.03    Notices. The Borrower will promptly notify the Administrative
Agent:
(i)    of the occurrence of any Default or Event of Default;
(ii)    of the occurrence of any ERISA Event and of: (A) any event or condition
that constitutes, or is reasonably likely to lead to, an ERISA Event; or (B) any
change in the funding status of any Plan or Foreign Pension Plan that would
reasonably be expected to have a Material Adverse Effect; or (C) any event or
condition that constitutes, or is reasonably likely to lead to, an event
described in Section 8.01(h); and
(iii)    of any material change in accounting policies or financial reporting
practice by the Borrower or any of its Subsidiaries, except any changes that are
required under GAAP and disclosed in any financial statements delivered pursuant
to Section 6.01.
Each notice pursuant to Sections 6.03(i), (ii) and (iii) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating


--------------------------------------------------------------------------------


what action the Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(i) shall describe with particularity any
and all provisions of this Agreement or the other Loan Documents that have been
breached.
Section 6.04    Payment of Obligations. Each of the Group Companies will pay and
discharge (i) all material taxes, assessments and other governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien (other than a Permitted Lien) upon any of its properties and
(iii) except as prohibited hereunder, all of its other Indebtedness as it shall
become due; provided, however, that no Group Company shall be required to pay
any such tax, assessment, charge, levy, claim or Indebtedness which is being
contested in good faith by appropriate proceedings diligently pursued and as to
which adequate reserves have been established in accordance with GAAP, unless
the failure to make any such payment (i) could give rise to an immediate right
to foreclose on a Lien securing such amounts or (ii) could reasonably be
expected to have a Material Adverse Effect.
Section 6.05    Preservation of Existence Etc.; Compliance. Except as a result
of or in connection with a dissolution, merger or disposition of a Subsidiary of
the Borrower permitted under Section 7.04 or Section 7.05, each Group Company
will: (i) preserve, renew and maintain in full force and effect its legal
existence and good standing (to the extent such concept is recognized in such
jurisdiction) under the Laws of the jurisdiction of its organization; (ii) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in the case of clause (i) or (ii) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (iii) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect. Each Group Company will comply with all of its Contractual
Obligations except to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
Section 6.06    Maintenance of Properties. Each Group Company will: (i)
maintain, preserve and protect all of its material properties and equipment
necessary to the operation of its business in good working order and condition,
ordinary wear and tear and Casualty and Condemnation excepted; and (ii) make all
necessary repairs thereto and renewals and replacements thereof, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 6.07    Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons of
similar size and scope engaged in the same or similar business, of such types
and in such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. The Collateral Agent
shall be named as loss payee or mortgagee, as its interest may appear, with
respect to all such property and casualty policies and additional insured with
respect to all business interruption or casualty policies, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Collateral Agent,
that if the insurance carrier shall have received written notice from the
Collateral Agent of the occurrence and continuance of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
one or more of its Subsidiaries under such policies directly to the Collateral
Agent (which agreement shall be evidenced by a “standard” or “New York” lender’s
loss payable endorsement in the name of the Collateral Agent on Accord Form 27)
and that it will give the Collateral Agent 30 days’ prior written notice before
any such policy or policies shall be altered or canceled, and that no act or
default of any Group Company or any other Person shall affect the rights of the
Collateral Agent or the Lenders under such policy or


--------------------------------------------------------------------------------


policies. If any portion of any Real Property is subject to a mortgage granted
to the Collateral Agent for the benefit of the Finance Parties and is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), then, to the
extent required by applicable Flood Insurance Laws, the Borrower shall, or shall
cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.
Section 6.08    Compliance with Laws. Each of the Group Companies will comply
with all requirements of Law applicable to it and its properties to the extent
that noncompliance with any such requirement of Law would reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, each of the Group Companies will do each of the following as it
relates to any Plan maintained by, or Multiemployer Plan contributed to by, each
of the Group Companies, Foreign Pension Plan or Employee Benefit Arrangement:
(i) maintain each Plan (other than a Multiemployer Plan), Foreign Pension Plan
and Employee Benefit Arrangement in compliance in all material respects with the
applicable provisions of ERISA, the Code or other Federal, state or foreign Law;
(ii) cause each Plan (other than a Multiemployer Plan) which is qualified under
Section 401(a) of the Code to maintain such qualifications; (iii) make all
required contributions to any Plan subject to Section 412 of the Code and make
all required contributions to Multiemployer Plans; (iv) ensure that there are no
Unfunded Liabilities in excess of $25,000,000 unless the aggregate amount of
such Unfunded Liabilities is reduced below $25,000,000 within a 30-day period;
(v) except for the obligations set forth on Schedule 5.12, not become a party to
any Multiemployer Plan; (vi) make all contributions (including any special
payments to amortize any Unfunded Liabilities) required to be made in accordance
with all applicable laws and the terms of each Foreign Pension Plan in a timely
manner; (vii) ensure that all liabilities under all Employee Benefit
Arrangements are either (A) funded to at least the minimum level required by law
or, if higher, to the level required by the terms governing the Employee Benefit
Arrangements; (B) insured with a reputable insurance company; or (C) provided
for or recognized in the financial statements most recently delivered to the
Administrative Agent under Section 6.01(a) or (b); and (viii) ensure that the
contributions or premium payments to or in respect of all Employee Benefit
Arrangements are and continue to be promptly paid at no less than the rates
required under the rules of such arrangements and in accordance with the most
recent actuarial advice received in relation to the Employee Benefit Arrangement
and generally in accordance with applicable Law; and (ix) shall use its
reasonable efforts to cause each of its ERISA Affiliates to do each of the items
listed in clauses (i) through (iv) above as it relates to Plans and
Multiemployer Plans maintained by or contributed to by its ERISA Affiliates such
that there shall be no liability to a Group Company by virtue of such ERISA
Affiliate’s acts or failure to act.
Section 6.09    Books and Records; Lender Meeting. Each of the Group Companies
will keep complete and accurate books and records of its transactions in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves). If the Administrative
Agent so requests, the Borrower will conduct one meeting of the Lenders within
90 days after the end of each fiscal year of the Borrower to discuss such fiscal
year’s results and the financial condition of the Borrower and its Consolidated
Subsidiaries; provided, that such meeting is requested no later than 30 days
following the relevant fiscal year. The chief executive officer and the chief
financial officer of the Borrower and such other officers of the Borrower as the
Borrower’s chief executive officer shall designate shall be present at each such
meeting. Such meetings shall be held at times and places convenient to the
Borrower chosen in consultation with the Lenders.
Section 6.10    Inspection Rights. Upon reasonable notice and during normal


--------------------------------------------------------------------------------


business hours (but no more frequently than twice per year unless an Event of
Default has occurred and is continuing), each of the Group Companies will permit
representatives appointed by the Agents, including agents, employees, attorneys
and appraisers, to visit and inspect its property, including its books and
records, its accounts receivable and inventory, its facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representatives obtain and shall permit the
Agents or such representatives to investigate and verify the accuracy of
information provided to the Lenders and to discuss all such matters with the
officers, employees, independent accountants, attorneys and representatives of
the Group Companies; provided, however, that excluding any such visits and
inspections during the occurrence and continuance of an Event of Default,
(i) only the Administrative Agent on behalf of the Lenders and the other Agents
may exercise rights under this Section 6.10 and (ii) only one such visit per
calendar year shall be at the Borrower’s expense. The Agents shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
independent public accountants to the extent reasonably feasible. Neither the
Borrower nor any Subsidiary of the Borrower shall be required to disclose to the
Agents any information that, in the opinion of counsel to the Borrower or such
Subsidiary, is prohibited by Law to be disclosed, is subject to attorney client
privilege or constitutes attorney work product or the disclosure of which would
cause a material breach of a binding non-disclosure agreement with a third party
to the extent such agreement is not made in contemplation of the avoidance of
this Section 6.10.
Section 6.11    Use of Proceeds. The Borrower will use the proceeds of the Loans
and will use the Letters of Credit solely for the purposes set forth in Section
5.18.
Section 6.12    Additional Loan Parties; Additional Security.
(a)    Additional Subsidiary Guarantors. The Borrower will take, and will cause
each of its Subsidiaries (other than Unrestricted Subsidiaries and Excluded
Subsidiaries, except, with respect to Excluded Subsidiaries that are Foreign
Subsidiaries or FSHCOs, to the extent provided in subsection (d) below) to take,
such actions from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Unrestricted Subsidiaries and Excluded
Subsidiaries, except, with respect to Excluded Subsidiaries that are Foreign
Subsidiaries or FSHCOs, to the extent provided in subsection (d) below) are
Subsidiary Guarantors. Without limiting the generality of the foregoing, if any
Group Company shall form or acquire any new Subsidiary (other than Unrestricted
Subsidiaries and Excluded Subsidiaries, except, with respect to Excluded
Subsidiaries that are Foreign Subsidiaries or FSHCOs, to the extent provided in
subsection (d) below), the Borrower, as soon as practicable and in any event
within 45 days (or such longer period reasonably acceptable to the
Administrative Agent) after such formation or acquisition, will provide the
Collateral Agent with notice of such formation or acquisition setting forth in
reasonable detail a description of all of the assets of such new Subsidiary and
will cause such new Subsidiary (other than Unrestricted Subsidiaries and
Excluded Subsidiaries, except, with respect to Excluded Subsidiaries that are
Foreign Subsidiaries or FSHCOs, to the extent provided in subsection (d) below)
to:
(i)    within 45 days (or such longer period reasonably acceptable to the
Administrative Agent) after such formation or acquisition, execute an Accession
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Guaranty, an “Obligor” under the Security Agreement and an
“Obligor” under the Pledge Agreement and/or an obligor under such other
Collateral Documents as may be applicable to such new Subsidiary; and
(ii)    deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Loan Party


--------------------------------------------------------------------------------


pursuant to Section 4.01 on the Closing Date or as the Administrative Agent or
the Collateral Agent shall have reasonably requested.
(b)    Additional Security. With respect to any owned Real Property having a
fair market value in excess of $5,000,000 acquired by any Loan Party subsequent
to the Closing Date, such Person will cause to be delivered to the Collateral
Agent with respect to such Real Property documents, instruments and other items
of the types customarily required by lenders in transactions similar to the
transactions contemplated herein, all in form, content and scope reasonably
satisfactory to the Collateral Agent. In furtherance of the foregoing terms of
this Section 6.12, the Borrower agrees to promptly provide the Administrative
Agent with written notice of the acquisition by the Borrower or any of its
Subsidiaries of any owned Real Property having a market value greater than
$5,000,000, setting forth in reasonable detail the location and a description of
the asset(s) so acquired. Without limiting the generality of the foregoing, the
Borrower will cause, and the Borrower will cause each of their respective
Subsidiaries to cause, 100% of the Equity Interests of each of their respective
direct and indirect Domestic Subsidiaries (other than Unrestricted Subsidiaries
and Excluded Subsidiaries) (or (x) 65% of such Equity Interests that are Voting
Securities, if such Subsidiary is a direct Foreign Subsidiary, or (y) to the
extent not prohibited by the terms of any Organization Document or other
agreement governing a Permitted Joint Venture, such percentage as is equal to
their respective ratable ownership of all Equity Interests in Permitted Joint
Ventures and non-Wholly-Owned Subsidiaries) to be subject at all times to a
first priority, perfected Lien in favor of the Collateral Agent pursuant to the
terms and conditions of the Collateral Documents, subject only to Permitted
Liens described in Section 7.02(iii) or (v).
If, subsequent to the Closing Date, a Loan Party shall acquire any patents,
trademark registrations, service mark registrations, registered tradenames,
copyright registrations, any applications relating to the foregoing, securities,
instruments, chattel paper or other personal property required to be delivered
to the Collateral Agent as Collateral hereunder or under any of the Collateral
Documents, with an aggregate value in excess of $2,500,000, the Borrower shall
promptly (and in any event within fifteen Business Days after any Responsible
Officer of any Loan Party acquires knowledge of the same) notify the Collateral
Agent of the same. Each of the Loan Parties shall adhere to the covenants
regarding the location of personal property as set forth in the Collateral
Documents.
All such security interests and mortgages shall be granted pursuant to
documentation that is consistent with the Collateral Documents executed on the
Closing Date and otherwise reasonably satisfactory in form and substance to the
Collateral Agent (collectively, the “Additional Collateral Documents”) and shall
constitute valid and enforceable perfected security interests and mortgages
superior to and prior to the rights of all third Persons and subject to no other
Liens except for Permitted Liens. The Additional Collateral Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Collateral Documents, and all taxes, fees and other
charges payable in connection therewith shall have been paid in full. The
Borrower shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 6.12(b) has
been complied with.
(c)    Real Property Appraisals. If the Collateral Agent or the Required


--------------------------------------------------------------------------------


Lenders determine that they are required by Law or regulation to have appraisals
prepared in respect of the owned Real Property of any Group Company constituting
Collateral, the Borrower shall provide to the Collateral Agent appraisals which
satisfy the applicable requirements set forth in 12 C.F.R., Part 34 - Subpart C
or any successor or similar statute, rule, regulation, guideline or order, and
which shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Collateral Agent and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
(d)    Foreign Subsidiaries Security. If, following a change that is reasonably
determined to be material by the Administrative Agent in the relevant Sections
of the Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder, the Borrower or its counsel or
advisors reasonably acceptable to the Administrative Agent does not within 45
days after a request from the Administrative Agent deliver evidence, in form and
substance mutually satisfactory to the Administrative Agent and the Borrower,
with respect to any Excluded Subsidiary of the Borrower which has not already
had all of the Equity Interests issued by it pledged pursuant to the Pledge
Agreement as a result of meeting the conditions set forth in clauses (d), (f) or
(g) of the definition of “Excluded Subsidiary” that (i) a pledge (A) of 65.0% or
more of the total combined voting power of all classes of capital stock of such
Excluded Subsidiary entitled to vote, and (B) of any promissory note issued by
such Excluded Subsidiary to the Borrower or any of its Domestic Subsidiaries,
(ii) the entering into by such Excluded Subsidiary of a guaranty in form and
substance substantially identical to the Guaranty, (iii) the entering into by
such Excluded Subsidiary of a security agreement in form and substance
substantially identical to the Security Agreement, and (iv) the entering into by
such Excluded Subsidiary of a pledge agreement substantially identical to the
Pledge Agreement, in any such case would cause all or any portion of the
undistributed earnings of such Excluded Subsidiary as determined for U.S.
federal income tax purposes to be treated as a deemed dividend to such Excluded
Subsidiary’s U.S. parent (or other domestic Affiliate) for U.S. federal income
tax purposes under Code Section 956 or any similar provision of federal, state
or local tax Law, then, (A) in the case of a failure to deliver the evidence
described in clause (i) above, that portion of such Excluded Subsidiary’s
outstanding capital stock or any promissory notes so issued by such Excluded
Subsidiary, in each case not theretofore pledged pursuant to the Pledge
Agreement, shall be pledged to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Pledge Agreement (or another pledge agreement in
substantially identical form, if needed); (B) in the case of a failure to
deliver the evidence described in clause (ii) above, such Excluded Subsidiary
shall execute and deliver the Guaranty (or another guaranty in substantially
identical form, if needed), guaranteeing the Senior Credit Obligations; (C) in
the case of a failure to deliver the evidence described in clause (iii) above,
such Excluded Subsidiary shall execute and deliver the Security Agreement (or
another security agreement in substantially identical form, if needed), granting
to the Collateral Agent, for the benefit of the Finance Parties, a security
interest in all of such Excluded Subsidiary’s assets and securing the Finance
Obligations; and (D) in the case of a failure to deliver the evidence described
in clause (iv) above, such Excluded Subsidiary shall execute and deliver the
Pledge Agreement (or another pledge agreement in substantially identical form,
if needed), pledging to the Collateral Agent, for the benefit of the Finance
Parties, all of the capital stock and promissory notes owned by such Excluded
Subsidiary, in each case to the extent that entering into the Guaranty, Security
Agreement or Pledge Agreement is permitted by the Laws of the respective foreign
jurisdiction and with all documents delivered pursuant to this Section 6.12(d)
to be in form, scope and substance reasonably satisfactory to the Collateral
Agent.
(e)    Completion of Required Actions. The Borrower agrees that each action


--------------------------------------------------------------------------------


required by the foregoing paragraphs of this Section 6.12 shall be completed as
soon as possible, but in no event later than 60 days (or such longer period
reasonably acceptable to the Administrative Agent) after such action is either
requested to be taken by the Collateral Agent or required to be taken by
Holdings or any of its Subsidiaries pursuant to the terms of this Section 6.12.
Section 6.13    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a corporate credit rating for the Borrower and a
rating for the Loans, in each case, by S&P and Moody’s (but for the avoidance of
doubt, the Borrower shall be under no obligation to maintain any specific
rating).
Section 6.14    Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation on a Pro-Forma Basis, no Default or Event of Default shall have
occurred and be continuing and (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro-Forma Basis, with the financial covenants set forth in
Section 7.12 as of the last day of the most recent quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) the Borrower
may not be designated as an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.
Section 6.15    Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 6.15, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its
discretion, shall have agreed to any particular longer period).
Section 6.16    Covenants relating to the Acquisition. The Borrower shall not
make, and shall cause each of its Subsidiaries not to make, any amendments to
the Acquisition Agreement after the Closing Date and the Borrower shall cause
the consummation of the Acquisition on or prior to the second Business Day after
the Closing Date to occur without any amendment or waiver to the Acquisition
Agreement that is adverse in any material respect to the Lenders. Upon the
consummation of the Acquisition: the Borrower will cause the Refinancing with
respect to the Indebtedness of Point under the Refinanced Agreements to be
consummated and will terminate all commitments to lend under such Refinanced
Agreements to be repaid and shall furnish to the Administrative Agent customary
evidence thereof.
ARTICLE VIINEGATIVE COVENANTS
The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Senior Credit Obligations or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains
unexpired:
Section 7.01    Limitation on Indebtedness. None of the Group Companies will
incur, create, assume or permit to exist any Indebtedness or Swap Obligations,
except:
(i)    Indebtedness of the Group Companies outstanding on the Closing Date


--------------------------------------------------------------------------------


and of Point and its Subsidiaries outstanding immediately after consummation of
the Acquisition, in each case as disclosed on Schedule 7.01 (collectively, the
“Existing Indebtedness”), and any Permitted Refinancing of any of the foregoing;
(ii)    Indebtedness of the Loan Parties under this Agreement and the other
Finance Documents;
(iii)    (A) Purchase Money Indebtedness and Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations of the Borrower and
its Restricted Subsidiaries incurred after the Closing Date to finance Capital
Expenditures; provided that (1) the aggregate amount of all such Purchase Money
Indebtedness or Attributable Indebtedness does not exceed the greater of
(x) $40,000,000 and (y) 5% of Consolidated Net Tangible Assets as of the last
day of the most recent period of four consecutive fiscal quarters in respect of
which financial statements have been delivered pursuant to Section 6.01, in each
case at any time outstanding, (2) such Purchase Money Indebtedness or
Attributable Indebtedness is issued and any Liens securing such Purchase Money
Indebtedness or Attributable Indebtedness are created concurrently with, or
within 180 days after, the acquisition of the asset financed and (3) no Lien
securing such Purchase Money Indebtedness or Attributable Indebtedness shall
extend to or cover any property or asset of any Group Company other than the
asset so financed, and (B) Attributable Indebtedness in respect of
Sale/Leaseback Transactions permitted by Section 7.10;
(iv)    Indebtedness assumed in connection with any Permitted Business
Acquisition and any Permitted Refinancing thereof; provided that (i) such
Indebtedness was not incurred in contemplation of such Permitted Business
Acquisition, (ii) the only obligors with respect to any Indebtedness incurred
pursuant to this clause (iv) shall be those Persons who were obligors of such
Indebtedness immediately prior to such Permitted Business Acquisition (or in the
case of a purchase of assets, the purchaser of such assets), (iii) (x) both
immediately prior and after giving effect to the assumption of such
Indebtedness, no Event of Default shall have occurred and be continuing and (y)
immediately after giving effect to the assumption of such Indebtedness on a
Pro-Forma Basis, the Borrower shall be in compliance with the Interest Coverage
Ratio set forth in Section 7.12(b), as of the last day of the most recent period
of four consecutive fiscal quarters in respect of which financial statements
have been delivered pursuant to Section 6.01 which precedes or ends on the date
of the incurrence of such Indebtedness; provided further that the aggregate
amount of Indebtedness of Restricted Subsidiaries that are not Guarantors
outstanding under this clause (iv) together with clause (v) shall not exceed
$50,000,000 at any one time outstanding;
(v)    Indebtedness of the Borrower or any Restricted Subsidiary issued or
incurred to finance a Permitted Business Acquisition and any Permitted
Refinancing thereof; provided that (1)  the terms of such Indebtedness do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date that is 91 days after the Latest Maturity Date,
other than customary offers to purchase upon a change of control, asset sale or
Casualty or Condemnation event and (2) both immediately prior and after giving
effect to the incurrence or issuance of any such Indebtedness and such Permitted
Business Acquisition on a Pro-Forma Basis, no Event of Default shall have
occurred and be continuing, and the Borrower shall have delivered to the
Administrative Agent a Pro-Forma Compliance Certificate demonstrating that, upon
giving effect to such Permitted Business Acquisition on a Pro-Forma Basis, the
Borrower shall be in compliance with the Total Leverage Ratio specified in
Section


--------------------------------------------------------------------------------


7.12(a) and the Interest Coverage Ratio specified in Section 7.12(b) hereof, in
each case (x) as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01 which precedes or ends on the date of such acquisition
and (y) in the case of the Total Leverage Ratio, after computing the maximum
permitted ratio for any period by subtracting 0.25 from the applicable maximum
ratio specified therein for such period; provided further that the aggregate
amount of Indebtedness of Restricted Subsidiaries that are not Guarantors
outstanding under this clause (v) together with clause (iv) shall not exceed
$50,000,000;
(vi)    (A) contingent liabilities in respect of any indemnification, adjustment
of purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Borrower and its Restricted Subsidiaries incurred in
connection with the Transaction, Permitted Business Acquisitions, Permitted
Joint Ventures and Asset Dispositions and (B) Indebtedness incurred by the
Borrower or its Restricted Subsidiaries in a Permitted Business Acquisition or
Asset Disposition under agreements providing for earn-outs or the adjustment of
the purchase price or similar adjustments; provided that the maximum assumable
liability in respect of all such Indebtedness incurred in connection with any
disposition shall at no time exceed the gross proceeds, including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and the Restricted Subsidiaries in connection
with such disposition;
(vii)    Swap Obligations of the Borrower or any Restricted Subsidiary under
Swap Agreements to the extent entered into after the Closing Date in the
ordinary course of business and not for speculative purposes;
(viii)    Indebtedness owed to any Person providing property, casualty or
liability insurance to the Borrower or any Restricted Subsidiary of the
Borrower, so long as such Indebtedness shall not be in excess of the amount of
the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the year in which such Indebtedness is incurred and such
Indebtedness shall be outstanding only during such year;
(ix)    Indebtedness consisting of Guaranty Obligations (A) by the Borrower in
respect of Indebtedness, leases or other ordinary course obligations permitted
to be incurred by, or obligations in respect of Permitted Business Acquisitions
or Permitted Joint Ventures of, Subsidiary Guarantors, (B) by Subsidiary
Guarantors of Indebtedness, leases or other ordinary course obligations
permitted to be incurred by, or obligations in respect of Permitted Business
Acquisitions or Permitted Joint Ventures of, the Borrower or Subsidiary
Guarantors, (C) by Restricted Subsidiaries that are not Subsidiary Guarantors of
Indebtedness, leases or other ordinary course obligations permitted to be
incurred by, or obligations in respect of Permitted Business Acquisitions or
Permitted Joint Ventures of, Restricted Subsidiaries that are not Subsidiary
Guarantors and (D) by the Borrower or any Subsidiary Guarantor of Indebtedness,
leases or other ordinary course obligations permitted to be incurred by,
Restricted Subsidiaries that are not Subsidiary Guarantors; provided that the
aggregate amount of Guaranty Obligations referred to in this clause (D),
together with all Investments by the Borrower and its Restricted Subsidiaries
permitted under Section 7.06(a)(x)(A), will not exceed at any one time
outstanding $50,000,000;
(x)    inter-company Indebtedness owing to the Borrower or a Subsidiary of


--------------------------------------------------------------------------------


the Borrower to the extent permitted by Section 7.06(a)(ix) or (x);
(xi)    Indebtedness of Foreign Subsidiaries incurred on or after the Closing
Date in an aggregate principal amount not to exceed $50,000,000 (or its
equivalent in one or more applicable foreign currencies) at any one time
outstanding;
(xii)    (A) Indebtedness of the Borrower and its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided that (1) such Indebtedness (other than credit or
purchase cards) is extinguished within ten Business Days of its incurrence and
(2) such Indebtedness in respect of credit or purchase cards in extinguished
within 60 days from its incurrence, and (B) contingent indemnification
obligations of the Borrower and its Restricted Subsidiaries to financial
institutions, in each case to the extent in the ordinary course of business and
on terms and conditions which are within the general parameters customary in the
banking industry, entered into to obtain cash management services or deposit
account overdraft protection services (in amount similar to those offered for
comparable services in the financial industry) or other services in connection
with the management or opening of deposit accounts or incurred as a result of
endorsement of negotiable instruments for deposit or collection purposes;
(xiii)    Indebtedness of the Borrower and its Restricted Subsidiaries
representing deferred compensation to employees of the Borrower and its
Restricted Subsidiaries;
(xiv)    Refinancing Debt Securities issued for cash consideration and any
Permitted Refinancing incurred to Refinance such Refinancing Debt Securities;
provided that the aggregate principal amount of such Refinancing Debt Securities
does not exceed 105% of the principal amount of Indebtedness being prepaid and
that the net proceeds of such Refinancing Debt Securities are applied in
accordance with Section 2.09(b)(iv);
(xv)    Indebtedness of the Borrower and the Subsidiary Guarantors in respect of
one or more series of senior unsecured notes or senior secured notes that will
be secured by the Collateral on a pari passu or junior basis with the Senior
Credit Obligations (“Additional Notes”) and any Permitted Refinancing thereof;
provided that (i) such Additional Notes are not scheduled to mature prior to the
date that is 91 days after the Latest Maturity Date and have a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of the Term B Loans, (ii) the aggregate principal amount of all Additional Notes
issued pursuant to this paragraph (xv) shall not exceed the greater of (A) (x)
$50,000,000 less (y) the amount of all previously established Incremental Term
Loans (other than Refinancing Term Loans) and Incremental Revolving Commitment
Increases (other than in respect of Replacement Revolving Commitments) and (B)
an amount that, after giving effect to such Additional Notes would not cause the
Total Leverage Ratio on a Pro-Forma Basis to exceed 3.0 to 1.0 as of the last
day of the most recent period of four consecutive fiscal quarters in respect of
which financial statements have been delivered pursuant to Section 6.01, (iii)
such Additional Notes shall not be subject to any Guarantee by any Person other
than a Loan Party, (iv) the covenants, events of default and other terms for
such Additional Notes (provided that such Additional Notes shall have interest
rates, fees, funding discounts and redemption or prepayment premiums determined
by the Borrower to be market rates and premiums at the time of issuance of such
Indebtedness), taken as a whole, are determined by the Borrower to be market
terms on the date of issuance and in any event are not materially more
restrictive, taken as a whole, on the Borrower and its Restricted


--------------------------------------------------------------------------------


Subsidiaries than the terms of this Agreement (as in effect on the Closing
Date), taken as a whole, and do not require the maintenance or achievement of
any financial performance standards other than as a condition to taking
specified actions; provided that any customary A/B exchange offer for any notes
issued under this subclause shall be deemed to meet the requirements of this
subclause;
(xvi)     Indebtedness of the Borrower or any Subsidiaries; after giving effect
to the incurrence of such Indebtedness on a Pro-Forma Basis, (1) no Event of
Default shall have occurred and be continuing, and (2) the Total Leverage Ratio
on a Pro-Forma Basis as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01 shall not be greater than 3.75:1.0; provided
that the terms of such Indebtedness do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is 91
days after the Latest Maturity Date, other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights upon an event of default; provided further that
the aggregate amount of Indebtedness of Restricted Subsidiaries that are not
Guarantors outstanding under this clause (xvi) shall not exceed $50,000,000;
provided that any customary A/B exchange offer for any notes issued under this
subclause shall be deemed to meet the requirements of this subclause;
(xvii)    Indebtedness of the Borrower or any Subsidiary Guarantor that is
expressly subordinated to the prior payment in full in cash of the Senior Credit
Obligations on terms and conditions (including as to covenants) customary for
“high-yield” senior subordinated notes issued (i) in a private placement for
resale under Rule 144A of the Securities Act or (ii) in a registered transaction
under the Securities Act; provided that (x) such Indebtedness is not scheduled
to mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date, (y) after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof on a Pro-Forma Basis, the Borrower shall be in
compliance with the financial covenants set forth in Section 7.12, and as of the
last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to Section
6.01 and (z) at the time of incurrence, no Default shall have occurred and be
continuing or shall result therefrom; and
(xviii)    additional Indebtedness; provided that the aggregate principal amount
of Indebtedness outstanding at any time pursuant to this Section 7.01(xviii)
shall not exceed $60,000,000.
Section 7.02    Restriction on Liens. None of the Group Companies will create,
incur, assume or permit to exist any Lien on any property or assets (including
Equity Interests or other securities of any Person, including the Borrower, any
Restricted Subsidiary of the Borrower) now owned or hereafter acquired by it or
on any income or rights in respect of any thereof, or sign or file or authorize
the filing under the Uniform Commercial Code of any jurisdiction of a financing
statement that names any Group Company as debtor, or sign any security agreement
authorizing any secured party thereunder to file such a financing statement,
except Liens described in any of the following clauses (collectively, “Permitted
Liens”):
(i)    Liens existing on the Closing Date and listed on Schedule 7.02 hereto and
any modifications, replacements, renewals or extensions thereof; provided that
(A) the Lien does not extend to any additional property other than (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under


--------------------------------------------------------------------------------


Section 7.01 and (y) proceeds and products thereof and (B) the renewal,
extension or modification of the Indebtedness secured or benefited by such Liens
is permitted by Section 7.01;
(ii)    Liens created by the Collateral Documents;
(iii)    Liens for taxes, assessments or governmental charges or levies not yet
due or that are being contested in good faith and by appropriate proceedings
diligently pursued for which adequate reserves (in the good faith judgment of
the management of the Borrower) have been established in accordance with GAAP to
the extent required (and as to which the property or assets subject to any such
Lien is not yet subject to foreclosure, sale or loss on account thereof);
(iv)    Liens imposed by Law securing the charges, claims, demands or levies of
landlords, carriers, suppliers, warehousemen, materialmen, workmen, mechanics,
carriers and other like Liens imposed by Law which were incurred in the ordinary
course of business and which (A) do not, individually or in the aggregate,
materially detract from the value of the property or assets which are the
subject of such Lien or materially impair the use thereof in the operation of
the business of the Borrower or any of its Restricted Subsidiaries or (B) which
are being contested in good faith by appropriate proceedings diligently pursued
for which adequate reserves (in the good faith judgment of the management of the
Borrower) have been established in accordance with GAAP, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to such Lien;
(v)    Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Indebtedness or Swap Obligations incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the ordinary course of business;
(vi)    Liens securing obligations in respect of surety bonds (other than appeal
bonds), bids, trade contracts, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business; provided that in the case of Liens pursuant to this
subclause (vi) on cash and Cash Equivalents of Domestic Subsidiaries, the amount
of all cash and Cash Equivalents of Domestic Subsidiaries subject to such Liens
may at no time exceed $15,000,000 in the aggregate;
(vii)    Liens upon specific items or inventory or other goods and proceeds of
the Borrower or any of its Restricted Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the shipment or
storage of such inventory or other goods;
(viii)    pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary cause of business;
(ix)    Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under state
insurance guarantee funds


--------------------------------------------------------------------------------


relating to any such insurance policy, in each case securing Indebtedness
permitted to be incurred pursuant to Section 7.01(viii);
(x)    Liens arising solely by virtue of any statutory or common Law provision
relating to banker’s liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;
(xi)    licenses, leases or subleases granted to third Persons or to the
Borrower or its Restricted Subsidiaries by the Borrower and its Restricted
Subsidiaries in the ordinary course of business not interfering in any material
respect with the business of any Group Company and not otherwise prohibited by
Section 7.05(xiv);
(xii)    zoning restrictions, building codes, land use and other similar Laws
and municipal ordinances, easements, rights of way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title not securing Indebtedness or Swap
Obligations which do not, individually or in the aggregate, materially impair
the use of any property in the operation or business of the Borrower or any of
its Restricted Subsidiaries or the value of such property for the purpose of
such business;
(xiii)    Liens arising from precautionary Uniform Commercial Code financing
statements in any jurisdiction regarding, and any interest or title of a
licensor, lessor or sublessor under, Operating Leases permitted by this
Agreement;
(xiv)    Liens in favor of lessor, sublessor, lessees or sublessees securing
Operating Leases;
(xv)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods in the ordinary course of business;
(xvi)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with incurrence of Indebtedness, (ii)
related to pool deposit of Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business;
provided that Domestic Subsidiaries shall enter into such arrangements solely
with Domestic Subsidiaries and Foreign Subsidiaries shall enter into such
arrangements solely with Foreign Subsidiaries, or (iii) relating to purchase
orders and other similar agreements entered in the ordinary course with
customers;
(xvii)    Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01; provided that no cash or other property (other than
proceeds of insurance payable by reason of such judgments, decrees or
attachments) the fair value of which exceeds $25,000,000 is deposited or
delivered to secure any such judgment, decree or award, or any appeal bond in
respect thereof;
(xviii)    Liens securing Indebtedness permitted to be incurred under Section
7.01


--------------------------------------------------------------------------------


(i) and (iii);
(xix)    Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), or existing on assets acquired, pursuant to a Permitted Business
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 7.01(iv); provided that such Liens attach at all times only to the
same assets that such Liens (other than after-acquired property that is (i)
affixed or incorporated into the property covered by such Lien, (ii)
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 7.01(iv), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
attached to, and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing incurred to Refinance such Indebtedness) that such Liens
secured, immediately prior to such Permitted Business Acquisition;
(xx)    Liens securing Indebtedness permitted by Section 7.01(xiv) or (xv);
provided that (w) the security agreements creating such Liens are substantially
the same as the Collateral Documents, (x) such Liens do not extend to any assets
that are not Collateral, (y) the holders of any such Indebtedness (or an agent
acting on their behalf) have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (z) in the case of Liens securing
Permitted Refinancing incurred to Refinance Indebtedness previously incurred
pursuant to Section 7.01(xiv) or (xv), such Liens do not rank prior to the Liens
securing the Indebtedness so refinanced;
(xxi)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Business Acquisition or a
Permitted Joint Venture;
(xxii)    Liens on cash and Cash Equivalents securing Swap Obligations owing to
one or more Persons who are not Swap Creditors; provided that the aggregate
amount of all cash and Cash Equivalents subject to such Liens may at no time
exceed $5,000,000;
(xxiii)    Liens on any assets or Equity Interests of a Foreign Subsidiary of
the Borrower securing Indebtedness of such Foreign Subsidiary incurred pursuant
to Section 7.01(xi);
(xxiv)    Liens securing Sale/Leaseback Transactions permitted under Section
7.10;
(xxv)    other Liens incurred by the Borrower and its Restricted Subsidiaries
the aggregate fair market value of the property subject to such Liens, and the
aggregate amount of the obligations secured thereby, do not exceed $60,000,000;
and
(xxvi)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06.
Section 7.03    Restrictions with Respect to Intercorporate Transfers. None of
the Group Companies will create or otherwise cause or permit to exist any
consensual encumbrance or


--------------------------------------------------------------------------------


restriction which prohibits or otherwise restricts (i) the ability of any such
Subsidiary to (A) make Restricted Payments or pay any Indebtedness owed to the
Borrower or any Restricted Subsidiary of the Borrower, (B) pay Indebtedness or
other obligations owed to the Borrower or any Subsidiary Guarantor, (C) make
loans or advances to the Borrower or any Restricted Subsidiary of the Borrower,
(D) transfer any of its properties or assets to the Borrower or any Restricted
Subsidiary of the Borrower or (E) act as a Subsidiary Guarantor and pledge its
assets pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extensions thereof or (ii) the ability of the Borrower or any
Subsidiary of the Borrower to create, incur, assume or permit to exist any Lien
upon its property or assets whether now owned or hereafter acquired to secure
the Finance Obligations, except in each case for prohibitions or restrictions
existing under or by reason of:
(i)    this Agreement and the other Finance Documents;
(ii)    applicable Law;
(iii)    restrictions in effect on the date of this Agreement contained in the
agreements governing the Existing Indebtedness and in any agreements governing
Permitted Refinancing thereof if such restrictions are no more restrictive than
those contained in the agreements governing the Indebtedness being renewed,
extended or refinanced;
(iv)    customary non-assignment provisions entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;
(v)    any restriction or encumbrance with respect to any asset of the Borrower
or any of its Subsidiaries or a Subsidiary of the Borrower imposed pursuant to
an agreement which has been entered into for the sale or disposition of such
assets or all or substantially all of the capital stock or assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement;
(vi)    restrictions on cash or other deposits in connection with customer
orders or contracts in the ordinary course of business;
(vii)    restrictions in agreements representing Indebtedness allowed under
Section 7.01 of a Subsidiary of the Borrower that is not a Loan Party;
(viii)    customary provisions in joint venture agreements and other similar
agreements entered in connection with Permitted Joint Ventures; and
(ix)    Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens; provided that such prohibitions or restrictions apply only to the assets
subject to such Liens.
Section 7.04    Consolidation, Merger and Dissolution. Except in connection with
an Asset Disposition permitted by the terms of Section 7.05, none of the Group
Companies will enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself or its affairs; provided that:
(i)    any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, the Borrower, so long as (A) the
Borrower is the surviving


--------------------------------------------------------------------------------


corporation of such merger, dissolution or liquidation, (B) the security
interests granted to the Collateral Agent for the benefit of the Finance Parties
pursuant to the Collateral Documents in the assets of the Borrower and such
Domestic Subsidiary so merged, dissolved or liquidated shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation) and (C) no Person
other than the Borrower or a Subsidiary Guarantor receives any consideration in
respect or as a result of such transaction (other than non-cash consideration
payable to Foreign Subsidiaries permitted pursuant to Section 7.06(x)(B));
(ii)    any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, any other Domestic Subsidiary of the
Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (x) a Subsidiary
Guarantor is the surviving corporation of such merger, dissolution or
liquidation, (y) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect of or as a result of such transaction
(other than non-cash consideration payable to Foreign Subsidiaries permitted
pursuant to Section 7.06(x)(B)) and (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of each Domestic Subsidiary so merged,
dissolved or liquidated and in the Equity Interests of the surviving entity of
such merger, dissolution or liquidation shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, dissolution or liquidation);
(iii)    any Foreign Subsidiary of the Borrower may be merged with and into, or
be voluntarily dissolved or liquidated into, the Borrower or any Wholly-Owned
Subsidiary of the Borrower, so long as (A) in the case of any such merger,
dissolution or liquidation involving one or more Subsidiary Guarantor, (x) the
Borrower or such Subsidiary Guarantor, as the case may be, is the surviving
corporation of any such merger, dissolution or liquidation and (y) no Person
other than the Borrower or a Subsidiary Guarantor receives any consideration in
respect of or as a result of such transaction (other than non-cash consideration
payable to Foreign Subsidiaries permitted pursuant to Section 7.06(x)(B)) and
(B) the security interests granted to the Collateral Agent for the benefit of
the Finance Parties pursuant to the Collateral Documents in the assets of such
Foreign Subsidiary, if any, and the Borrower or such other Restricted
Subsidiary, as the case may be, and in the Equity Interests of the surviving
entity of such merger, dissolution or liquidation shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation);
(iv)    the Borrower or any Restricted Subsidiary of the Borrower may merge with
any Person (other than Parent Holdings or Holdings) in connection with a
Permitted Business Acquisition if (A) in the case of any such merger involving
the Borrower, the Borrower shall be the continuing or surviving corporation in
such merger, (B) in the case of any such merger involving a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving
corporation in such merger or the continuing or surviving corporation in such
merger shall, simultaneously with the consummation of such merger, become a
Subsidiary Guarantor having all the responsibilities and obligations of the
Subsidiary Guarantor so merged, (C) the Loan Parties shall cause to be executed
and delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions and (D)
the Borrower shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating


--------------------------------------------------------------------------------


that, upon giving effect on a Pro-Forma Basis to such transaction, the Loan
Parties will be in compliance with all of the financial covenants set forth in
Section 7.12 as of the last day of the most recent period of four consecutive
fiscal quarters of the Borrower which precedes or ends on the date of such
transaction and with respect to which the Administrative Agent has received the
consolidated financial information required under Section 6.01(a) or (b) and the
Compliance Certificate required by Section 6.02(b);
(v)    any Restricted Subsidiary of the Borrower may merge with any Person
(other than Parent Holdings or Holdings) in connection with a Permitted Joint
Venture if (A) in the case of any such merger involving a Subsidiary Guarantor,
such Subsidiary Guarantor shall be the continuing or surviving corporation in
such merger or the continuing or surviving corporation in such merger shall,
simultaneously with the consummation of such merger, become a Subsidiary
Guarantor having all the responsibilities and obligations of the Subsidiary
Guarantor so merged and (B) the Loan Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions;
(vi)    Investments permitted by Section 7.06(xvii); and
(vii)    the Acquisition shall be permitted in accordance with the Acquisition
Agreement.
In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of the Borrower which is not a Loan Party into a Loan Party, the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transaction. Notwithstanding anything to the contrary contained
above in this Section 7.04, no action shall be permitted which results in a
Change of Control.
Section 7.05    Asset Dispositions. None of the Group Companies will make any
Asset Disposition; provided that:
(i)    any Group Company may sell inventory in the ordinary course of business;
(ii)    the Borrower may make any Asset Disposition to any of the Subsidiary
Guarantors if (A) the Loan Parties shall cause to be executed and delivered such
documents, instruments and certificates as the Administrative Agent or the
Collateral Agent may request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such Asset Disposition and
(B) after giving effect to such Asset Disposition, no Default or Event of
Default exists;
(iii)    the Borrower and its Restricted Subsidiaries may liquidate or sell Cash
Equivalents and Foreign Cash Equivalents;
(iv)    the Borrower or any of its Restricted Subsidiaries may dispose of
machinery or equipment which will be replaced or upgraded with machinery or
equipment put to a similar use and owned or otherwise used or useful in the
ordinary course of business of and


--------------------------------------------------------------------------------


owned by such Person; provided that (A) such replacement or upgraded machinery
and equipment is acquired within 180 days after such disposition and (B) upon
their acquisition, such replacement assets become subject to the Lien of the
Collateral Agent under the Collateral Documents, if and to the extent that the
original machinery and equipment was so subject;
(v)    the Borrower or any of its Subsidiaries may dispose of obsolete, worn-out
or surplus tangible assets in the ordinary course of business and in a
commercially reasonable manner;
(vi)    any Restricted Subsidiary of the Borrower may sell, lease or otherwise
transfer all or substantially all or any part of its assets (including any such
transaction effected by way of merger or consolidation) to the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower, so long as (A) the security
interests, if any, granted to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Collateral Documents in such assets shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such sale, lease or other transfer) and (B) after giving
effect to such Asset Disposition, no Default or Event of Default exists;
(vii)    any non-Wholly-Owned Domestic Subsidiary of the Borrower and any
Foreign Subsidiary of the Borrower may sell, lease or otherwise transfer all or
any part of its assets (including any such transaction effected by way of merger
or consolidation) to any other non-Wholly-Owned Domestic Subsidiary or Foreign
Subsidiary of the Borrower, respectively, so long as the security interests, if
any, granted to the Collateral Agent for the benefit of the Finance Parties
pursuant to the Collateral Documents in such assets shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such sale, lease or other transfer);
(viii)    Borrower or any Restricted Subsidiary of the Borrower may sell or
dispose of Equity Interests in Borrower or such Restricted Subsidiary to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests in Foreign
Subsidiaries;
(ix)    any Group Company may transfer (x) assets as a part of the consideration
for Investments in Permitted Joint Ventures and (y) interests in Permitted Joint
Ventures to the extent required by or made pursuant to customary buy/sell
arrangements between the applicable joint venture parties;
(x)    the Borrower and its Restricted Subsidiaries may transfer trade fixtures
to Foreign Subsidiaries and to non-Wholly-Owned Domestic Subsidiaries having an
aggregate fair market value not exceeding $5,000,000 from and after the Closing
Date;
(xi)    Asset Dispositions effected by transactions permitted under Section 7.04
shall be permitted;
(xii)    any Group Company may lease, as lessor or sublessor, or license, as
licensor or sublicensor, real or personal property in the ordinary course of
business if not otherwise prohibited by clause (xiv) below;


--------------------------------------------------------------------------------


(xiii)    any Group Company may dispose of defaulted receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;
(xiv)    any Group Company may, in the ordinary course of business, license and
sublicense Intellectual Property (A) on a non-exclusive basis and (B) on an
exclusive basis having, from and after the Closing Date, an aggregate fair
market value not exceeding $10,000,000;
(xv)    any Group Company may dispose of assets to the extent such Asset
Disposition is in the good faith judgment of the Board of Directors of the
Borrower necessary or advisable in connection with regulatory concerns or
regulatory planning;
(xvi)    any Group Company may enter into any Sale/Leaseback Transaction not
prohibited by Section 7.01 or Section 7.10; and
(xvii)    the Borrower and the Restricted Subsidiaries may make any Asset
Disposition for fair market value (as determined by the Board of Directors of
the Borrower in good faith); provided that the aggregate fair market value of
all Asset Dispositions pursuant to this Section 7.05(xvii) shall not exceed (x)
7.5% of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries in any fiscal year as at the last day of the most recent fiscal
year of the Borrower for which financial statements have been delivered pursuant
to Section 6.01(a) and (y) 20% of Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries in the aggregate after the Closing Date; provided
further that (i) the Borrower or a Restricted Subsidiary shall receive not less
than 75% of such consideration in the form of cash or Cash Equivalents; provided
that, for purposes of determining what constitutes cash under this clause (i),
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Senior Credit Obligations, that
are assumed by the transferee with respect to the applicable Asset Disposition
and for which the Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing shall be deemed to
be cash, (B) any securities received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash (to the extent of the cash received) within 180
days following the closing of the applicable Asset Disposition shall be deemed
to be cash and (C) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of the applicable Asset
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of $10,000,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value
(as determined by the Board of Directors of the Borrower in good faith) of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash, (ii) any non-cash proceeds received in the form of Indebtedness or Equity
Interests are pledged to the Collateral Agent to the extent required under
Section 6.12, (iii) after giving effect to any such Asset Disposition, no
Default or Event of Default shall have occurred and be continuing and (iv) the
Net Cash Proceeds thereof are applied to prepay the Term Loans to the extent
required by Section 2.09(b).
Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Lien created thereon


--------------------------------------------------------------------------------


under the Collateral Documents (but not the Lien on any Proceeds thereof) shall
be automatically released, and the Administrative Agent shall (or shall cause
the Collateral Agent to) (to the extent applicable) deliver to the Borrower,
upon the Borrower’s request and at the Borrower’s expense, such documentation as
is reasonably necessary to evidence the release of the Collateral Agent’s
security interests, if any, in the assets being disposed of, including
amendments or terminations of Uniform Commercial Code Financing Statements, if
any, the return of stock certificates, if any, and the release of any Subsidiary
being disposed of in its entirety from all of its obligations, if any, under the
Loan Documents.
Section 7.06    Investments.
(a)    Investments. Subject to the last paragraph of this Section 7.06(a), none
of the Group Companies will hold, make or acquire, any Investment in any other
Person, except the following:
(i)    Investments existing on the date hereof disclosed on Schedule 7.06 hereto
or in Persons which are Restricted Subsidiaries on the date hereof and
Investments in Subsidiary Guarantors formed after the date hereof if the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such Investment;
(ii)    the Borrower or any Domestic Subsidiary of the Borrower may invest in
cash and Cash Equivalents;
(iii)    Foreign Subsidiaries of the Borrower may invest in Cash Equivalents or
Foreign Cash Equivalents;
(iv)    the Borrower and any Restricted Subsidiary of the Borrower may acquire
and hold receivables, accounts, notes receivable, equipment lease receivables,
chattel paper, payment intangibles and prepaid accounts owing to them, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(v)    the Borrower and each Restricted Subsidiary of the Borrower may acquire
and own Investments (including Indebtedness obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers or in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
(vi)    loans and advances by the Borrower and its Restricted Subsidiaries to
employees of Holdings and its Subsidiaries for moving and travel and other
similar expenses, in each case in the ordinary course of business, in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);
(vii)    deposits by the Borrower or any Restricted Subsidiary of the Borrower
made in the ordinary course of business consistent with past practices to secure
the performance of leases shall be permitted;
(viii)    the Borrower or any of its Restricted Subsidiaries may make loans and


--------------------------------------------------------------------------------


advances to Holdings for the purposes and in the amounts necessary to pay the
fees, expenses and taxes described in Section 7.07;
(ix)    the Borrower may make Investments in any of its Subsidiary Guarantors
and any Restricted Subsidiary of the Borrower may make Investments in the
Borrower or any Subsidiary Guarantors of the Borrower; provided that (A) each
item of intercompany Indebtedness shall be evidenced by a promissory note in the
form of Exhibit G hereto, (B) each promissory note evidencing intercompany loans
and advances made by a Foreign Subsidiary or a Restricted Subsidiary that is not
a Subsidiary Guarantor to the Borrower or a Subsidiary Guarantor of the Borrower
shall contain the subordination provisions set forth in Exhibit H hereto and (C)
each promissory note evidencing intercompany loans and advances (other than
promissory notes held by Foreign Subsidiaries, except to the extent provided in
Section 6.12(d)) shall be pledged to the Collateral Agent pursuant to the Pledge
Agreement;
(x)    the Borrower and its Restricted Subsidiaries may make Investments in any
Foreign Subsidiary or any non Subsidiary Guarantor Restricted Subsidiary (A) in
the case of Investments by the Borrower or any Subsidiary Guarantor, in an
aggregate amount together with all Guaranty Obligations permitted under Section
7.01(ix)(D) (determined without regard to any write-downs or write-offs, and any
conversion or exchange to Equity Interests, of any such Investments constituting
Indebtedness) at any one time outstanding not exceeding $50,000,000, (B) to the
extent such Investments represent non-cash consideration payable in connection
with a merger, dissolution or liquidation permitted pursuant to Section 7.04(i),
(ii) or (iii) and (C) to the extent such Investments arise from the sale of
inventory in the ordinary course of business by the Borrower or such Restricted
Subsidiary to such Foreign Subsidiary or non Subsidiary Guarantor Restricted
Subsidiary for resale by such Foreign Subsidiary or non Subsidiary Guarantor
Restricted Subsidiary (including any such Investments resulting from the
extension of the payment terms with respect to such sales); provided that (1)
each item of intercompany Indebtedness shall be evidenced by a promissory note
in the form of Exhibit G hereto, (2) each such promissory note (other than
promissory notes (x) issued by Foreign Subsidiaries of the Borrower to the
Borrower or any of its Restricted Subsidiaries that are Domestic Subsidiaries or
(y) held by Foreign Subsidiaries of the Borrower, in each case except to the
extent provided in Section 6.12(d)) shall be pledged to the Collateral Agent
pursuant to the Pledge Agreement and (3) each Investment referred in clause (B)
above evidenced by promissory note in favor of a Foreign Subsidiary or a non
Subsidiary Guarantor Restricted Subsidiary shall contain the subordination
provisions set forth in Exhibit H hereto;
(xi)    the Borrower and its Restricted Subsidiaries may make Investments in
Permitted Joint Ventures in an aggregate amount, determined based on the greater
of the book value or the fair market value thereof as certified in a certificate
of a financial officer of the Borrower delivered to the Administrative Agent,
not in excess of $25,000,000 in any fiscal year and $100,000,000 in the
aggregate during the period since the Closing Date; in each case, without
duplication;
(xii)    Investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of non-cash consideration for the sale of assets
permitted under Section 7.05;
(xiii)    the Borrower and its Restricted Subsidiaries may make expenditures in


--------------------------------------------------------------------------------


respect of Permitted Business Acquisitions; provided that, with respect to the
acquisition of any entity that does not become a Loan Party (or is not merged
with and into Loan Parties), both immediately prior and after giving effect to
such acquisition on a Pro-Forma Basis, the Borrower shall be in compliance with
the Total Leverage Ratio specified in Section 7.12(a) as of the last day of the
most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date of such acquisition and after computing the maximum
permitted Total Leverage Ratio for any period by subtracting .25 from the
applicable maximum ratio specified therein for such period;
(xiv)    the Borrower and the Subsidiary Guarantors may make Investments in one
or more Foreign Subsidiaries (A) to the extent necessary to eliminate a deficit
in required capital that either (x) is funded with the proceeds of a Qualifying
Equity Issuance or (y) does not exceed $10,000,000 as of the last day of the
most recent period of four consecutive fiscal quarters in which financial
statements have been delivered pursuant to Section 6.01, or (B) consisting of
converting a previous debt claim against a Foreign Subsidiary in exchange for
Equity Interests in such Foreign Subsidiary;
(xv)    the Borrower and its Restricted Subsidiaries may make other Investments
not otherwise permitted by this Section 7.06 in an aggregate amount (determined
without regard to any write-downs or write-offs of any such Investments
constituting Indebtedness) at any time outstanding not exceeding the sum of
(A) $125,000,000 plus (B) the Available Amount at such time;
(xvi)    the Borrower may consummate the Acquisition;
(xvii)    [reserved];
(xviii)    Advances of payroll payments to employees in the ordinary course of
business;
(xix)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to such activities, the security
interests of the Finance Parties in the Collateral, taken as a whole, would not
be materially impaired (it being understood that the contribution of the Equity
Interests of one or more first-tier Foreign Subsidiaries to a new first-tier
Foreign Subsidiary is not a material impairment); and
(xx)    the Borrower and it Restricted Subsidiaries may make Investments not
otherwise permitted by this Section 7.06 in an aggregate amount at any time
outstanding not exceeding the Cumulative Equity Amount at such time;
provided that no Group Company may make or own any Investment in Margin Stock.
Notwithstanding the foregoing, on and after the Ratings Trigger Date, the
Borrower and its Restricted Subsidiaries shall not be subject to the limitations
set forth in this Section 7.06. In the event that on any subsequent date after
the Ratings Trigger Date, the Borrower ceases to satisfy the conditions for a
Ratings Trigger Date to occur, then the Borrower and its Restricted Subsidiaries
shall thereafter again be subject to the limitations set forth in this Section
7.06 (such date when the limitations set forth in this section


--------------------------------------------------------------------------------


shall again be applicable, the “Reversion Date”). On each Reversion Date, all
Investments made prior to the Reversion Date shall be deemed made under Section
7.06(a)(i). For the avoidance of doubt, no Default or Event of Default shall be
deemed to have occurred on the Reversion Date, solely as a result of Investments
made subsequent to the Ratings Trigger Date.
(b)    Limitation on the Creation of Subsidiaries. No Group Company will
establish, create or acquire after the Closing Date any Subsidiary; provided
that the Borrower and its Subsidiaries shall be permitted to establish, create
or acquire Subsidiaries so long as (i) written notice thereof is given to the
Administrative Agent not later than 90 days after the end of the fiscal quarter
in which such establishment, creation or acquisition took place, (ii) the
Investment resulting from such establishment, creation or acquisition is
permitted pursuant to Section 7.06(a) above, (iii) the capital stock or other
equity interests of such new Subsidiary (other than a Foreign Subsidiary, except
to the extent otherwise required pursuant to Section 6.12(d)) is pledged
pursuant to, and to the extent required by, the Pledge Agreement and the
certificates representing such interests, together with transfer powers duly
executed in blank, are delivered to the Collateral Agent, (iv) such new
Subsidiary (other than a Foreign Subsidiary, except to the extent otherwise
required pursuant to Section 6.12(d)) executes a counterpart of the Accession
Agreement, the Guaranty, the Security Agreement and the Pledge Agreement to the
extent required by Section 6.12(a) or (b), and (v) such new Subsidiary, to the
extent requested by the Administrative Agent, takes all other actions required
pursuant to Section 6.12.
Section 7.07    Restricted Payments, etc. None of the Group Companies will
declare or pay any Restricted Payments (other than Restricted Payments payable
solely in Equity Interests (exclusive of Debt Equivalents) of such Person),
except that:
(i)    any Wholly-Owned Subsidiary of the Borrower may make Restricted Payments
to the Borrower or to any Wholly-Owned Subsidiary of the Borrower or to any
Subsidiary Guarantor;
(ii)    any non-Wholly-Owned Subsidiary of the Borrower may make Restricted
Payments to the Borrower or to any Wholly-Owned Subsidiary of the Borrower or
ratably to all holders of its outstanding Equity Interests;
(iii)    so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make cash Restricted Payments to
Holdings to redeem or repurchase Equity Interests (or Equity Equivalents) from
(A) officers, employees and directors of any Group Company (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, or (B) other holders
of Equity Interests or Equity Equivalents in Parent Holdings; provided that in
all such cases (1) no Default or Event of Default is then in existence or would
otherwise arise therefrom, (2) the aggregate amount of all cash paid in respect
of all such shares so redeemed or repurchased does not exceed $25,000,000 in the
aggregate from and after the Closing Date;
(iv)    the Borrower may make cash Restricted Payments to Holdings in amounts
not to exceed the amount necessary to pay, (A) the then currently due fees and
expenses of Holdings’ and Parent Holdings’ counsel, accountants and other
advisors and consultants, and other operating and administrative expenses of
Holdings and Parent Holdings (including employee and compensation expenditures,
directors’ and officers’ insurance premiums and other similar costs and
expenses) incurred in the ordinary course of business that are for the benefit
of,


--------------------------------------------------------------------------------


or are attributable to, or are related to, including the financing or
refinancing of, Parent Holding’s Investment in the Borrower and its
Subsidiaries, up to an aggregate amount of $1,000,000 for each fiscal year, (B)
the then currently due fees and expenses of Holdings’ and Parent Holdings’
independent directors, (C) the then currently due taxes payable by Holdings and
Parent Holdings solely on account of the income of Holdings and Parent Holdings
related to their respective Investment in the Borrower and its Subsidiaries and
the reasonable expenses of preparing returns reflecting such taxes; provided
that the Borrower shall be entitled to any refund Holdings or Parent Holdings
receives relating to any such taxes and (D) to make cash payments in lieu of the
issuance of fractional shares representing insignificant interests with respect
to the exercise of warrants, options or other securities convertible or
exchangeable for Equity Interests of Parent Holdings;
(v)    the Borrower may make cash Restricted Payments to Holdings in amounts not
to exceed the amount that is the lesser of (i) the amount necessary to pay the
amount that the Borrower would have been required to pay for federal, state,
local or other taxes on income if it were deemed to be the common parent of an
affiliated group (within the meaning of Section 1504 of the Code) of which only
it and its Subsidiaries were members and (ii) the net amount of the relevant tax
that Parent Holdings actually owes to the relevant taxing authority; provided
that (x) such payments may be made only in respect of the period during which
the Borrower is consolidated with Holdings and Parent Holdings for purposes of
the payment of such taxes and (y) such payments attributable to the income of
any Unrestricted Subsidiary may be made only to the extent that the Unrestricted
Subsidiary has made cash payments for such purpose to the Borrower or its
Restricted Subsidiaries;
(vi)    other Restricted Payments not otherwise permitted under this Section
7.07, in an amount not to exceed, together with any amounts utilized to prepay
Indebtedness pursuant to Section 7.08(b)(iii), (A) $50,000,000, plus (B) so long
as after giving effect to the making of such Restricted Payment, (1) no Event of
Default shall have occurred and be continuing, and (2) the Total Leverage Ratio
on a Pro-Forma Basis as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01 shall not be greater than 3.0:1.0, the
Available Amount at such time; and
(vii)    the Borrower may make cash Restricted Payments to Holdings after the
consummation of the Acquisition in respect of the Escrow Funding including costs
and expenses relating to the Escrow Funding; and
(viii)    the Borrower and it Restricted Subsidiaries may make Restricted
Payments not otherwise permitted by this Section 7.07 in an aggregate amount at
any time outstanding not exceeding the Cumulative Equity Amount at such time;
Section 7.08    Payments of Indebtedness, etc.
(a)    Amendments of Agreements. None of the Group Companies will, or will
permit any of their respective Subsidiaries to, after the issuance thereof,
amend, waive or modify (or permit the amendment, waiver or modification of) any
of the terms, agreements, covenants or conditions of or applicable to any
Subordinated Indebtedness (other than the Senior Credit Obligations and, in the
absence of any Default or Event of Default, Indebtedness permitted by Section
7.01(iii)) issued by such Group Company if such amendment, waiver or
modification


--------------------------------------------------------------------------------


would add or change any terms, agreements, covenants or conditions in any manner
adverse to any Group Company, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof.
(b)    Prohibition Against Certain Payments of Principal and Interest of Certain
Other Indebtedness. None of the Group Companies will (x) directly or indirectly,
redeem, purchase, prepay, retire, defease or otherwise acquire for value, prior
to scheduled maturity, scheduled repayment or scheduled sinking fund payment,
any Subordinated Indebtedness, or set aside any funds for such purpose, whether
such redemption, purchase, prepayment, retirement or acquisition is made at the
option of the maker or at the option of the holder thereof, and whether or not
any such redemption, purchase, prepayment, retirement or acquisition is required
under the terms and conditions applicable to such Indebtedness; provided,
however, the Borrower or any Restricted Subsidiary may prepay, repurchase,
redeem or defease any Subordinated Indebtedness pursuant to any one or any
combination of the following exceptions (i) within one year of its final
maturity, (ii) with the proceeds of any Permitted Refinancing, (iii) by
converting or exchanging any such Indebtedness to Qualified Capital Stock of
Holdings or any of its direct or indirect parents; (iv) in an amount not to
exceed, together with any amounts utilized for Restricted Payments pursuant to
Section 7.07(vi), (A) $50,000,000 plus (B) so long as after giving effect to the
making of such prepayment, redemption, repurchase or defeasance, (1) no Event of
Default shall have occurred and be continuing, and (2) the Total Leverage Ratio
on a Pro-Forma Basis as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01 shall not be greater than 3.0:1.0, the
Available Amount at the time of such prepayment, redemption, repurchase or
defeasance and (v) in an amount not to exceed the Cumulative Equity Amount at
the time of such prepayment, redemption, repurchase or defeasance, or (y) except
to the extent permitted in Section 7.06(a)(xiv)(B), release, cancel, compromise
or forgive in whole or in part any Indebtedness evidenced by any Intercompany
Note.
Section 7.09    Transactions with Affiliates. None of the Group Companies will
engage in any transaction or series of transactions with any Affiliate, other
than:
(i)    transactions permitted by Section 7.05;
(ii)    transactions expressly permitted by Section 7.01, Section 7.04, Section
7.06 or Section 7.07;
(iii)    normal compensation, indemnities and reimbursement of reasonable
expenses of officers and directors, including stock incentive and option plans
and agreements relating thereto;
(iv)    any transaction entered into among the Borrower and its Subsidiary
Guarantors or among such Subsidiary Guarantors; and
(v)    other transactions which are engaged in by the Borrower or any of its
Subsidiaries in the ordinary course of its business on terms and conditions as
favorable to such Person as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party.
Section 7.10    Sale and Leaseback Transactions. None of the Group Companies


--------------------------------------------------------------------------------


will directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease (whether an Operating Lease or a Capital
Lease) of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which such Group Company has sold or transferred or is
to sell or transfer to any other Person which is not a Group Company or (ii)
which such Group Company intends to use for substantially the same purpose as
any other property which has been sold or is to be sold or transferred by such
Group Company to another Person which is not a Group Company in connection with
such lease; provided, however, that the Group Companies may enter into such
transactions with respect to personal property, in an aggregate amount of up to
$10,000,000 in sales proceeds during the term of this Agreement, if (i) after
giving effect on a Pro-Forma Basis to any such transaction the Borrower shall be
in compliance with all other provisions of this Agreement, including Section
7.01 and Section 7.02, (ii) the gross cash proceeds of any such transaction are
at least equal to the fair market value of such property (as determined by the
Board of Directors of the Borrower, whose determination shall be conclusive if
made in good faith) and (iii) the Net Cash Proceeds are forwarded to the
Administrative Agent as set forth in Section 2.09(b)(iii) to the extent required
therein.
Section 7.11    Additional Negative Pledges. None of the Group Companies will
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents and (ii)
pursuant to any document or instrument governing Capital Lease Obligations or
Purchase Money Indebtedness incurred pursuant to Section 7.01(iii) if any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith.
Section 7.12    Financial Covenants.
(a)    Total Leverage Ratio. The Total Leverage Ratio of the Borrower and its
Restricted Subsidiaries as of the end of any fiscal quarter of the Borrower
(commencing with the fiscal quarter ending April 30, 2012) will not be greater
than (a) 4.25 to 1.00, in the case of any fiscal quarter ending prior to
November 1, 2012 (b) 3.75 to 1.00, in the case of any fiscal quarter ending
prior to November 1, 2013 and (c) 3.50 to 1.00 for any fiscal quarter ending
thereafter.
(b)    Interest Coverage Ratio. The Interest Coverage Ratio of the Borrower and
its Restricted Subsidiaries as of the end of any fiscal quarter of the Borrower
(commencing with the fiscal quarter ending April 30, 2012) will not be less than
(a) 3.50 to 1.00, in the case of any fiscal quarter ending prior to November 1,
2012 and (b) 4.00 to 1.00 for any fiscal quarter ending thereafter.
Section 7.13    Independence of Covenants. All covenants contained herein shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists. Further, for the avoidance of doubt, any Indebtedness
or Lien permitted to be incurred by Sections 7.01 or 7.02, respectively, shall
at all times be permitted under this Credit Agreement so long as such
Indebtedness or Lien was permitted to be incurred pursuant to Section 7.01 or
7.02, respectively, at the time incurred.
ARTICLE VIII
DEFAULTS
Section 8.01    Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):


--------------------------------------------------------------------------------


(a)    Payment. Any Loan Party shall:
(i)    default in the payment when due (whether by scheduled maturity,
acceleration or otherwise) of any principal of any of the Loans or of any L/C
Disbursement; or
(ii)    default, and such default shall continue for five or more Business Days,
in the payment when due of any interest on the Loans, or of any fees or other
amounts owing hereunder, under any of the other Loan Documents or in connection
herewith.
(b)    Representations. Any representation or warranty made or deemed to be made
by any Loan Party herein, in any of the other Loan Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was made or deemed to have been made.
(c)    Covenants. Any Loan Party shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.03, 6.05 (with respect to the existence of the
Borrower only) and 6.16, or Article VII; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsection (a) or (c)(i) of this
Section 8.01) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after the earlier of an executive officer of
a Loan Party becoming aware of such default or notice thereof given by the
Administrative Agent.
(d)    Other Loan Documents. (i) Any Loan Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Loan Documents the consequence of which is to adversely affect the ability of
the Loan Parties to perform their material obligations under the Loan Documents
taken as a whole and such default shall continue unremedied for a period of 30
days after the earlier of a senior executive officer of a Loan Party becoming
aware of such default or notice thereof is given by the Administrative Agent,
(ii) except pursuant to the terms thereof, any Loan Document shall fail in any
material respect to be in full force and effect or any Loan Party shall so
assert or (iii) except pursuant to the terms thereof, any Loan Document shall
fail in any material respect to give the Administrative Agent, the Collateral
Agent and/or the Lenders the security interests, liens, rights, powers and
privileges purported to be created thereby.
(e)    Cross-Default. Any Group Company (A) fails to make payment when due
(after giving effect to any applicable grace period) (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), regardless of
amount, in respect of any Indebtedness or Guaranty Obligation (other than in
respect of Indebtedness outstanding under the Loan Documents and Swap
Agreements), in each case, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, (B) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition shall exist, under any
agreement or instrument relating to any such Indebtedness or


--------------------------------------------------------------------------------


Guaranty Obligation, if the effect of such failure, event or condition is to
cause, or to permit, with or without the giving of notice or lapse of time or
both, the holder or holders or beneficiary or beneficiaries of such Indebtedness
or Guaranty Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, such Indebtedness to be
declared to be due and payable prior to its stated maturity, or such Guaranty
Obligation to become payable, or cash collateral in respect thereof to be
demanded and, in each case, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount; or (C) shall be required by the terms of such Indebtedness or
Guaranty Obligation to offer to prepay or repurchase such Indebtedness or the
primary Indebtedness underlying such Guaranty Obligation (or any portion
thereof) prior to the stated maturity thereof, or there occurs under any Swap
Agreement or Swap Obligation an Early Termination Date (as defined in such Swap
Agreement) resulting from (A) any event of default under such Swap Agreement as
to which any Group Company is the Defaulting Party (as defined in such Swap
Agreement) or (B) any Termination Event (as so defined) as to which any Group
Company is an Affected Party (as so defined), and, in either event, the Swap
Termination Value owed by a Group Company as a result thereof is greater than
the Threshold Amount.
(f)    Insolvency Events. (i) Holdings, the Borrower or any Material Subsidiary
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Debtor Relief Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
or (ii) an involuntary case or other proceeding shall be commenced against
Holdings, the Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days, or any order for
relief shall be entered against Holdings, the Borrower or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect.
(g)    Judgments. (i) One or more judgments, orders, decrees or arbitration
awards is entered against any Group Company involving in the aggregate a
liability (to the extent not covered by independent third-party insurance or an
indemnity from a credit-worthy third party as to which the insurer or
indemnitor, as applicable, does not dispute coverage), as to any single or
related series of transactions, incidents or conditions, in excess of the
Threshold Amount, and the same shall not have been discharged, vacated or stayed
pending appeal within 45 days after the entry thereof or (ii) any non-monetary
judgment, order or decree is entered against any Group Company which has or
would reasonably be expected to have a Material Adverse Effect, and there shall
be any period of 15 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
(h)    ERISA. One or more ERISA Events shall have occurred that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


--------------------------------------------------------------------------------


(i)    Guaranties. The Guaranty or any material provision thereof shall, except
pursuant to the terms thereof, cease to be in full force and effect, or any
Guarantor thereunder or any Person acting by or on behalf of such guarantor
shall deny or disaffirm such Guarantor’s obligations under such Guaranty, except
upon the consummation of any transaction permitted under this Agreement.
(j)    Impairment of Collateral. Any security interest purported to be created
by any Collateral Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid, perfected, First Priority Lien (except as otherwise
expressly provided in such Collateral Document) in the securities, assets or
properties covered thereby, other than in respect of assets and properties
which, individually and in the aggregate, are not material to the Group
Companies taken as a whole or in respect of which the failure of the security
interests in respect thereof to be valid, perfected first priority security
interests will not in the reasonable judgment of the Collateral Agent have a
Material Adverse Effect on the rights and benefits of the Lenders under the Loan
Documents taken as a whole;
(k)    Ownership. A Change of Control shall occur.
(l)    Acquisition. On or prior to the second Business Day following the Closing
Date, the Acquisition shall have been consummated, in all material respects in
accordance with the terms of the Acquisition Agreement, after giving effect to
any modifications, amendments, consents or waivers by the Borrower (or
Acquisition Sub on the Borrower’s behalf), that are not materially adverse to
the interests of the Lenders or the Joint Lead Arrangers; provided that, without
limiting any other rights and/or obligations under this clause (l), any
reduction in the purchase consideration set forth in the Acquisition Agreement
as in effect on November 12, 2011 in excess of 15% of the purchase consideration
set forth in the Acquisition Agreement as in effect on November 12, 2011 shall
be deemed to be a modification materially adverse to the Lenders or the Joint
Lead Arrangers (it being understood that any other purchase consideration
reduction shall not be deemed material and adverse to Lenders so long as an
amount equal to such reduction is applied to prepay the Term Loans or reduce the
Term Loan Commitments within one Business Day of such reduction in accordance
with Section 2.09(b)(vi)).
Section 8.02    Acceleration; Remedies. Upon the occurrence of an Event of
Default and at any time thereafter, unless and until such Event of Default has
been waived in writing with the consent of those Lenders as may be required
pursuant to Section 10.01, the Administrative Agent (or with respect to the
Collateral, the Collateral Agent) shall, upon the request and direction of the
Required Lenders, by written notice to the Borrower, take any of the following
actions without prejudice to the rights of the Agents or any Lender to enforce
its claims against the Loan Parties except as otherwise specifically provided
for herein:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Loan Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.


--------------------------------------------------------------------------------


(c)    Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(f), it will immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the L/C Issuers and
the Revolving Lenders, in a cash collateral account as additional security for
the L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to 102% of the maximum aggregate amount
which may be drawn under all Letters of Credits then outstanding.
(d)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Loan Documents, including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off. In addition to the remedies set
forth above, the Collateral Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable Law.
(e)    Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce this
Agreement or to realize upon the security to be granted hereby.
Notwithstanding the foregoing, if an Event of Default specified in Section
8.01(f) shall occur, then the Commitments shall automatically terminate, all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Loan Documents shall immediately become due and payable and the obligation of
the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders, which notice or other
action is expressly waived by the Loan Parties.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or (i) after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in Section 8.02 or (ii) there
shall have occurred any sale of, or other realization upon, all or any part of
the Collateral), any amounts received on account of the Finance Obligations
shall be applied by the Administrative Agent in the following order:
FIRST, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
SECOND, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or L/C Issuer) and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this


--------------------------------------------------------------------------------


clause Second payable to them;
THIRD, to payment of that portion of the Senior Credit Obligations constituting
accrued and unpaid L/C Fees and interest on the Loans, commitment fees, L/C
Borrowings and other Senior Credit Obligations, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, L/C Borrowings, amounts owing in respect of Cash
Management Obligations and amounts owing under Swap Agreements, ratably among
the Lenders, the L/C Issuers, the Swap Creditors and the Persons owed Cash
Management Obligations in proportion to the respective amounts described in this
clause Fourth held by them;
FIFTH, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.05(e), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Finance Obligations, if any, in the order set forth above.
Section 8.04    Rescission of Event of Default. If at any time after termination
of the Commitments or acceleration of the maturity of the Loans, the Borrower
shall pay all arrears in interest and all payments on account of principal of
the Loans and Unreimbursed Amounts that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Defaults
(other than nonpayment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 10.01 then upon the written consent of the Required Lenders and
written notice to the Borrower, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; provided,
however, that such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the lenders and the L/C Issuers
to a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit the Borrower and do not give the Borrower
the right to require the lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.
ARTICLE IXAGENCY PROVISIONS
Section 9.01    Appointment and Authorization of the Agents.
(a)    Appointment. Each Lender and L/C Issuer hereby irrevocably appoints,
designates and authorizes JPMCB as Administrative Agent, and Collateral Agent,
each of


--------------------------------------------------------------------------------


Barclays Bank PLC and RBC Capital Markets as Co-Documentation Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Bank, National
Association as Co-Syndication Agents, and each Lender and each L/C Issuer
authorizes each such Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each L/C Issuer hereby authorizes the Collateral Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Collateral Agent is a party, to exercise all rights, powers and remedies that
such Agent may have under such Loan Documents and, in the case of the Collateral
Documents, to act as agent under such Collateral Documents for the Finance
Parties. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Agents shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agents
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(b)    L/C Issuers. Each L/C Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.
(c)    Instructions of Required Lenders. Without limiting an Agent’s right to
exercise the discretion granted hereunder or under any other Loan Document, as
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including enforcement or collection), (i) the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and each L/C Issuer,
(ii) the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding
upon the Lenders; provided, however, that neither the Administrative Agent nor
the Collateral Agent shall be required to take any action that (x) the
Administrative Agent or the Collateral Agent in good faith believes exposes it
to personal liability unless such Agent receives an indemnification satisfactory
to it from the Lenders and the L/C Issuers with respect to such action or (y) is
contrary to any Loan Document or applicable Law. Each of the Administrative
Agent and the Collateral Agent agrees to give to each other Agent and each
Lender and each Issuer prompt


--------------------------------------------------------------------------------


notice of each notice given to it by any Loan Party pursuant to the terms of
this Agreement or the other Loan Documents.
(d)    Agency Duties Limited to Applicable Classes. In performing their
respective functions and duties hereunder and under the other Loan Documents,
(i) the Administrative Agent is acting solely on behalf of the Lenders and the
L/C Issuers except to the limited extent provided in Section 10.07(c), and (ii)
the Collateral Agent is acting solely on behalf of the Senior Credit Parties,
and each of their respective duties are entirely administrative in nature.
Neither the Administrative Agent nor the Collateral Agent assumes or shall be
deemed to have assumed any obligation other than as expressly set forth herein
and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, L/C Issuer or holder of any other
Finance Obligation.
Section 9.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of its duties hereunder or under the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.
Section 9.03    Exculpatory Provisions. No Agent-Related Person shall be (i)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection herewith or in connection with any of the other Loan Documents
or the transactions contemplated hereby or thereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein) or (ii) responsible in any manner to any of the Lenders or
participants for any recitals, statements, representations or warranties made by
any of the Loan Parties contained herein or in any of the other Loan Documents
or in any certificate, report, document, financial statement or other written or
oral statement referred to or provided for in, or received by an Agent under or
in connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or the
use of the Letters of Credit or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Loan Parties or any Affiliate thereof.
Section 9.04    Reliance on Communications.
(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater


--------------------------------------------------------------------------------


number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 9.05    Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Lenders, unless the Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.” The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default as may be directed by
the Required Lenders in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Administrative
Agent; No Reliance on Arrangers’ or Agents’ Customer Identification Program.
(a)    Independent Credit Decision. Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein, the Agents and the Joint Lead Arrangers shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
(b)    U.S. Patriot Act Customer Identification Programs. Each Lender


--------------------------------------------------------------------------------


acknowledges and agrees that neither such Lender nor any of its Affiliates,
participants or assignees may rely on the Arranger or any Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program or other obligations required or imposed under or pursuant to the U.S.
Patriot Act or the regulations thereunder, including the regulations contained
in 31 C.F.R. 103.121 (as hereafter amended or replaced, the “CIP Regulations”),
or any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identification procedures; (ii) and recordkeeping;
(iii) comparisons with government lists, (iv) customer notices; or (v) other
procedures required under the CIP Regulations or such other Laws.
Section 9.07    Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree to indemnify each Agent-Related Person
(to the extent not reimbursed by or on behalf of any Loan Party and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
ratably according to their respective Commitments (or if the Commitments have
expired or been terminated, in accordance with the respective principal amounts
of outstanding Loans and Participation Interests of the Lenders), from and
against any and all Indemnified Liabilities which may at any time (including,
without limitation, at any time following payment in full of the Senior Credit
Obligations) be imposed on, incurred by or asserted against any Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment); provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided,
further, that to the extent that an L/C Issuer is entitled to indemnification
under this Section 9.07 solely in its capacity and role as L/C Issuer, only the
Revolving Lenders shall be required to indemnify such L/C Issuer in accordance
with Section 9.07. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent and the Collateral Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or the Collateral Agent is not
reimbursed for such expenses by or on behalf of the Borrower or any other Loan
Party. The agreements in this Section 9.07 shall survive the payment of the
Senior Credit Obligations and all other obligations and amounts payable
hereunder and under the other Loan Documents and the resignation of the
Administrative Agent and the Collateral Agent.
Section 9.08    Agents in Their Individual Capacity. JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though JPMCB were not the
Administrative Agent, the L/C Issuer, the Swing Line Lender, or the Collateral
Agent hereunder or under another Loan Document and without notice to or consent
of the Lenders. The Lenders acknowledge that, pursuant to such activities, JPMCB
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent and the Collateral Agent shall be under no obligation
to provide such information to them. With respect to its Loans, JPMCB shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
the L/C Issuer, the Swing Line Lender or a Collateral Agent,


--------------------------------------------------------------------------------


and the terms “Lender” and “Lenders” include JPMCB in its individual capacity.
Section 9.09    Successor Agents. Each of the Administrative Agent and the
Collateral Agent may resign as Administrative Agent (as to one or more Classes)
or Collateral Agent, as applicable, upon 30 days’ notice to the Lenders and the
Borrower; provided that any such resignation by JPMCB shall also constitute its
resignation as L/C Issuer and Swing Line Lender. Upon any such resignation by
the Administrative Agent, the Required Lenders of the applicable Class or
Classes shall have the right to appoint a successor Administrative Agent. Upon
any such resignation by the Collateral Agent, the Required Lenders shall have
the right to appoint a successor Collateral Agent. If no successor Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders of the applicable Class or Classes, appoint
a successor Administrative Agent or Collateral Agent , as the case may be,
selected from among the Lenders, in the case of the resignation of the
Administrative Agent, the Lenders, in the case of the resignation of the
Collateral Agent. In any case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required upon the occurrence and during the
continuance of an Event of Default). Upon the acceptance of any appointment as
Administrative Agent or Collateral Agent by a successor Agent, such successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as
Administrative Agent or Collateral Agent, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Administrative Agent or Collateral Agent, as the case may be, under
the Loan Documents. After such resignation, the retiring Agent shall continue to
have the benefit of this Article IX as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement and the other Loan
Documents. If no successor Administrative Agent or Collateral Agent is appointed
prior to the effective date of the resignation of the Administrative Agent or
Collateral Agent, the resigning Agent may appoint, after consulting with the
Lenders of the applicable Class or Classes and the Borrower, a successor agent
from among the Lenders of the applicable Class or Classes. Upon the acceptance
of its appointment as successor Agent hereunder, the Person acting as such
successor Agent shall succeed to all the rights, powers and duties of the
retiring Agent (and, if applicable, L/C Issuer and Swing Line Lender) and the
respective terms “Administrative Agent,” “L/C Issuer,” “Swing Line Lender,” and
“Collateral Agent” shall mean such successor Administrative Agent, L/C Issuer,
Swing Line Lender or Collateral Agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated, the
retiring L/C Issuer’s and Swing Line Lender’s rights, powers and duties as such
shall be terminated and the retiring Collateral Agent’s rights, powers and
duties as such shall be terminated shall be terminated, without any other or
further act or deed on the part of such retiring Administrative Agent, L/C
Issuer or Swing Line Lender or any other Lender, other than the obligation of
the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. After any retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as Administrative Agent or Collateral Agent, as
applicable, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. If no
successor Collateral Agent has accepted appointment as Collateral Agent by the
date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring


--------------------------------------------------------------------------------


Collateral Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Collateral Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Senior Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Section 9.11    Collateral and Guaranty Matters.
(a)    Actions Taken by Agents or Required Lenders. Each Lender and each L/C
Issuer agrees that any action taken by the Collateral Agent or the Required
Lenders (or, where required by the express terms of this Agreement, a greater or
lesser proportion of the Lenders) in accordance with the provisions of this
Agreement or of the other Loan Documents, and the exercise by the Collateral
Agent or Required Lenders (or, where so required, such greater or lesser
proportion) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders, L/C Issuers, Senior Credit Parties. Without limiting
the generality of the foregoing, (i) the Administrative Agent shall have the
sole and exclusive right and authority to act as the disbursing and collecting
agent for the Lenders and the L/C Issuers with respect to all payments and
collections arising in connection herewith and with the Collateral Documents,
(ii) the Collateral Agent shall have the sole authority to (A) execute and
deliver each Collateral Document and


--------------------------------------------------------------------------------


accept delivery of each such agreement delivered by the Holdings, the Borrower
or any of its Subsidiaries, (B) act as Collateral Agent for the Lenders, the L/C
Issuers, the Senior Credit Parties for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein, provided, however, that the Collateral Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for the Collateral Agent, the Lenders and the L/C Issuers for purposes of the
perfection of all security interests and Liens with respect to the Collateral,
including any deposit accounts maintained by a Loan Party with, and cash and
Cash Equivalents held by, such Lender or such L/C Issuer, (C) manage, supervise
and otherwise deal with the Collateral, (D) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and (E)
except as may be otherwise specifically restricted by the terms hereof or of any
other Loan Document, exercise to the exclusion of the Finance Parties all
remedies given to the Collateral Agent, the Lenders, the L/C Issuers, the other
Senior Credit Parties with respect to the Collateral under the Loan Documents
relating thereto, applicable law or otherwise.
(b)    Certain Actions in Respect of Security Interests and Guaranties. The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:
(i)    to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (A) upon
termination of the Commitments and payment in full of all Senior Credit
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (B) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (C) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02(xviii) and
(xxii);
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(iv)    in connection with the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness that is secured by Liens permitted by Section
7.02(xx), at the request of Borrower, the Administrative Agent (including in its
capacity as “collateral agent” under the Loan Documents) agrees to execute and
deliver an intercreditor agreement in accordance with such Section 7.02(xx), and
any amendments, amendments and restatements, restatements or waivers of or
supplements thereto. In connection with any such amendment, restatement, waiver,
supplement or other modification, the Loan Parties shall deliver such officers’
certificates and supporting documentation as the Administrative Agent may
reasonably request. The Lenders hereby authorize the Administrative Agent to
take any action contemplated by the preceding sentence, and any such amendment,
amendment and restatement, restatement, waiver of or supplement to or other
modification of any such Loan Document shall be effective notwithstanding the
provisions of Section 10.01.
(c)    Upon request by the Administrative Agent at any time, the Required


--------------------------------------------------------------------------------


Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.
Section 9.12    Related Obligations. The benefit of the Loan Documents and of
the provisions of this Agreement relating to the Collateral shall extend to and
be available in respect of any Cash Management Obligations and to any Swap
Obligations permitted hereunder from time to time owing to one or more Swap
Creditors (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Collateral Agent and all Finance Parties, that (i)
the Related Obligations shall be entitled to the benefit of the Loan Documents
and the Collateral to the extent expressly set forth in this Agreement and the
other Loan Documents and to such extent the Collateral Agent shall hold, and
have the right and power to act with respect to, the Guaranty and the Collateral
on behalf of and as agent for the holders of the Related Obligations, but the
Collateral Agent are otherwise acting solely as agent for the Lenders and the
L/C Issuers and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (ii) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation, (iii)
each Finance Party shall be bound by all actions taken or omitted, in accordance
with the provisions of this Agreement and the other Loan Documents, by the
Collateral Agent and the Required Lenders, each of whom shall be entitled to act
at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, L/C Obligations and other Senior
Credit Obligation to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any Swap Creditor or holder of Cash
Management Obligations or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (iv) no holder of Related Obligations and no other Finance
Party (except the Lenders to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (v) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 10.09 and then only to the extent such right is exercised in
compliance with Section 2.13.
Section 9.13    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “co-syndication agent,” “documentation agent,” “co-documentation agent,”
“co-agent,” “joint book runner,” “book manager,” “lead manager,” “arranger,”
“joint lead arranger” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
Section 9.14    Agents’ Fees; Arranger Fee. The Borrower shall pay to the
Administrative Agent for its own account, to the Collateral Agent for its own
account and to the Joint Lead Arrangers, in their capacities as Joint Lead
Arrangers, for their own accounts, fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent, the
Collateral Agent and such Joint Lead Arrangers, respectively, in each case with
respect to this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby.






--------------------------------------------------------------------------------
















ARTICLE X
MISCELLANEOUS
Section 10.01    Amendments, Etc.
(a)    Amendments Generally. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and (i) in the case of any such waiver or consent, signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (ii) in the case of any other amendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that the Administrative Agent and the Borrower may, with the consent of
the other, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, typographical error, defect or inconsistency if
such amendment, modification or supplement does not adversely affect the rights
of any Agent, any Lender or any L/C Issuer; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any borrowing of
Incremental Term Loans or the establishment of any Incremental Revolving
Commitment Increase or New Revolving Commitments to effect the provisions of
Section 2.15 or in connection with the establishment of any Extended Term Loans
or Extended Revolving Commitment to effect the provisions of Section 2.16.
(b)    Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
paragraph (a) above and in addition to any other consent that may be required
thereunder, no amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or 4.02 or the waiver of any Default, or Event of Default
under Section 8.01 or any mandatory prepayment under Section 2.09 shall not
constitute an extension or increase of any commitment);
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby (it being understood that a waiver of any condition precedent set forth
in Section 4.01 or 4.02 or the waiver of any Default, or Event of Default under
Section 8.01 or any mandatory prepayment under Section 2.09 shall not constitute
an extension or increase of any commitment);
(iii)    reduce the principal of, or the rate of interest specified herein on,
any


--------------------------------------------------------------------------------


Loan or unreimbursed L/C Disbursement, or any fees or other amounts payable
hereunder or under any other Loan Document (it being understood that a waiver of
any condition precedent set forth in Section 4.01 or 4.02 or the waiver of any
Default, or Event of Default under Section 8.01 or any mandatory prepayment
under Section 2.09 shall not constitute an extension or increase of any
commitment) without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or L/C Fees at the Default Rate or
(B) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or any unreimbursed L/C Disbursement or to reduce any fee payable
hereunder;
(iv)    change (A) Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (B) the order of application of any prepayment of Loans or any
reduction in the Commitments between the Classes of Loans from the application
thereof set forth in the applicable provisions of Section 2.09(b), in any manner
that materially and adversely affects the Lenders under such Class without the
written consent of (x) if such Class is the Term Lenders, the Required Term
Lenders and (y) if such Class is the Revolving Lenders, the Required Revolving
Lenders;
(v)    change any provision of this Section or the definition of “Required
Lenders” “Required Revolving Lenders,” or “Required Term Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender which
is a Lender of the applicable Class so specified;
(vi)    release all or substantially all of the value of the Guaranty without
the written consent of each Lender (provided that the Administrative Agent may,
without the consent of any Lender, release any Guarantor (or all or
substantially all of the assets of a Guarantor) that is sold or transferred in
compliance with Section 7.05);
(vii)    release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any Lender,
release any Collateral that is sold or transferred by a Loan Party in compliance
with Section 7.05 or released in compliance with Section 9.11(b) and exercise
all rights and remedies against the Collateral as provided by the Collateral
Documents or as otherwise permitted by Law);
(viii)    amend, modify or waive any provisions hereof relating to Swing Line
Loans without the written consent of the Swing Line Lender; or
(ix)    change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders (other than a Defaulting Lender) holding a
majority in interest of the outstanding Loans and unused Commitments of each
affected Class;
and provided, further, that any waiver, amendment or modification of this


--------------------------------------------------------------------------------


Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Loans and New Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Class.
(c)    Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.
Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, a L/C Issuer, the Swing
Line Lender or a Collateral Agent, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, such L/C Issuer and the Swing Line Lender.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be


--------------------------------------------------------------------------------


deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to requirements of Law, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent, the Collateral Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent,
the Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower or any other Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance in good faith by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 10.04    Attorney Costs, Expenses and Taxes. Holdings and the Borrower
jointly and severally agree (i) to pay or reimburse the Administrative Agent for
all costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are


--------------------------------------------------------------------------------


consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (ii) to pay
or reimburse the Administrative Agent, the Collateral Agent and each Lender for
all costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the Senior Credit Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs); provided that the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Persons indemnified under this clause (ii) unless
representation of all such indemnified persons would be inappropriate due to the
existence of an actual or potential conflict of interest. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by any Agent and the cost of independent public accountants
and other outside experts retained by or on behalf of any Agent or any Lender.
All amounts due under this Section 10.04 shall be payable within ten Business
Days after demand therefor. The agreements in this Section 10.04 shall survive
the termination of the Commitments and repayment of all Senior Credit
Obligations.
Section 10.05    Indemnification. The Borrower, jointly and severally, agrees to
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, advisors,
agents, controlling persons and other representatives and the successors and
permitted assignees of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, losses, damages, claims, demands, actions,
judgments, suits, costs, reasonable and documented or invoiced out-of-pocket
fees, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the Transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto or whether or not such action, claim, litigation
or proceeding was brought by the Borrower, its equity holders, Affiliates or
creditors or any other third person (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the (A) the gross negligence, bad faith
or willful misconduct of such Indemnitee or its Agent-Related Persons, as
determined by a court of competent jurisdiction by final and nonappealable
judgment, (B) a material breach by such Indemnitee or its Agent-Related Persons
shall be deemed a material breach) or (C) disputes or proceedings between and
among Indemnitees, not involving Holdings, the Borrower or any of its Restricted
Subsidiaries, provided that the Administrative Agent, the Joint Lead Arrangers,
each L/C Issuer and the Swing Line Lender, in each case, acting in such
capacity, shall remain indemnified in respect of such disputes or proceedings to
the extent neither the exception set forth in clause (A) of the immediately
preceding proviso nor the exception set forth in clause (B) of the immediately
preceding proviso applies to such Person at such time; and provided further


--------------------------------------------------------------------------------


that the Borrower shall not be required to reimburse the legal fees and expenses
of more than one outside counsel (in addition to any reasonably necessary
special counsel and up to one local counsel in each applicable local
jurisdiction) for all Indemnitees unless representation of all such Indemnitees
would be inappropriate due to the existence of an actual or potential conflict
of interest. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 10.05
shall be payable within ten Business Days after demand therefor. Each of
Holdings and the Borrower agrees not to assert or to permit any of their
respective Subsidiaries to assert any claim against any Agent, any Lender, any
of their Affiliates or any of their respective directors, officers, employees,
attorneys, agents and advisers, and each of the Agents, and the Lenders agree
not to assert or permit any of their respective Subsidiaries to assert any claim
against Holdings, the Borrower or any of their respective Subsidiaries or any of
their respective directors, officers, employees, attorneys, agents or advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Loans or of the Letters of Credit. The agreements in this
Section shall survive the resignation of the Administrative Agent and any
Collateral Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Finance Obligations
Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Collateral Agent
or any Lender, or the Administrative Agent, a Collateral Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, a Collateral Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (ii)
each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as applicable, upon demand its applicable share of any amount
so recovered from or repaid by the Administrative Agent or Collateral Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
Section 10.07    Successors and Assigns.
(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


--------------------------------------------------------------------------------


(b)    Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Loans, its Notes, its
Commitments and any Participation Interest in Letters of Credit and Swing Line
Loans held by it); provided, however, that:
(i)    except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any Approved Fund, (A) the aggregate amount of the Revolving
Commitment of the assigning Lender subject to such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not, without the consent of the
Administrative Agent and, if no Event of Default under Section 8.01(a) or (f)
has occurred and is continuing, the Borrower, be less than $5,000,000 and an
integral multiple of $1,000,000 (or such lesser amount as shall equal the
assigning Lender’s entire Revolving Commitment) and (B) the aggregate amount of
any Term Loans of an assigning Lender subject to each such assignments
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not,
without the consent of the Administrative Agent and, if no Event of Default
under Section 8.01(a) or (f) has occurred and is continuing, the Borrower, be
less (with respect to Term Loans) than $1,000,000 (or such lesser amount as
shall equal the assigning Lender’s entire Term Loans owing to it); provided,
however, that (x) concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether any such
minimum amount has been met and (y) such minimum amounts will not apply to any
assignment to the Borrower pursuant to a prepayment permitted by Section 2.09(c)
of this Agreement;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lenders’ rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent unless the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);
(iv)    the parties to such assignment shall execute and deliver to the
Administrative Agent and, only with respect to any assignment of all or a
portion of the Revolving Committed Amount, the L/C Issuers for their acceptance
an Assignment and Assumption in the form of Exhibit C, together with any Note
subject to such assignment and to the Administrative Agent a processing and
recordation fee of $3,500 (it being understood that (x) such recordation fee
shall not apply to any assignment by any of the Joint Lead Arrangers or any of
their respective affiliates hereunder or to any assignment by a Lender to an
Affiliate or Approved Fund of such assigning Lender and (y) simultaneous
assignments by or to two or more Funds under common management shall require the
payment of only a single processing and recordation fee); and
(v)    if applicable, the assignee shall deliver to the Administrative Agent the
information referred to in Section 10.19(b).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this


--------------------------------------------------------------------------------


Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04, 10.05 and 10.22 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note or Notes to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (x) a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations, Foreign
Currency Loans and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Collateral Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant


--------------------------------------------------------------------------------


and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person (other
than the Borrower) (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation satisfies
the requirements under Section 5f.103-1(c) of the United States Treasury
Regulations to be in registered form or, if different requirements apply, under
Sections 871(h) or 881(c) of the Code (or any successor provisions or related
Treasury Regulations).
(e)    Limitation on Certain Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent or such
entitlement is attributable to a change in applicable Law after the sale of the
participation to such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
10.15 as though it were a Lender.
(f)    Other Assignments. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Certain Definitions. As used herein, the following terms have the
following meanings:
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender and (C) unless
(x) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default under
Section 8.01(a) or (f) has occurred and is continuing at the time any assignment
is effected pursuant to Section 10.07(b), the Borrower (each such approval not
to be unreasonably withheld, conditioned or delayed and, with respect to
assignments of Term Loans only, any such approval required of the Borrower to be
deemed given by the Borrower if no objection from the Borrower is received by
the assigning Lender and the Administrative Agent within ten Business Days after
notice of such proposed assignment has been provided by the assigning Lender to
the Borrower); provided, however, that (i) if JPMCB or one or more of its
Affiliates is a L/C Issuer, any assignment of a Revolving Commitment (including
any assignment to a Lender, an Affiliate of a Lender or an Approved Fund) shall
require its consent, (ii) none of the Borrower and its Affiliates


--------------------------------------------------------------------------------


shall qualify as Eligible Assignees (except as provided in clause (j) below) and
(iii) with respect to assignments of Term B Loans only, during the thirty (30)
day period following the Closing Date, the Borrower shall be deemed to have
consented to an assignment to any Lender if such Lender was previously
identified in the initial allocations of the Loans provided by the Joint Lead
Arrangers to the Borrower (excluding, for the avoidance of doubt, any such
Person that is a Disqualified Lender); and provided, further, that (x) no Person
shall be an Eligible Assignee if such Person appears on the list of Specially
Designated Nationals and Blocked Persons prepared by the U.S. Treasury
Department’s Office of Foreign Assets Control or the purchase by such Person of
an assignment or the performance by any Agent of its duties under the Loan
Documents with respect to such Person violates or would violate any
Anti-Terrorism Law and (y) no Disqualified Lender shall be an Eligible Assignee.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
its parent company or Subsidiary of either, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender. For the avoidance of doubt, no Disqualified Lender shall be an Approved
Fund.
(h)    Other Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.03(b). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other Finance Obligations of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public


--------------------------------------------------------------------------------


information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guaranty or credit or liquidity
enhancement to such SPC.
(i)    Certain Assignments by JPMCB. Notwithstanding anything to the contrary
contained herein, if at any time JPMCB assigns all of its Commitment and Loans
pursuant to subsection (b) above, JPMCB may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of JPMCB as L/C Issuer or Swing Line
Lender, as the case may be. If JPMCB resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or purchase Participation Interests
in Letters of Credit and L/C Obligations pursuant to Section 2.05(d)). If JPMCB
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or purchase Participation Interests
in outstanding Swing Line Loans pursuant to Section 2.01(c)(vi).
(j)    Borrower Buybacks. Notwithstanding anything else to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to a Purchasing Borrower Party in accordance with Section 10.07(b) (which
assignment will not constitute a prepayment of Loans for any purposes of this
Agreement and the other Loan Documents); provided that:
(A)    the Purchasing Borrower Party shall, in conformity with Section 2.09(c),
offer to all Lenders of any Class of Term Loans to buy the Term Loans within
such Class on a pro rata basis based on the then outstanding principal amount of
all Term Loans of such Class, pursuant to procedures to be reasonably agreed
between the Administrative Agent and the Borrower;
(B)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;
(D)    each Purchasing Borrower Party that purchases any Term Loans shall make a
representation that, as of the date of any such assignment pursuant to this
Section 10.07, it is not in possession of material non-public information with
respect to Holdings, the Borrower, their respective Subsidiaries or their
respective securities for purposes of the United States securities laws that has
not been disclosed to the assigning Lender prior to such date, other than
because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower, their respective
Subsidiaries or their respective securities;
(E)    no Purchasing Borrower Party may use the proceeds from Revolving


--------------------------------------------------------------------------------


Loans or Swingline Loans or New Revolving Loans to purchase any Term Loans; and
(F)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder.
Section 10.08    Confidentiality.
Each of the Administrative Agent, the Collateral Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to it and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) pursuant to the order of
any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process based on the advice of counsel (in which
case the Administrative Agent, the Collateral Agent or such Lender agrees
(except with respect to any audit or examination conducted by bank accountants
or any self regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable Law, rule or regulation, to notify the Borrower
promptly thereof prior to disclosure); (iii) upon the request or demand of any
regulatory authority having jurisdiction, or purporting to have jurisdiction
over, the Administrative Agent, the Collateral Agent or any Lender or any of
their respective Affiliates (in which case the Administrative Agent, the
Collateral Agent or such Lender agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable Law, rule or regulation, to notify
the Borrower promptly thereof prior to disclosure); (iv) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (B) any pledgee
referred to in Section 10.07(f), (C) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations or (D) any Additional Lender, (v) with the consent of the
Borrower or (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any of its Restricted Subsidiaries
relating to the Borrower or any Restricted Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Restricted Subsidiary, provided that, in the
case of information received from the Borrower or any Restricted Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding the foregoing, any
Agent and any Lender may place advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web as it may choose, and circulate
similar promotional materials, after the closing of the transactions
contemplated by this Agreement in the form of a “tombstone” or otherwise


--------------------------------------------------------------------------------


describing the names of the Loan Parties, or any of them, and the amount, type
and closing date of such transactions, all at their sole expense.
Section 10.09    Set-off. In addition to any rights now or hereafter granted
under applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
after obtaining the prior written consent of the Administrative Agent, each
Lender (and each of its Affiliates) is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of any Loan Party against obligations and liabilities of such Loan
Party to the Lenders hereunder, under the Notes, under the other Loan Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto. The Loan Parties hereby agree that to the
extent permitted by law any Person purchasing a participation in the Loans,
Commitments and L/C Obligations hereunder pursuant to Section 2.01(c), 2.05(d),
2.13, 2.15, 2.16 or 10.07(d) may exercise all rights of set-off with respect to
its participation interest as fully as if such Person were a Lender hereunder
and any such set-off shall reduce the amount owed by such Loan Party to the
Lender.
Section 10.10    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be charged or contracted for,
charged or otherwise received by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.10, shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of payment.
Section 10.11    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the
Collateral Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto


--------------------------------------------------------------------------------


or thereto or in connection herewith or therewith shall survive the execution
and delivery hereof and thereof. Such representations and warranties have been
or will be relied upon by the Agents and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Senior Credit
Obligation shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.15    Tax Forms.
(a)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (i) through (v) of paragraph (b) below) shall not be required if in the
Lender’s judgment, such completion, execution or submission would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 10.15. If
any form or certification previously delivered pursuant to this Section 10.15
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if such Lender is legally eligible to do
so. Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that it is not legally
able to deliver.
(b)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(i)    in the case of a Lender that is a U.S. Person, IRS Form W−9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(ii)    in the case of a Foreign Lender claiming the benefits of an income tax


--------------------------------------------------------------------------------


treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W−8BEN establishing an exemption from,
or reduction of, U.S. federal withholding tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W−8BEN establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(iii)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W−8ECI;
(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS Form
W−8BEN and (2) a certificate substantially in the form of Exhibit M-1, Exhibit
M-2, Exhibit M-3 or Exhibit M-4 (each, a “U.S. Tax Certificate”), as applicable,
to the effect that such Lender is not (x) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code or (z) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code;
(v)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) an IRS Form W−8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (i), (ii), (iii), (iv) and (v) of this paragraph (b) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided that if such Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or
(vi)    any other form prescribed by law as a basis for claiming an exemption
from, or reduction of, U.S. federal withholding tax, together with such
supplementary documentation as shall be necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(c)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 10.15(c), the term “FATCA” shall include any amendments
made to FATCA after the date of this Agreement
Section 10.16    Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any


--------------------------------------------------------------------------------


provision of this Agreement.
Section 10.17    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT
AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF
NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 500 AND, AS TO MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
(b)    Subject to Section 10.17(c), Any legal action or proceeding with respect
to this Agreement or any other Loan Document shall be brought in the courts of
the State of New York in New York County, or of the United States for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of Holdings and the Borrower hereby irrevocably accepts for itself and in
respect of its property, generally and unconditional, the non-exclusive
jurisdiction of such courts. Each of Holdings and the Borrower irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.
(c)    Nothing herein shall (x) in any way be deemed to limit the ability of any
Lender or Agent to serve any such legal process in any other manner permitted by
applicable law or to obtain jurisdiction over any Loan Party or bring actions,
suits or proceedings against it in such other jurisdictions, and in such matter,
as may be permitted by applicable Law or (y) affect the right of any Lender or
Agent to effect service of process in any other manner permitted by Law or shall
limit the right of any Lender or Agent to sue in any other jurisdiction.
Section 10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF


--------------------------------------------------------------------------------


THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.19    U.S. Patriot Act Notice; Lenders’ Compliance Certification.
(a)    Notice to Borrower. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Holdings and the Borrower that
pursuant to the requirements of the U.S. Patriot Act it may be required to
obtain, verify and record information that identifies each of Holdings and the
Borrower, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each such Loan Party in accordance with the Act.
(b)    Lenders’ Certification. Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States or a State
thereof (and is not excepted from the certification requirement contained in
Section 313 of the U.S. Patriot Act and the applicable regulations because it is
both (i) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country and (ii) subject to
supervision by a banking regulatory authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to other matters as required by Section
313 of the U.S. Patriot Act and the applicable regulations thereunder: (i)
within 10 days after the Closing Date or, if later, the date such Lender,
assignee or participant of a Lender becomes a Lender, assignee or participant of
a Lender hereunder and (ii) at such other times as are required under the U.S.
Patriot Act.
Section 10.20    Defaulting Lenders. Each Lender understands and agrees that if
such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 10.03, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided, however, that all other
benefits and obligations under the Loan Documents shall apply to such Defaulting
Lender, except as provided in Section 2.03(e).
Section 10.21    Binding Effect. This Agreement shall become effective at such
time when it shall have been executed by Holdings, the Borrower, the Collateral
Agent and the Administrative Agent, and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Agreement shall be binding
upon and inure to the benefit of Holdings, the Borrower, each Agent and each
Lender and their respective successors and assigns.
Section 10.22    Judgment Currency.
(a)    The obligations of the Loan Parties hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by a Finance Party of the full amount of the Obligation
Currency expressed to be payable to it under this Agreement or another Loan
Document. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding


--------------------------------------------------------------------------------


the date on which the judgment is given (such Business Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, or remit, or
cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
(c)    For purposes of determining any rate of exchange or currency equivalent
for this Section 10.23, such amounts shall include any premium and costs payable
in connection with the purchase of the Obligation Currency.
Section 10.23    Conflict. To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of any other Loan Document, on the other hand, this Agreement shall control.
Section 10.24     No Fiduciary Relationship. The Borrower, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the L/C Issuers and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the L/C Issuers or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.


[Signature Pages Follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VERIFONE INTERMEDIATE HOLDINGS, INC.
By:            
    Name:    
    Title:    
VERIFONE, INC.
By:            
    Name:    
    Title:    


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., as L/C Issuer
By:            
    Name:    
    Title:    
JPMORGAN CHASE BANK, N.A., as Swing Line Lender
By:            
    Name:    
    Title:    
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:            
    Name:    
    Title:    
JPMORGAN CHASE BANK, N.A., as Collateral Agent
By:            
    Name:    
    Title:    
JPMORGAN CHASE BANK, N.A., as an initial Lender
By:            
    Name:    
    Title:    




--------------------------------------------------------------------------------








